Exhibit 10.33


EXECUTION COPY




















GM CRUISE HOLDINGS LLC
SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT




Dated October 3, 2018
THE SHARES REPRESENTED BY THIS SECOND AMENDED AND RESTATED LIMITED LIABILITY
COMPANY AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES LAWS. SUCH SHARES MAY NOT BE
SOLD, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF AT ANY TIME WITHOUT EFFECTIVE
REGISTRATION UNDER SUCH ACT AND LAWS OR AN EXEMPTION THEREFROM, AND COMPLIANCE
WITH THE OTHER RESTRICTIONS ON TRANSFERABILITY SET FORTH HEREIN.
CERTAIN OF THE SHARES REPRESENTED BY THIS SECOND AMENDED AND RESTATED LIMITED
LIABILITY COMPANY AGREEMENT ARE ALSO SUBJECT TO ADDITIONAL RESTRICTIONS SET
FORTH IN ANY SHARE GRANT, SHARE PURCHASE OR OTHER SIMILAR AGREEMENT BETWEEN THE
COMPANY AND CERTAIN PURCHASERS OR HOLDERS OF SHARES.





--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
Page
ARTICLE I ORGANIZATION MATTERS AND CERTAIN DEFINITIONS
5
1.01    Organization of Company
5
1.02    Legal Status
5
1.03    Name
5
1.04    Registered Office and Registered Agent; Principal Office
5
1.05    Purpose
5
1.06    Term
5
1.07    Certain Definitions
6
1.08    No State‑Law Partnership
6
1.09    Limited Liability Company Agreement
6
ARTICLE II CAPITAL CONTRIBUTIONS; ISSUANCES OF SHARES
6
2.01    Shares Generally
6
2.02    Class A Preferred Shares; Class C Common Shares
7
2.03    Class B Common Shares
10
2.04    Class E Common Shares
11
2.05    Other Contributions
11
2.06    Issuances of Shares
11
2.07    Preemptive Rights
12
2.08    Certificates
14
2.09    Repurchase Rights
14
2.10    Optional A-1 Conversion
14
2.11    Optional A-2 Conversion
14
ARTICLE III DISTRIBUTIONS
15
3.01    Distributions
15
3.02    Distributions Upon Liquidation or a Deemed Liquidation Event
16
3.03    Unvested Class B Common Shares
17
3.04    Distributions In-Kind
17
ARTICLE IV TAX MATTERS
18
4.01    Corporate Status
18
4.02    Withholding
18
4.03    Tax Sharing
18
4.04    Transfer Taxes    
24
ARTICLE V MEMBERS
25
5.01    Voting Rights of Members
25
5.02    Quorum; Voting
25
5.03    Written Consent
26



i



--------------------------------------------------------------------------------





TABLE OF CONTENTS
(continued)
Page
5.04    Meetings
26
5.05    Place of Meeting
26
5.06    Notice of Meeting
26
5.07    Withdrawal; Partition
26
5.08    Business Opportunities; Performance of Duties
27
5.09    Limitation of Liability
28
5.10    Authority
29
5.11    Sale of the Company; IPO
29
5.12    Honda Minority Consent Right
29
ARTICLE VI MANAGEMENT
29
6.01    Management
29
6.02    Number of Directors
30
6.03    Board Designation Rights and Composition; Proxies
30
6.04    Board Observer
31
6.05    Director Appointee Screening    
32
6.06    Tenure of Directors
33
6.07    Committees
33
6.08    Director Compensation
34
6.09    Director Resignation
34
6.10    Vacancies
34
6.11    Meetings
34
6.12    Meetings by Telephone
35
6.13    Quorum; Actions of Board of Directors; SoftBank Minority Consent Rights
35
6.14    Competitively Sensitive Information
37
6.15    Officers
37
ARTICLE VII EXCULPATION AND INDEMNIFICATION
38
7.01    Exculpation
38
7.02    Indemnification
38
7.03    No Personal Liability
40
ARTICLE VIII BOOKS AND RECORDS; INFORMATION; RELATED MATTERS; COMPLIANCE
40
8.01    Generally
40
8.02    Delivery of Financial Information
40
8.03    Technical Information    
41
8.04    Applicable ABAC/AML/Trade Laws
41



ii



--------------------------------------------------------------------------------





TABLE OF CONTENTS
(continued)
Page
8.05    Notice to Honda of an OEM Investment
42
ARTICLE IX TRANSFERS OF COMPANY INTERESTS; ADMISSION OF NEW MEMBERS; GM CALL
42
9.01    Limitations on Transfer
42
9.02    Permitted Transfers
45
9.03    Assignee’s Rights and Obligations
45
9.04    Admission of Members
46
9.05    Certain Requirements of Prospective Members
46
9.06    Status of Transferred Shares
47
9.07    Tag-Along Rights
47
9.08    Sale of the Company
49
9.09    Drag-Along
52
9.10    Public Offering
53
9.11    Registration Rights; “Market Stand-Off” Agreement; Volume Restrictions
55
9.12    GM Call Right
56
9.13    Optional SoftBank Conversion
58
ARTICLE X DISSOLUTION
59
10.01    Events of Dissolution
59
10.02    Liquidation and Termination
60
10.03    Cancellation of Certificate
61
ARTICLE XI EXCLUSIVITY; NON-COMPETE
61
11.01    Exclusivity
61
11.02    Non-Compete
61
ARTICLE XII GENERAL PROVISIONS
63
12.01    Expenses
63
12.02    No Third-Party Rights    
63
12.03    Legend on Certificates for Certificated Shares
63
12.04    Confidentiality
64
12.05    Power of Attorney
65
12.06    Notices
65
12.07    Facsimile and E-Mail
66
12.08    Amendment
67
12.09    Tax and Other Advice
67
12.10    Acknowledgments
67
12.11    Miscellaneous
67



iii



--------------------------------------------------------------------------------





TABLE OF CONTENTS
(continued)
Page
12.12    Title to Company Assets
70
12.13    Creditors
70
12.14    Remedies
70
12.15    Time is of the Essence; Computation of Time
71
12.16    Notice to Members of Provisions
71
12.17    Further Assurances
71
12.18    Termination
71



iv



--------------------------------------------------------------------------------





GM CRUISE HOLDINGS LLC
SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT
This SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT for GM
Cruise Holdings LLC (the “Company”), dated as of October 3, 2018, is entered
into by and among the Company, General Motors Holdings LLC, a Delaware limited
liability company (“GM”), SB Investment Holdings (UK) Limited (“SoftBank”),
Honda Motor Co., Ltd., a Japanese company (“Honda”), and any and all Persons who
are Members as of the date hereof or who hereafter become Members. Certain
capitalized terms used herein are defined in Appendix I.
R E C I T A L S
A.The Company was formed as a Delaware limited liability company effective on
May 23, 2018 by the filing of a Certificate of Formation with the Delaware
Secretary of State.
B.On May 23, 2018, GM, the initial and sole member of the Company, entered into
a Limited Liability Company Agreement of the Company (the “Original Agreement”).
C.On May 24, 2018, GM made an election under Treasury Regulations
Section 301.7701-3 to treat the Company as a corporation for U.S. federal income
tax purposes, effective as of May 23, 2018.
D.On June 28, 2018 (the “Original Closing Date”), GM, SoftBank and the Company
amended and restated the Original Agreement (as amended and restated, the “First
A&R Agreement”).
E.On October 3, 2018, the Company and Honda, entered into that certain Purchase
Agreement (the “Honda Purchase Agreement”), pursuant to which the Company agreed
to issue, concurrently with the execution of this Agreement, certain Shares to
Honda in exchange for the Honda Commitment on and subject to the terms and
conditions therein.
F.For U.S. federal income tax purposes, the GM Commitment and the SoftBank
Commitment, taken together, were intended to qualify as a contribution under
Section 351(a) of the Code.
G.Immediately following the contributions of property and issuance of Shares
contemplated by the GM Commitment and the SoftBank Commitment, GM owned, and
immediately following the contributions of property and issuance of Shares
contemplated by the Honda Commitment, GM shall continue to own, an amount of
Equity Securities that (i) constitutes “control” within the meaning of
Section 368(c) of the Code and the Treasury Regulations thereunder and (ii)
allows the Company to be a member of the GM Affiliated Group under Section 1504
of the Code.
H.GM, SoftBank, Honda and the Company desire to amend and restate the First A&R
Agreement and to enter into this Agreement to set forth, among other things, the
rights and obligations of the Members.


4



--------------------------------------------------------------------------------




A G R E E M E N T S
NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree that the
First A&R Agreement is hereby amended and restated in its entirety as follows:
ARTICLE I
ORGANIZATIONAL MATTERS AND CERTAIN DEFINITIONS
1.01Organization of Company. The Company was formed as a limited liability
company on May 23, 2018.
1.02Legal Status. The Company is a limited liability company organized and
existing under the Delaware Limited Liability Company Act (the “Act”). The
Members shall take such steps as are necessary to permit the Company to conduct
business, to maintain its status as a limited liability company formed under the
laws of the State of Delaware and qualified to conduct business in any
jurisdiction where the Company does so.
1.03Name. The name of the Company shall be “GM Cruise Holdings LLC” or such
other name as the Board of Directors shall, from time to time, hereafter
designate.
1.04Registered Office and Registered Agent; Principal Office
(a)The address of the registered office of the Company in the State of Delaware
shall be c/o Corporation Service Company, 251 Little Falls Drive, New Castle
County, Wilmington, Delaware 19808, and the initial registered agent for service
of process on the Company in the State of Delaware at such registered office
shall be Corporation Service Company. The Board of Directors may, in its
discretion, change the registered office and/or registered agent from time to
time by filing the address of the new registered office and/or the name of the
new registered agent with the Secretary of State of the State of Delaware
pursuant to the Act.
(b)The principal office of the Company shall be located at such place (whether
inside or outside the State of Delaware) as the Board of Directors may from time
to time designate. The Company may have such other offices (whether inside or
outside the State of Delaware) as the Board of Directors may from time to time
designate.
1.05Purpose. The Company is formed for the object and purpose of, and the nature
of the business to be conducted and promoted by the Company is to, engage in any
lawful act or activity for which limited liability companies may be formed under
the Act, including carrying on the AVCo Business. The Company shall have the
power and authority to take any and all actions that are necessary, appropriate,
advisable, convenient or incidental to, or for the furtherance of, the purposes
set forth in this Section 1.05.
1.06Term. Unless terminated in accordance with Article X, the existence of the
Company shall be perpetual.


5



--------------------------------------------------------------------------------




1.07Certain Definitions. Certain capitalized terms used in this Agreement are
defined in Appendix I hereto.
1.08No State‑Law Partnership. The Members intend that the Company not be a
partnership (including a limited partnership), and that no Member or Assignee be
a partner of any other Member or Assignee by virtue of this Agreement for any
purposes, and neither this Agreement nor any other document entered into by the
Company or any Member or Assignee relating to the subject matter hereof shall be
construed to suggest otherwise.
1.09Limited Liability Company Agreement. The Members hereby execute this
Agreement to conduct the affairs and the business of the Company in accordance
with the provisions of the Act. The Members hereby agree that, during the term
of the Company set forth in Section 1.06, the rights, powers and obligations of
the Members and Assignees with respect to the Company will be determined in
accordance with the terms and conditions of this Agreement and the Act;
provided, that to the fullest extent permitted by the Act, the terms of this
Agreement shall control and, notwithstanding anything to the contrary,
Section 18-210 of the Act (entitled “Contractual Appraisal Rights”) and
Section 18-305(a) of the Act (entitled “Access to and Confidentiality of
Information; Records”) shall not apply or be incorporated into this Agreement.
This Agreement hereby supersedes and preempts the First A&R Agreement in all
respects, and the First A&R Agreement shall hereafter be null and void.
ARTICLE II
CAPITAL CONTRIBUTIONS; ISSUANCES OF SHARES
2.01Shares Generally.
(a)All interests of the Members in Distributions and other amounts specified in
this Agreement, as well as the rights of the Members to vote on, consent to or
approve any matter for which a vote of Members is required under this Agreement
or the Act, shall be denominated in shares of membership interests in the
Company (each a “Share” and collectively, the “Shares”), and the relative
rights, privileges, preferences and obligations of the Members with respect to
Shares shall be determined under this Agreement to the extent provided herein.
As of the date of this Agreement, the classes of Shares that the Company is
authorized to issue are as follows: “Class A-1-A Preferred Shares”, “Class A-1-B
Preferred Shares” (collectively with the Class A-1-A Preferred Shares, the
“Class A-1 Preferred Shares”), “Class A-2 Preferred Shares”, “Class B Common
Shares”, “Class C Common Shares”, “Class D Common Shares” and “Class E Common
Shares”. Subject to the limitations (in each case to the extent applicable) set
forth in Section 2.02, Section 2.07 and Section 6.13, the Company may, from time
to time following the date of this Agreement, create and issue other classes and
series of Shares or Equity Securities. Subject to approval by the Board of
Directors, the Company is hereby authorized to issue an unlimited number of
Class A-1-A Preferred Shares, Class A-1-B Preferred Shares, Class A-2 Preferred
Shares, Class B Common Shares, Class C Common Shares, Class D Common Shares,
Class E Common Shares and any new class or series of Shares or Equity Securities
in the Company. The Company may issue fractional Shares, and all Shares shall be
rounded to the nearest fourth decimal place. Ownership of a Share (or a fraction
thereof) shall not entitle a Member to call for a partition or division of any
property of the Company or for any accounting.


6



--------------------------------------------------------------------------------




(b)The Members, their respective Commitments and Capital Contributions and their
respective classes and numbers of Shares issued, sold, granted or Transferred to
them shall be set forth on a ledger maintained by the Company (the “Members
Schedule”), as the same may be amended and restated from time to time in
accordance with the provisions of this Agreement. Absent manifest error, the
ownership interests recorded on the Members Schedule shall be a conclusive
record of the Shares that are issued and outstanding.
(c)A partial copy of the Members Schedule as of the date of the First A&R
Agreement showing only the aggregate number of each class of Shares held by the
Members as at such time (but not any identifying information about the Persons
holding any Shares) was provided to SVF prior to the execution of the SoftBank
Purchase Agreement and a partial copy of the Members Schedule as of the date of
this Agreement showing only the aggregate number of each class of Shares held by
the Members (but not any identifying information about the Persons holding any
Shares) was provided to Honda prior to the execution of the Honda Purchase
Agreement. Any amendment or revision to the Members Schedule made to reflect an
action taken in accordance with this Agreement shall not be deemed an amendment
to this Agreement. A current copy of the Members Schedule shall be held in
confidence by the Company and maintained in a separate file conspicuously marked
as confidential. A redacted version of the Members Schedule shall be made
available to any Member at the request of such Member, which such redacted
version will show only the Shares held by such Member and the aggregate number
of issued and outstanding Shares held by other Members (and not, for clarity,
any other identifying information about any other Person holding Shares).
Notwithstanding the foregoing, each of the GM Investor, SoftBank and Honda shall
be entitled to request a full and complete unredacted copy of the Members
Schedule from time to time.
2.02Class A Preferred Shares; Class C Common Shares.
(a)Pursuant to the SoftBank Purchase Agreement, and subject to the terms and
conditions thereof, SoftBank made Capital Contributions totaling $900,000,000 in
the aggregate (the “SoftBank Commitment”), pursuant to which the Company has
issued to SoftBank 900,000 Class A-1-A Preferred Shares.
(b)

(i)At any time that the Company determines, acting in good faith, that it is
reasonably likely to be ready to commercially deploy vehicles in fully
driverless operation (the date of readiness for such initial deployment, the
“Commercial Deployment”) within the following one hundred twenty (120) day
period, the Company shall be entitled to deliver written notice of such
determination to SoftBank (it being understood that delivery of such written
notice (or failure to deliver such written notice) shall not be binding in any
respect and the failure of Commercial Deployment to occur on such timetable
shall not constitute a breach of this Agreement by any Member or the Company).
Following delivery of any such written notification, the Company and SoftBank
(each acting reasonably and in good faith) will cooperate to identify and
mutually agree upon, as promptly as reasonably practicable, whether any
approvals, consents, registrations, permits or authorizations (or the expiration
of any waiting periods) are required under the HSR Act or any comparable laws in
any foreign jurisdiction (the “A-1-B Antitrust Approvals”) in connection with
the issuance of Class A-1-B Preferred Shares pursuant to Section 2.02(c).


7



--------------------------------------------------------------------------------




(ii)If any A-1-B Antitrust Approvals are identified and agreed pursuant to
Section 2.02(b)(i) then each Class A-1 Preferred Member and each Class A-2
Preferred Member will (and will cause its Affiliates to) (A) make (as promptly
as reasonably practicable) such notifications, registrations and filings
necessary or advisable in connection with obtaining the A-1-B Antitrust
Approvals and (B) without limiting the foregoing, use its reasonable best
efforts to obtain (as promptly as reasonably practicable) the A-1-B Antitrust
Approvals. If the A-1-B Antitrust Approvals are not obtained (or, as applicable,
any waiting period has not expired or early termination of any waiting period
has not been granted) prior to end of the Payment Period, then the Payment
Period will be extended until such A-1-B Antitrust Approvals are obtained or
until the waiting periods with respect to such A-1-B Antitrust Approvals have
expired or been terminated (as applicable); provided that, in order to obtain
such A-1-B Antitrust Approvals, (1) none of GM nor any of its Subsidiaries or
other Affiliates shall be required to offer or commit to hold separate, sell,
divest or dispose, or suffer any restriction on the operation, of any assets,
properties or businesses of GM Parent or any of its Subsidiaries or other
Affiliates (including the Company), and (2) none of SoftBank nor any of its
Subsidiaries or other Affiliates shall be required to offer or commit to hold
separate, sell, divest or dispose, or suffer any restriction on the operation,
management, or governance of, any assets, properties or businesses of SoftBank
or any portfolio companies (as such term is commonly understood in the private
equity industry) of SoftBank or its Subsidiaries or Affiliates or, with the sole
exception of the Company, any companies in which SoftBank or any of SoftBank’s
Subsidiaries or other Affiliates hold a minority equity position.
(c)

(i)Within three (3) Business Days of the date on which Commercial Deployment has
occurred, the Company will provide written notice to SoftBank and the GM
Investor of the same (such notice, the “CD Notice”). Subject to the satisfaction
of the Second Tranche Conditions, within fifty (50) days (or such shorter period
contemplated by the immediately following sentence) of the delivery of the CD
Notice (such applicable period, the “Payment Period”), SoftBank will purchase
and acquire from the Company, and the Company will issue, sell and deliver to
SoftBank, a number of Class A-1-B Preferred Shares equal to $1,350,000,000 (the
“Subsequent SoftBank Commitment”) divided by the Class A-1-B Preferred Capital
Value, in consideration for payment by SoftBank in full of such amount paid by
wire transfer of immediately available funds to an account designated by the
Company and free and clear of any withholding. If GM, prior to the date that
Commercial Deployment occurs, confirms (by way of a binding and irrevocable
written notice to SoftBank (the “Advance Notice”)) the definitive date on which
Commercial Deployment will occur, then the Payment Period will be reduced by the
aggregate number of days between the date the Advance Notice is delivered to
SoftBank in accordance with the terms of this Agreement and the date of
Commercial Deployment; provided, that in no event will the Payment Period be
reduced to fewer than twenty five (25) days following the date on which
Commercial Deployment occurs.
(ii)If the Second Tranche Conditions have been satisfied but the Subsequent
SoftBank Commitment is not fully paid by start of the Business Day following the
final day of the Payment Period, then, automatically and without any further
action by the Company or any Member (and without any recourse by any Member):
(A) the provisions of Section 6.13(a)


8



--------------------------------------------------------------------------------




through 6.13(d) will be suspended and cease to apply for such time as any amount
of the Subsequent SoftBank Commitment is due and payable but remains unpaid, (B)
the Class A-1 Preferred Return will cease to accrue on each Class A-1 Preferred
Share (with, subject to the immediately following proviso, no catch-up right or
right to be made whole if the Subsequent SoftBank Commitment is later paid in
full; provided, that if the Subsequent SoftBank Commitment is paid in full
within fifteen (15) days of the final day of the Payment Period (such fifteen
(15) day period, the “Cure Period”), each Class A-1 Preferred Share will be
entitled to the Class A-1 Preferred Return accrued during the period beginning
on the final day of the Payment Period and ending on the date that the
Subsequent SoftBank Commitment is fully paid), and (C) in the event that the
Subsequent SoftBank Commitment is not paid in full by the end of the Cure
Period, the amendments to this Agreement contemplated by Sections 2.02(d)(i) and
Section 2.02(d)(ii) will apply and become effective from and after the final day
of the Cure Period.
(iii)The remedies provided for in Section 2.02(c)(ii) are in addition to, and
not in limitation of, any other right of the Company or any other Member
provided by law, this Agreement or any other agreement entered into by or among
any one or more of the Members (or their Affiliates) or the Company (including
any rights arising as a result of or in connection with a breach by SVF, SVFA or
SoftBank of their obligations under Section 5.1 of the SoftBank Purchase
Agreement). Each Member further acknowledges that any actions taken or not taken
by the Company pursuant to Section 2.02(c)(ii) shall not constitute a breach of
this Agreement or any other duty stated or implied in law or equity to any
Member.
(d)If the SoftBank CFIUS Condition has not been satisfied prior to the
occurrence of Commercial Deployment, then (without prejudice to the rights of GM
or the Company arising as a result of or in connection with any breach by SVF,
SVFA or SoftBank of their obligations under Section 5.1 of the SoftBank Purchase
Agreement) upon the occurrence of Commercial Deployment, automatically and
without any further action by the Company or any Member (and without any
recourse by any Member):
(i)the Class A-1 Preferred Return will (effective on and after the date of
Commercial Deployment) be permanently reduced from a rate of seven percent (7%)
per annum to a rate of three and a half percent (3.5%) per annum;
(ii)the denominator in the definition of A-1-A Preferred Share Conversion Ratio
will be permanently increased from $1,000 to $1,600;
(iii)the conversion ratio for the Class A-2 Preferred Shares pursuant to
Section 2.11(a), Section 9.07(a)(i), Section 9.10(a), clause (ii) of the
definition of “Control Period”, the definition of “SoftBank Floor Amount”,
clause (i) of the definition of “Optional SoftBank Conversion Share Price”, the
definition of “Per Class A-1 Preferred Share FMV” and clause (i) of the
definition of “Preemptive Proportion” shall be adjusted from a 1:1 ratio to
0.625 of a Class C Common Share per one Class A-2 Preferred Share (as adjusted,
as necessary, to reflect appropriate and proportional adjustments to take into
account any subdivision, reorganization, reclassification, recapitalization,
stock split, reverse stock split, combination of shares or similar event); and


9



--------------------------------------------------------------------------------




(iv)Section 6.13(c) will be amended to read, in its entirety, as follows:
“issue any Equity Securities that have rights, preferences or privileges with
respect to Distributions, senior to the rights of the Class A-1 Preferred Shares
in Sections 3.01(b)(i) or 3.02(a)(i) (“Senior Securities”); provided, that this
Section 6.13(c) will not apply to the first $1,350,000,000 of new Senior
Securities issued after the occurrence of Commercial Deployment (with such
amount being calculated based on the consideration paid by the recipient(s) of
such Senior Securities);”.
(e)Pursuant to the SoftBank Purchase Agreement and the IPMA, and subject to the
terms and conditions thereof, on the Original Closing Date GM (i) made, (A) a
Capital Contribution totaling $1,100,000,000 in the aggregate and (B) a
contribution of the Transferred Entities (as defined in the SoftBank Purchase
Agreement) pursuant to the Restructuring (as defined in the SoftBank Purchase
Agreement) and (ii) granted certain rights to the Company under the IPMA
(together with the contributions in clause (i), the “GM Commitment”), in
exchange for which the Company issued to GM 1,100,000 Class A-2 Preferred Shares
and 5,500,000 Class C Common Shares.
(f)As promptly as reasonably practicable following the consummation of the
Subsequent SoftBank Commitment, the Company shall deliver to Honda an updated
Members Schedule.
2.03Class B Common Shares.
(a)Awards of Class B Common Shares (“Share Awards”), options to purchase Class B
Common Shares (“Options”) and rights to receive Class B Common Shares (“RSUs”,
and collectively with Share Awards and Options, “Equity Awards”) may be granted
or issued, as applicable, on or after the Original Closing Date to Employee
Members pursuant to the terms of a Share Grant Agreement and in accordance with
the 2018/2019 Incentive Plan or any successor employee incentive plan.
(b)With respect to Fiscal Years 2018 and 2019, the Company may grant or issue to
Employee Members (pursuant to Share Grant Agreements) Equity Awards that may be
issued, exercised or settled into, in the aggregate, up to that maximum number
of Class B Common Shares set forth in the 2018/2019 Incentive Plan. From and
after Fiscal Year 2020, the Company (acting upon the approval of the Board of
Directors) may issue additional Equity Awards to Employee Members.
(c)The Board of Directors shall have the authority to determine the terms and
conditions of the Share Grant Agreement to be executed by any Employee Members
in connection with the grant of Equity Awards to such Employee Members
(including terms and conditions relating to vesting, forfeiture, options to
purchase and/or sell Class B Common Shares upon termination of employment and
purchase prices and terms of any purchase and/or sale with respect thereto).
(d)Each Share Grant Agreement with respect to Equity Awards is intended to


10



--------------------------------------------------------------------------------




qualify as a compensatory benefit plan within the meaning of Rule 701 of the
Securities Act and the issuance of Class B Common Shares, from time to time,
pursuant to the terms of this Agreement and the applicable Share Grant Agreement
is intended to qualify for the exemption from registration under the Securities
Act provided by Rule 701 thereof; provided, that, subject to Section 2.03(b),
the foregoing shall not restrict or limit the Company’s ability to issue any
Class B Common Shares pursuant to any other exemption from registration under
the Securities Act available to the Company and to designate any such issuance
as not being subject to Rule 701.
(e)Subject, in each case, to the terms and conditions of the applicable Share
Grant Agreement:
(i)Class B Common Shares that would be issued as a result of the exercise of a
right to purchase pursuant to an issued Option shall be deemed, prior to their
actual issuance, to be issued unvested Class B Common Shares for the purposes of
Section 3.01(b)(ii) (and the holder of the Option shall be deemed a Class B
Member solely for such purpose); provided, that, for clarity, no Distributions
will actually be made with respect to such deemed unvested Class B Common Shares
and Section 3.03 will not apply to such deemed unvested Class B Common Shares;
and
(ii)Class B Common Shares that would be issued as a result of the right to
receive such Shares pursuant to an RSU shall be deemed, prior to their actual
issuance, to be issued unvested Class B Common Shares for the purposes of
Sections 3.01(b)(ii) and 3.01(b)(iii) (and the holder of the RSU shall be deemed
a Class B Member solely for such purposes) and Section 3.03.
2.04Class E Common Shares. Pursuant to the Honda Purchase Agreement, and subject
to the terms and conditions thereof, Honda has committed to make, and
substantially concurrently with the execution of this Agreement, Honda has made
Capital Contributions totaling $750,000,000 in the aggregate (the “Honda
Commitment”), pursuant to which the Company has issued to Honda 495,000 Class E
Common Shares.
2.05Other Contributions. No Member shall be required to make any contributions
to the Company other than the Capital Contributions as provided in this
Article II or as otherwise expressly set forth in this Agreement. Subject to
Section 2.07, the Company shall not accept any Capital Contributions, other than
Capital Contributions in respect of the Commitments, from a Member or any other
Person unless the terms and conditions of any such Capital Contribution and
related issuance of Shares have been approved by the Board of Directors.
2.06Issuances of Shares. Subject to the limitations set forth in this Agreement
(including Section 2.02, Section 2.07 and Section 6.13), the Board of Directors
shall have sole and complete discretion in determining whether to issue any
Equity Securities, the number and type of Equity Securities to be issued
(including the creation of new series or classes of Shares) at any particular
time and all other terms and conditions governing any such Equity Securities
(including the issuance thereof); provided, that (a) the parties hereto
acknowledge and agree that the Subsequent SoftBank Commitment shall be on the
terms set forth in this Agreement and shall not require any additional approval
of the Board of Directors and (b) the Company shall not issue any Equity
Securities


11



--------------------------------------------------------------------------------




(whether denominated as Shares or otherwise) to any Person unless such Person
shall have agreed to be bound by this Agreement and shall have executed such
documents or instruments as the Board of Directors determines to be necessary or
appropriate to effect such Person’s admission as a Member.
2.07Preemptive Rights.
(a)Except as provided in Section 2.07(e) or Section 2.07(f), if the Company
wishes to issue any Equity Securities to any Person or Persons (all such Equity
Securities, collectively, the “New Securities”), then the Company shall promptly
deliver a written notice of intention to sell (the “Company’s Notice of
Intention to Sell”) to each holder of Preemptive Shares setting forth a
description of the New Securities to be sold, the proposed purchase price, the
aggregate number of New Securities to be sold and the terms and conditions of
sale. Upon receipt of the Company’s Notice of Intention to Sell, each holder of
Preemptive Shares shall have the right, during the Acceptance Period, to elect
to purchase, at the price and on the terms and conditions stated in the
Company’s Notice of Intention to Sell, up to the number of New Securities equal
to the product of (i) such holder’s Preemptive Proportion, multiplied by (ii)
the aggregate number of New Securities to be issued; provided, that if the New
Securities consist of more than one class, series or type of Equity Securities,
then any holder of Preemptive Shares who elects to purchase such New Securities
pursuant to this Section 2.07 must purchase the same proportionate mix of all of
such securities; provided, further, that if the New Securities are issued in
connection with any debt financing undertaken by the Company or any of its
Subsidiaries and to which preemptive rights otherwise apply pursuant to this
Section 2.07, then any Class A-1 Member, Class D Member or Class E Member who
elects to purchase such New Securities pursuant to this Section 2.07 must, to be
eligible to receive such New Securities, participate in the underlying debt
instrument for such financing (A) with and on the same terms as the other
lenders thereunder and (B) in the same percentage as their Preemptive Proportion
of New Securities that such Member wishes to purchase pursuant to this
Section 2.07. If one or more holders of Preemptive Shares do not elect to
purchase their entire share of the New Securities (such aggregate portion of New
Securities that has not been so elected, the “Excess New Securities”), then the
Company will offer, by written notice (the “Supplemental Notice of Intention to
Sell”), to each holder of Preemptive Shares who has elected to purchase his, her
or its entire proportion of the New Securities pursuant to this Section 2.07 the
right to elect to purchase, at the price and on the terms and conditions stated
in the Company’s Notice of Intention to Sell, their Preemptive Proportion
(calculated as if the Total Conversion Shares excludes all Shares of each holder
of Preemptive Shares that did not elect to purchase their entire share of the
New Securities) of the Excess New Securities such that all of the Excess New
Securities may be purchased by such holders, if so elected. All elections under
this Section 2.07(a) must be made by written notice to the Company within
fifteen (15) days (or such later date determined by the Board of Directors)
after receipt by such holder of Preemptive Shares of (as applicable) the
Company’s Notice of Intention to Sell or the Supplemental Notice of Intention to
Sell (the “Acceptance Period”).
(b)If the holders of Preemptive Shares have not elected to purchase all of the
New Securities described in a Company’s Notice of Intention to Sell, then the
Company may, at its election, during the period of ninety (90) days immediately
following the expiration of the Acceptance Period therefor (or the expiration of
the Acceptance Period relating to the Supplemental


12



--------------------------------------------------------------------------------




Notice of Intention to Sell, if the same is issued), sell and issue any of the
New Securities not elected for purchase pursuant to Section 2.07(a) to any
Person(s) at a price and upon terms and conditions no more favorable, in the
aggregate, to such Person(s) than those stated in the Company’s Notice of
Intention to Sell.
(c)In the event the Company has not sold the New Securities to be issued within
such ninety (90) day period, the Company shall not thereafter issue or sell any
such New Securities without once again offering such securities to each holder
of Preemptive Shares in the manner provided in Section 2.07(a).
(d)If a holder of Preemptive Shares elects to purchase any of the New
Securities, payment therefor shall be made by wire transfer against delivery of
such New Securities at the principal office of the Company within fifteen (15)
days of such election unless a later date is mutually agreed between the Company
and such holder of Preemptive Shares; provided, that if SoftBank elects to
purchase any of the New Securities, to the extent necessary in order to
accommodate the time required to call capital to purchase the Preemptive Shares,
payment therefor shall be made by wire transfer against delivery of such New
Securities at the principal office of the Company within thirty five (35) days
of such election by SoftBank.
(e)Notwithstanding anything to the contrary in this Agreement, (i) no holder of
Preemptive Shares shall have a right to purchase New Securities pursuant to this
Section 2.07, if such purchase will, in the good faith determination of the
Board of Directors, violate any applicable laws (whether or not such violation
may be cured by a filing of a registration statement or any other special
disclosure) and (ii) in lieu of offering any New Securities to any holder of
Preemptive Shares prior to the time such New Securities are offered or sold to
any other Person or Persons, the Company may comply with the provisions of this
Section 2.07 by first issuing New Securities to such other Person or Persons,
and promptly after such issuance (or acceptance) (and, in any event, within
thirty (30) days thereafter) making an offer to sell (or causing such other
Person or Persons to offer to sell), to the holders of Preemptive Shares, New
Securities in such a manner so as to enable such holders of Preemptive Shares to
effectively exercise their respective rights pursuant to Section 2.07(a) with
respect to their purchase, for cash, of such New Securities as they would have
been entitled to purchase pursuant to Section 2.07(a).
(f)Notwithstanding anything to the contrary in this Section 2.07, the preemptive
rights contained in this Section 2.07 shall not apply to:
(i)any Equity Securities issued pursuant to the funding of the GM Commitment,
the SoftBank Commitment and the Subsequent SoftBank Commitment;
(ii)any Equity Securities issued pursuant to Sections 2.10 or 2.11;
(iii)any Class B Common Shares that may be issued to Employee Members, including
upon the exercise or settlement of any Equity Award;
(iv)any Equity Securities issued in connection with an IPO (including pursuant
to Section 9.10(c)); and


13



--------------------------------------------------------------------------------




(v)any Equity Securities issued upon any subdivision, split, recapitalization,
reclassification, combination or similar reorganization.
2.08Certificates. The Company may, but shall not be required to, issue
certificates representing Shares (“Certificated Shares”).
2.09Repurchase Rights. If an Employee Member ceases to be employed by or provide
services to the Company or any of its Subsidiaries for any reason, then the
Company shall have the right (but not the obligation) to repurchase all or any
portion of the Class B Common Shares held by such Employee Member and his or her
Permitted Transferees and not otherwise forfeited (pursuant to this Agreement,
the relevant employee incentive plan in place at the time or the applicable
Share Grant Agreement or other agreement (or agreements) with the Company) at a
price per Class B Common Share specified by, on the timeline provided by, and
otherwise on the terms and conditions contained within, a Share Grant Agreement
or other agreement (or agreements) between an Employee Member and the Company.
2.10Optional A-1 Conversion.
(a)Each Class A-1 Preferred Member shall have the right, at such Member’s
option, at any time and from time to time to convert all or any portion of the
Class A-1 Preferred Shares held by such Member into Class D Common Shares by
providing the Company with written notice of such conversion. A conversion of
Class A-1 Preferred Shares pursuant to this Section 2.10(a) shall be effective
as of the close of business on the first (1st) Business Day after the Company’s
receipt of the conversion notice.
(b)In connection with any conversion pursuant to Section 2.10(a), (i) each
Class A-1-A Preferred Share will be converted into Class D Common Shares at the
A-1-A Preferred Share Conversion Ratio and (ii) each Class A-1-B Preferred Share
will be converted into Class D Common Shares at the A-1-B Preferred Share
Conversion Ratio.
(c)Notwithstanding anything in this Agreement to the contrary, each Class A-1
Preferred Share that has been converted into a Class D Common Share under this
Section 2.10 shall cease to have the rights, preferences and privileges provided
under this Agreement for the Class A-1 Preferred Shares and shall thereafter be
treated as a Class D Common Share for all purposes.
2.11Optional A-2 Conversion.
(a)Each Class A-2 Preferred Member shall have the right, at such Member’s
option, at any time and from time to time, to convert all or any portion of the
Class A-2 Preferred Shares held by such Member into Class C Common Shares, at a
1:1 ratio (as adjusted to reflect appropriate and proportional adjustments to
take into account any subdivision, reorganization, reclassification,
recapitalization, stock split, reverse stock split, combination of shares or
similar event) by providing the Company with written notice of such conversion.
A conversion of Class A-2 Preferred Shares pursuant to this Section 2.11 shall
be effective as of the close of business on the first (1st) Business Day after
the Company’s receipt of the conversion notice.


14



--------------------------------------------------------------------------------




(b)Notwithstanding anything in this Agreement to the contrary, each Class A-2
Preferred Share that has been converted into a Class C Common Share under this
Section 2.11 shall cease to have the rights, preferences and privileges provided
under this Agreement for the Class A-2 Preferred Shares and shall thereafter be
treated as a Class C Common Share for all purposes.
ARTICLE III
DISTRIBUTIONS
3.01Distributions.
(a)Except as otherwise expressly contemplated by this Agreement, all
Distributions shall be made to the Persons who are the holders of Shares at the
time such Distributions are made.
(b)Subject to Section 3.02 and Section 3.03, and in accordance with the
provisions of this Section 3.01, Distributions pursuant to this Article III
shall be made Quarterly in arrears (on the final day of each Quarter) in the
following order of priority:
(i)First, Distributions shall be made to the Class A-1 Preferred Members in
respect of their Class A-1 Preferred Shares (ratably among such Members based
upon, for the relevant Quarter, the aggregate Class A-1 Preferred Return with
respect to the Class A-1 Preferred Shares held by each such Member immediately
prior to such Distribution) until each Class A-1 Preferred Member has received
Distributions in respect of such Member’s Class A-1 Preferred Shares in an
amount equal to the aggregate Class A-1 Preferred Return for such Quarter (and
not, for clarity, the full Class A-1 Preferred Unpaid Return) with respect to
the Class A-1 Preferred Shares held by such Class A-1 Preferred Member
immediately prior to such Distribution. The Company may, at its option, with
respect to all or any portion of the Distributions on the Class A-1-A Preferred
Shares and Class A-1-B Preferred Shares pursuant to this Section 3.01(b)(i) for
any Quarter, elect to pay such Distribution in (i) cash or (ii) by the accretion
(with respect to such Quarter) of the Class A-1 Preferred Return on such Shares
(which such accretion in the Class A-1 Preferred Return, and resultant increase
in the Class A-1 Preferred Unpaid Return for such Shares, shall constitute a
Distribution hereunder).
(ii)Second, Distributions shall be made to the Junior Members until the
cumulative amount received in cash by each of the Members pursuant to this
Section 3.01(b)(ii) and Section 3.01(b)(i) with respect to all such
Distributions made after the date of this Agreement to the relevant calculation
date (including, for clarity, any Distributions made in such applicable Quarter
pursuant to Section 3.01(b)(i)), equals the amount such Member would have
received if all such Distributions had been distributed ratably on an
as-converted basis (for the purpose of such calculation with the Class A-1
Preferred Shares being deemed converted to Class D Common Shares pursuant to
Section 2.10(b)) among such Members based upon the number of Junior Interests
held by each such Junior Member and the number of Class A-1 Preferred Shares
held by each such Class A-1 Preferred Member, in each case, immediately prior to
such Distribution. For the avoidance of doubt, the Class A-1 Preferred Shares
shall not be entitled to any Distributions pursuant to this Section 3.01(b)(ii).


15



--------------------------------------------------------------------------------




(iii)Third, all further Distributions shall be made to each Junior Member and
Class A-1 Preferred Member ratably on an as-converted basis among such Members
based upon the number of Junior Interests held by each such Junior Member and
the number of Class A-1 Preferred Shares held by each such Class A-1 Preferred
Member, in each case, immediately prior to such Distribution; provided, that,
for the purposes of this Section 3.01(b)(iii), the Class A-1 Preferred Shares
shall be deemed converted to Class D Common Shares pursuant to Section 2.10(b)
without (for the purposes of calculating such conversion) any reduction in the
Class A-1-A Preferred Unpaid Return or Class A-1-B Preferred Unpaid Return due
to Distributions for such Quarter made pursuant to this Section 3.01(b)(iii).
(c)No later than five (5) Business Days prior to the end of each Quarter, the
Company will send written notice to each Class A-1 Preferred Member stating
whether the Distribution pursuant to Section 3.01(b)(i) for such Quarter will be
paid in cash. If the Company fails to timely send such written notice then, with
respect to such Quarter, the Company will be deemed to have irrevocably elected
to pay the Distribution pursuant to Section 3.01(b)(i) by the accretion of the
Class A-1 Preferred Return. For clarity, (i) the Company may elect,
independently as to each class, to pay cash Distributions with respect to a
Quarter on either, or both, of the Class A-1-A Preferred Shares and Class A-1-B
Preferred Shares and (ii) so long as the full Distribution has been made on each
Class A-1 Preferred Share pursuant to Section 3.01(b)(i), the Company may (but
shall not be required to) make Distributions pursuant to Section 3.01(b)(ii) and
Section 3.01(b)(iii).
(d)No distributions shall be made in respect of a Vested Class B Common Share
pursuant to Section 3.01(b)(ii), Section 3.01(b)(iii) or Section 3.02(a)(iii),
until such time that an aggregate amount of Distributions (since the date of
grant of such Class B Common Share) pursuant to Section 3.01(b) or 3.02(a), as
applicable, equal to the Class B Floor Amount shall have been Distributed on
each Class C Common Share. For the avoidance of doubt, no holder of any Class B
Common Share will later have the right to receive any amount foregone pursuant
to the preceding sentence of this Section 3.01(d).
(e)Any reference in this agreement to a Distribution to a Substituted Member
shall include any Distributions previously made to the predecessor Member on
account of the interest of such predecessor Member transferred to such
Substituted Member.
(f)Notwithstanding any provision to the contrary contained in this Agreement the
Company shall not make any Distribution to Members if such Distribution would
violate Section 18-607 of the Act or other applicable law.
3.02Distributions Upon Liquidation or a Deemed Liquidation Event.
(a)Notwithstanding Section 3.01, upon a liquidation (pursuant to Article X) or a
Deemed Liquidation Event, the Company shall distribute the net proceeds or
assets available for distribution, whether in cash or in other property, to the
Members as follows:
(i)First, Class A-1 Preferred Members shall receive, on a pro rata basis
(proportional to their share of the aggregate Class A-1 Liquidation Preference
Amount for all


16



--------------------------------------------------------------------------------




Class A-1 Preferred Shares) for each Class A-1 Preferred Share, the greater of
(A) for each Class A-1 Preferred Share held by such Class A-1 Preferred Member,
the applicable Class A-1 Liquidation Preference Amount, and (B) the amount
distributable pursuant to Section 3.02(a)(iii) with respect to such Class A-1
Preferred Share as if such Share had converted into a Class D Common Share
(pursuant to Section 2.10) immediately prior to the event giving rise to a
Distribution pursuant to this Section 3.02.
(ii)Second, Class A-2 Preferred Members shall receive, for each Class A-2
Preferred Share, the greater of (A) the Class A-2 Liquidation Preference Amount
and (B) the amount distributable pursuant to Section 3.02(a)(iii) with respect
to such Class A-2 Preferred Share as if such Share had converted into a Class C
Common Share (pursuant to Section 2.11) immediately prior to the event giving
rise to a Distribution pursuant to this Section 3.02.
(iii)Third, to Junior Members (other than the Class A-2 Preferred Members),
ratably among such Members based upon the number of Junior Interests held by
each such Junior Member (other than Class A-2 Preferred Shares).
(b)A “Deemed Liquidation Event” shall occur upon either of a Sale of the Company
or a Drag-Along Sale Transaction.
3.03Unvested Class B Common Shares. Notwithstanding anything in this Agreement
to the contrary, (a) no Distribution shall be made in respect of any Class B
Common Share that is not a Vested Class B Common Share, (b) any amount that
would otherwise be distributable in cash in respect of a Class B Common Share
pursuant to Section 3.01 or Section 3.02 but for the fact that such Class B
Common Share is not a Vested Class B Common Share shall be withheld by the
Company and Distributed with respect to such Class B Common Share, without
interest, at the time of the first cash Distribution to the Junior Members
following the date on which such Class B Common Share becomes a Vested Class B
Common Share and (c) if a Class B Common Share that is not a Vested Class B
Common Share is repurchased or forfeited (or otherwise becomes incapable of
vesting), then such Class B Common Share shall not be entitled to receive or
retain any Distributions.
3.04Distributions In-Kind. Distributions of property other than cash, including
securities (but, for the avoidance of doubt, Distributions in respect of the
Class A-1 Preferred Shares pursuant to Section 3.01(b)(i) shall not include
stock or securities issued by the Company and may only be made in cash or
accretion pursuant to Section 3.01(b)(i)), may be made under this Agreement with
the approval of the Board of Directors. Distributions of property other than
cash shall be valued at Fair Market Value. Except as otherwise required by the
Act or this Agreement, and subject in all respects to Section 3.01 and
Section 3.02, no Member shall be entitled to Distributions of property other
than cash and the Board of Directors may make a determination to distribute
property to one Member or group of Members and cash to the remaining Members so
long as no Member is adversely affected in a manner which is disproportionate to
the other Members as a result of such determination.


17



--------------------------------------------------------------------------------




ARTICLE IV
TAX MATTERS
4.01Corporate Status. The Members intend that the Company be treated as a
corporation for U.S. federal, and, as applicable, state and local, income tax
purposes, and neither the Company nor any of the Members shall take any
reporting position inconsistent with such treatment. In furtherance of the
foregoing, the Company has elected, pursuant to Treasury Regulations
Section 301.7701-3(c), to be treated as an association taxable as a corporation,
effective as of May 23, 2018. The Company will not make any other entity
classification elections with respect to the Company without the prior written
consent of all Members; provided that an entity classification may be made to
treat the Entity as an association taxable as a corporation without any such
consent.
4.02Withholding. The Company is authorized to withhold from any payment made to
a Member any amounts required to be withheld by the Company under applicable law
and, if so required, remit any such amounts to the applicable governmental
authority. Upon request by the Company in writing, each Member shall provide the
Company with a properly completed and duly executed Internal Revenue Service
(“IRS”) Form W-9 or applicable IRS Form W-8, or any other information, form or
certificate reasonably necessary to determine whether and the extent to which
any such withholding is required. If the Company, or the Board of Directors or
any Affiliate of the Company, becomes liable as a result of a failure to
withhold and remit taxes in respect of any Member and such failure was
attributable to such Member’s failure to timely provide the Company with the
appropriate information requested in writing by the Company regarding such
Member’s tax status or tax payment obligations, then such Member shall indemnify
and hold harmless the Company, or the Board of Directors or any Affiliate of the
Company, as the case may be, in respect of any such tax that should have been
withheld and remitted (including any interest or penalties assessed or imposed
thereon and any expenses incurred in any examination, determination, resolution
and payment of such tax) but was not so withheld and remitted as a result of
such Member’s failure to timely provide the Company with such information. The
provisions contained in this Section 4.02 shall survive the termination of the
Company and the withdrawal of any Member.
4.03Tax Sharing.
(a)GM Consolidated Group. For the 2018 Tax Period of the GM Consolidated Group,
the Company shall timely deliver to GM Parent a properly completed and duly
executed IRS Form 1122 (Authorization and Consent of Subsidiary Corporation To
Be Included in a Consolidated Income Tax Return) and any similar or
corresponding forms required for state or local income or franchise tax
purposes. The Company acknowledges and agrees that GM Parent shall act as sole
agent (within the meaning of Treasury Regulations Section 1.1502-77) for the
Company with respect to any Tax Period for which the Company joins one or more
members of the GM Consolidated Group in filing a GM Consolidated Return,
provided that the GM Investor shall cause GM Parent to not take any action with
respect to any tax matters, including any action in its role as sole agent
(within the meaning of Treasury Regulation Section 1.1502-77) that has a
material and disproportionate adverse impact on (i) the Company (ii) prior to
the one-time Transfer permitted by Section 9.02(c), SoftBank or (iii) after the
one-time Transfer permitted by Section 9.02(c), SVFA,


18



--------------------------------------------------------------------------------




without the Company’s, SoftBank’s or SVFA’s consent, as applicable, not to be
unreasonably withheld, conditioned or delayed.
(b)Payment from the GM Investor to the Company for Use of Company NOLs and Tax
Credits.
(i)If upon a Deconsolidation the NOL Deficit Amount exceeds zero, the GM
Investor shall pay to the Company, with respect to each Tax Period of the
Company, the Excess NOL Tax Increase with respect to such Tax Period. The GM
Investor shall pay the Excess NOL Tax Increase with respect to each such Tax
Period no later than ten (10) Business Days following delivery of written notice
by the Company to the GM Investor of the amount of Excess NOL Tax Increase for
such Tax Period.
(ii)In addition to the payments described in Section 4.03(b)(i) above (and
without duplication of such payments or any other payments required to be made
by the GM Investor hereunder), the GM Investor shall make payments to the
Company with respect to any R&D Tax Credits or Other Tax Credits generated by
the Company or any of its Subsidiaries in the same manner and using the same
principles as described in Section 4.03(b)(i) and in the definitions of NOL
Deficit Amount and Hypothetical Deconsolidated Company NOL Amount; provided,
however, that in applying such principles, (A) clause (ii) of the definition of
NOL Deficit Amount shall not apply and (B) in applying the Company standalone
concept of the Hypothetical Deconsolidated Company NOL Amount, the Company and
its Subsidiaries shall be assumed to utilize the same tax accounting methods,
elections, conventions, practices, policies and principles regarding the R&D Tax
Credits or Other Tax Credits actually utilized by the GM Consolidated Group and
the Company and its Subsidiaries shall otherwise be assumed to take into account
the GM Consolidated Group’s history in its use of R&D Tax Credits or Other Tax
Credits; provided, further, that no such payment with respect to Other Tax
Credits will be required unless and until such Other Tax Credits generated by
the Company and its Subsidiaries exceed, in the aggregate, taking into account
any Other Tax Credits referenced in Section 4.03(e), $12,000,000 with respect to
any calendar year.
(iii)The GM Investor and its advisors shall calculate the NOL Deficit Amount and
the deficit amount in respect of R&D Tax Credits and Other Tax Credits upon a
Deconsolidation and shall deliver such calculations, certified by the chief tax
officer of GM Parent, to the Company and, subject to Section 4.03(f), such
calculations shall be conclusive, binding and final for all purposes. The
Company shall calculate the Excess NOL Tax Increase and the tax increase in
respect of R&D Tax Credits and Other Tax Credits in each Tax Period and shall
deliver such calculations, certified by the chief tax officer of the Company,
along with reasonably detailed supporting documentation, to the GM Investor and,
subject to Section 4.03(f), such calculation shall be conclusive, binding and
final for all purposes.


19



--------------------------------------------------------------------------------




(c)Payment from the Company to the GM Investor for Inclusion of Company Income.
(i)Following the filing of the final GM Consolidated Return for each Tax Period
prior to a Deconsolidation, the Company shall calculate the Aggregate Company
Hypothetical Pre-Deconsolidation Tax Amount with respect to such Tax Period. 
(ii)Following the filing of the final GM Consolidated Return for each Tax Period
ending after the Original Closing Date, the GM Investor shall calculate the
Incremental GM Tax Amount.  The GM Investor shall deliver to the Company a
certification by the chief tax officer of GM Parent with respect to such amount
and such calculation shall be conclusive, binding and final for all purposes. 
No certification shall be required in any year in which the GM Investor has
determined that the Incremental GM Tax Amount is zero.
(iii)With respect to each Tax Period of the GM Consolidated Group ending after
the Original Closing Date, the Company shall make a payment to the GM Investor
equal to the excess, if any, of (A) the lesser of (1) the Aggregate Company
Hypothetical Pre-Deconsolidation Tax Amount with respect to such Tax Period and
(2) the Incremental GM Tax Amount with respect to such Tax Period over (B) the
aggregate net payment made by the Company to the GM Investor pursuant to this
Section 4.03(c)(iii) and Section 4.03(c)(iv) for prior Tax Periods.
(iv) With respect to each Tax Period of the GM Consolidated Group ending after
the Original Closing Date, the GM Investor shall make a payment to the Company
equal to the excess, if any, of (A) the aggregate net payment made by the
Company to the GM Investor pursuant to Section 4.03(c)(iii) and this
Section 4.03(c)(iv) for prior Tax Periods over (B) the lesser of (1) the
Aggregate Company Hypothetical Pre-Deconsolidation Tax Amount with respect to
such Tax Period and (2) the Incremental GM Tax Amount with respect to such Tax
Period;
(d)Payments between GM Investor and the Company if a Section 59(e) Election is
Made. If prior to a Deconsolidation, GM makes one or more elections under
Section 59(e) of the Code (a “Section 59(e) Election”) with respect to the
Company and/or its Subsidiaries, then:
(i)with respect to each Tax Period for which a Section 59(e) Election is made,
and any subsequent Tax Period, any payment otherwise required to be made by the
Company to the GM Investor pursuant to Section 4.03(c) shall be (A) reduced (but
not below zero) by the Section 59(e) Detriment Amount with respect to such Tax
Period and (B) shall be increased by the Section 59(e) Benefit Amount with
respect to such Tax Period; provided, any adjustment pursuant to this
Section 4.03(d)(i)(B) shall be deferred and shall only be made when and to the
extent that, immediately prior to giving effect to such adjustment, the
aggregate adjustments under Section 4.03(d)(i)(A) and Section 4.03(d)(ii)(A)
exceed the aggregate adjustments under this Section 4.03(d)(i)(B) and
Section 4.03(d)(ii)(B); and
(ii)with respect to each Tax Period for which a Section 59(e) Election is made,
and any subsequent Tax Period, any payment otherwise required to be made by the
GM Investor to the Company pursuant to Section 4.03(b) shall be (A) increased by
the Section 59(e) Detriment Amount with respect to such Tax Period and shall be
(B) reduced (but not below zero)


20



--------------------------------------------------------------------------------




by the Section 59(e) Benefit Amount with respect to such Tax Period; provided,
any adjustment pursuant to this Section 4.03(d)(ii)(B) shall be deferred and
shall only be made when and to the extent that, immediately prior to giving
effect to such adjustment, the aggregate adjustments under Section 4.03(d)(i)(A)
and Section 4.03(d)(ii)(A) exceed the aggregate adjustments under
Section 4.03(d)(i)(B) and this Section 4.03(d)(ii)(B).
For the avoidance of doubt, for purposes of Sections 4.03(d)(i) and (ii) above,
a required payment of $0 under Section 4.03(b) or Section 4.03(c) for any Tax
Period constitutes a “payment otherwise required to be made”.
(e)State and Local Income and Franchise Taxes. With respect to state and local
income and franchise tax benefits and detriments in any jurisdictions that have
consolidated, combined or unitary tax regimes, the GM Investor and the Company
shall have similar payment obligations to each other, under the same principles,
as the payment obligations for U.S. federal income tax benefits and detriments
described in paragraphs (b), (c) and (d) of this Section 4.03; provided, that no
such payment with respect to Other Tax Credits will be required unless and until
such Other Tax Credits generated by the Company and its Subsidiaries exceed, in
the aggregate, taking into account any Other Tax Credits referenced in
Section 4.03(b)(ii), $12,000,000 with respect to any calendar year.
(f)Dispute Resolution. In the event of any dispute between the GM Investor and
the Company as to any amount payable under this Section 4.03, the GM Investor
and the Company shall attempt in good faith to resolve such dispute. If the GM
Investor and the Company are unable to resolve such dispute within thirty (30)
days, they shall jointly retain a mutually agreed upon nationally recognized
independent accounting firm (the “Accounting Firm”) to resolve the dispute. The
GM Investor and the Company may make written submissions to the Accounting Firm,
and the Accounting Firm’s resolution shall be based solely upon the actual terms
of this Agreement, the written submissions of the GM Investor and the Company,
and the application of federal income tax law (or, in the case of any payment
obligation Section 4.03(e), applicable state or local income tax law). Each of
the GM Investor and the Company shall be bound by the determination of the
Accounting Firm and shall bear one-half of the fees and expenses of the
Accounting Firm.
(g)Indemnification for Taxes. Other than payments required under this Agreement,
the GM Investor shall indemnify and hold harmless the Company and any of its
Subsidiaries from any Taxes (as such term is defined in the Purchase Agreement)
imposed on the Company or any of its Subsidiaries pursuant to Treasury
Regulations Section 1.1502-6 (or any analogous or similar provision of U.S.
state or local, or non-U.S. law) as a result of being a member of (i) the GM
Consolidated Group or (ii) any other affiliated, consolidated, combined or
unitary group of which (A) the GM Investor, (B) the GM Parent, (C) any Affiliate
or direct or indirect Subsidiary of the GM Parent (other than the Company or any
of its Subsidiaries) or (D) any member of the GM Consolidated Group (other than
the Company or any of its Subsidiaries) was a member prior to a Deconsolidation.
(h)Net Payments. Without limiting any other provision in this Section 4.03, if
as of any date each of the GM Investor and the Company is obligated to make a
payment to the


21



--------------------------------------------------------------------------------




other under this Section 4.03, then the amount of such payments shall be netted,
the offsetting amounts shall be treated as having been paid by the applicable
payors for all purposes of this Section 4.03, and the party having the net
payment obligation shall make such pay such net amount to the other party.
(i)Intended Tax Treatment. Any payments made by the GM Investor to the Company
following a Deconsolidation pursuant to this Section 4.03 shall be treated as a
Capital Contribution for all applicable tax purposes, unless otherwise required
by applicable law. Any payments made by the Company to the GM Investor following
a Deconsolidation pursuant to this Section 4.03 shall be treated as distribution
under Section 301 of the Code for all applicable tax purposes, unless otherwise
required by applicable law.
(j)Examples.    Any ambiguity in the provisions of this Section 4.03 shall be
resolved (where possible) by reference to the examples delivered by the GM
Investor and acknowledged by SVF and the Company pursuant to that certain letter
provided to SVF prior to the execution of the SoftBank Purchase Agreement and
acknowledged by Honda pursuant to that certain letter provided to Honda prior to
the execution of the Honda Purchase Agreement; provided, however, that in the
event of a conflict with such letter, this Section 4.03 shall control.
(k)Consistent Reporting Covenant. Notwithstanding anything to the contrary
contained herein, the Class A Preferred Shares are intended to be treated as
common stock for all purposes of the Code (and not as preferred stock within the
meaning of Treasury Regulations Section 1.305-5). Absent a relevant change in
law or administrative, regulatory or judicial authority or guidance, unless
otherwise required pursuant to a “determination” within the meaning of
Section 1313 of the Code, neither the Company nor any of the Members shall
report any Distribution with respect to the Class A Preferred Shares that is
paid by accretion of the Class A-1 Preferred Return on such Shares (in
accordance with Section 3.01(c) hereof) as a taxable distribution pursuant to
Section 305(b)(2) of the Code or take any position inconsistent with the
intended tax treatment described in this Section 4.03(k).
(l)Audit Adjustments. Notwithstanding anything to the contrary herein, in the
event there is an adjustment to any GM Consolidated Return or any Company tax
return for any Tax Period as a result of an audit, the computations described in
this Section 4.03 will be adjusted to reflect the results of such audit and any
amounts payable hereunder shall be increased or decreased to reflect the revised
computations.
(m)Tax Materials. For the avoidance of doubt, neither the Company nor any other
Member shall be permitted to review any of the GM Investor’s tax returns,
workpapers or other tax information (“Tax Materials”), or any Tax Materials of
or related to the GM Consolidated Group.


22



--------------------------------------------------------------------------------




(n)Definitions. For purposes of this Section 4.03, the following terms shall be
defined as follows:
(i)“Aggregate Company Hypothetical Pre-Deconsolidation Tax Amount” means, with
respect to a Tax Period, the sum of the Company Hypothetical Pre-Deconsolidation
Tax Amount for such Tax Period and all prior Tax Periods.
(ii)“Company Hypothetical Pre-Deconsolidation Tax Amount” means, with respect to
a Tax Period prior to a Deconsolidation, the amount of U.S. federal income tax
that would have been owed by the Company and its Subsidiaries if the Company and
its Subsidiaries had not been members of the GM Consolidated Group and instead
were a separate U.S. consolidated group (but had utilized the same tax
accounting methods, elections, conventions, practices, policies and principles
actually utilized by the GM Consolidated Group).
(iii)“Deconsolidation” means any event pursuant to which the Company ceases to
be included in the GM Consolidated Group.
(iv)“Excess NOL Tax Increase” means, with respect to each Tax Period of the
Company after a Deconsolidation, an amount equal to the excess, if any, of (A)
the actual U.S. federal income tax payable by the Company and its Subsidiaries
in respect of such Tax Period over (B) the U.S. federal income tax that would
have been payable by the Company and its Subsidiaries in respect of such Tax
Period if upon a Deconsolidation the Company had an amount of net operating
losses, as defined in Section 172(c) of the Code, equal to the NOL Deficit
Amount.
(v)“GM Consolidated Group” means the consolidated group of corporations of which
GM Parent is the “common parent” within the meaning of Treasury Regulations
Section 1.1502-1(h).
(vi)“GM Consolidated Return” means the consolidated U.S. federal income tax
return of GM Parent filed pursuant to Section 1501 of the Code.
(vii)“Hypothetical Deconsolidated Company NOL Amount” shall mean the amount of
net operating losses, as defined in Section 172(c) of the Code, that the Company
and its Subsidiaries would have had upon a Deconsolidation had the Company and
its Subsidiaries never been members of the GM Consolidated Group (but had
utilized the same tax accounting methods, elections, conventions, practices,
policies and principles actually utilized by the GM Consolidated Group and had
closed its Tax Period as of the date of a Deconsolidation), provided that
Hypothetical Deconsolidated Company NOL Amount shall be reduced by the amount of
any such net operating losses that were previously included in the computation
of Incremental GM Tax Amount and resulted in a reduction in the Incremental GM
Tax Amount.
(viii)“Incremental GM Tax Amount” means with respect to a Tax Period, the
excess, if any, of (A) the total U.S. federal income tax actually owed by the GM
Consolidated Group for such Tax Period and all prior Tax Periods ending after
the Original Closing Date, over (B) the total U.S. federal income tax that would
have been owed by the GM Consolidated Group for such Tax Period and all prior
Tax Periods ending after the Original Closing Date had the Company


23



--------------------------------------------------------------------------------




and its Subsidiaries never been members of the GM Consolidated Group, determined
on a with and without basis and ignoring any state apportionment differences
resulting from the inclusion of the Company and its Subsidiaries in the GM
Consolidated Group; provided, the amount in clause (A) shall be determined
assuming any net operating losses for which the Company has been compensated for
pursuant to Section 4.03(b) were not available to the GM Consolidated Group
(determined by assuming that such net operating losses are the last losses that
would have otherwise been taken into account in clause (A)).
(ix)“NOL Deficit Amount” shall mean an amount equal to the excess, if any, of
(A) the Hypothetical Deconsolidated Company NOL Amount over (B) $1,300,000,000.
(x)“Other Tax Credits” shall mean any U.S. federal, state or local income or
franchise tax credits other than R&D Tax Credits as defined herein.
(xi)“R&D Tax Credits” shall mean any U.S. federal income tax credits for
research activities under Section 41 of the Code, and, for the purpose of
applying Section 4.03(e), any state or local income or franchise tax credits
that are directly analogous to tax credits for research activities under
Section 41 of the Code.
(xii)“Section 59(e) Benefit Amount” with respect to a Tax Period means the
amount by which the payment (A) required by the Company to GM under
Section 4.03(c) for such Tax Period would have been more or (B) by GM to the
Company under Section 4.03(b) would have been less, in each case, had no
Section 59(e) Election been made; provided, for purposes of determining such
difference under (A) or (B) with respect to any Section 59(e) Benefit Amount
that corresponds to a prior correlative Section 59(e) Detriment Amount (using
the earliest Section 59(e) Detriment first), such Section 59(e) Benefit Amount
shall be determined assuming that the U.S. federal income tax rates applicable
at the time of such Section 59(e) Detriment were still in effect.
(xiii)“Section 59(e) Detriment Amount” with respect to a Tax Period means the
amount by which the payment (A) required by the Company to GM under
Section 4.03(c) for such Tax Period would have been less or (B) by GM to the
Company under Section 4.03(b) would have been more, in each case, had no
Section 59(e) Election been made.
(xiv)“Tax Period” means a taxable year as defined in Section 441(b) of the Code.
4.04Transfer Taxes. Any Transfer Taxes (as defined in the SoftBank Purchase
Agreement) incurred in connection with (i) any issuance of any equity interests
to SoftBank, SVFA or any of their Affiliates or Permitted Transferees pursuant
to this Agreement or the SoftBank Purchase Agreement or (ii) the one-time
Transfer permitted by Section 9.02(c) shall, in each case, be paid by SoftBank
or SVFA (as applicable) when due. Any Transfer Taxes (as defined in the Honda
Purchase Agreement) incurred in connection with any issuance of any equity
interests to Honda or any of its Affiliates or Permitted Transferees pursuant to
this Agreement or the Honda Purchase Agreement shall be paid by Honda when due.
The Company shall file all necessary tax returns and other documentation with
respect to all Transfer Taxes and, if required by applicable


24



--------------------------------------------------------------------------------




law, the GM Investor, SoftBank or SVFA and Honda (as applicable) will, and will
cause their Affiliates, to join in the execution of any such tax returns and
other documentation.
The provisions contained in this Article IV, and any payments required to be
made pursuant hereto, shall survive the termination of the Company and the
withdrawal of any Member.
ARTICLE V
MEMBERS
5.01Voting Rights of Members. Subject to Section 2.02 and Section 9.10:
(a)Each Class A-1 Preferred Member shall be entitled to ten (10) votes for each
Class A-1 Preferred Share held by such Member on any matter which is submitted
to the Members for a vote or consent.
(b)Each Class A-2 Preferred Member shall be entitled to ten (10) votes for each
Class A-2 Preferred Share held by such Member on any matter which is submitted
to the Members for a vote or consent.
(c)Each Class B Member shall be entitled to one (1) vote for each Class B Common
Share held by such Member on any matter which is submitted to the Members for a
vote or consent.
(d)Each Class C Member shall be entitled to ten (10) votes for each Class C
Common Share held by such Member on any matter which is submitted to the Members
for a vote or consent.
(e)Each Class D Member shall be entitled to one (1) vote for each Class D Common
Share held by such Member on any matter which is submitted to the Members for a
vote or consent.
(f)Each Class E Member shall be entitled to one (1) vote for each Class E Common
Share held by such Member on any matter which is submitted to the Members for a
vote or consent.
(g)Each other class or series of Shares shall be entitled to such votes as the
Board of Directors shall determine with respect to such class or series on any
matter which is submitted to the Members for a vote or consent.
For the avoidance of doubt, the provisions and rights with respect to voting set
forth in this Section 5.01 and Section 6.03 are intended to provide GM with
“control” of the Company as defined in Section 368(c) of the Code and the
Treasury Regulations thereunder, and shall be interpreted consistent therewith.
Neither the Company nor any of the Members shall take any reporting position
inconsistent with the intended tax treatment described in this Section 5.01.
5.02Quorum; Voting. A quorum shall be present with respect to a meeting of the
Members if a Majority of the Members are represented in person or by proxy at
such meeting. Once


25



--------------------------------------------------------------------------------




a quorum is present at a meeting of the Members, the subsequent withdrawal from
the meeting of any Member (other than the GM Investor, whose withdrawal from the
meeting shall cause a quorum to no longer be present) prior to the meeting’s
adjournment or the refusal of any Member to vote on any matter that is open to
vote by the Members at the meeting shall not affect the presence of a quorum at
the meeting. Each of the Members hereby consents and agrees that one or more
Members may participate in a meeting of the Members by means of conference
telephone or similar communications equipment by which all Persons participating
in the meeting can hear each other at the same time, and such participation
shall constitute presence in person at the meeting. If a quorum is present,
except as otherwise expressly provided herein, the affirmative vote of the
Members representing a Majority of the Members represented at the meeting and
entitled to vote on the subject matter shall be the act of the Members.
5.03Written Consent. Any action required or permitted to be taken at a meeting
of the Members may be taken without a meeting if the action is evidenced by a
written consent describing the action taken signed by a Majority of the Members.
Action taken under this Section 5.03 is effective when a Majority of the Members
have signed the consent, unless the consent specifies a different effective
date. Promptly following the effectiveness of any action taken by written
consent by a Majority of the Members, the Company shall provide written notice
of such action to any Member who was otherwise entitled to vote on such matter
or action and whose consent was not solicited in connection therewith.
5.04Meetings. Meetings of the Members may be called by (a) the Board of
Directors or (b) a Majority of the Members.
5.05Place of Meeting. The Board of Directors may designate the place of meeting
for any annual meeting and the Person(s) calling a special meeting pursuant to
Section 5.04 may designate the place for such special meeting. If no designation
is made, the place of meeting shall be the principal office of the Company.
5.06Notice of Meeting. Written notice stating the place, day and hour of the
meeting and, in case of a special meeting, the purpose or purposes for which the
meeting is called, shall be provided to each Member not less than three (3)
Business Days prior to the date of the applicable meeting and otherwise in
accordance with Section 12.06. Any Member may waive notice of any meeting. The
attendance of a Member at a meeting shall constitute a waiver of notice of such
meeting except where a Member attends a meeting for the express purpose of
objecting to the transaction of any business because the meeting is not lawfully
called or convened. Neither the business to be transacted at nor the purpose of
any regular meeting of Members need be specified in the notice or waiver of
notice of such meeting.
5.07Withdrawal; Partition. No Member shall have the right to resign or withdraw
as a member of the Company. No Member shall have the right to seek or obtain
partition by court decree or operation of law of any Company property, or the
right to own or use particular or individual assets of the Company, except as
may be expressly set forth in the Commercial Agreements, the Honda Commercial
Agreements or any other written agreement between such Member and the Company.


26



--------------------------------------------------------------------------------




5.08Business Opportunities; Performance of Duties.
(a)Subject to Article XI, any agreement entered into with any Employee Member
and any restriction on any Class E Member in any written agreement entered into
by the Company with a Class E Member, each Member and its Affiliates and its and
their respective officers, directors, equityholders, partners, members,
managers, agents and employees (the “Member Group Persons”) (i) is permitted to
have, and may presently or in the future have, investments or other business
relationships with entities engaged in other, complementary or competing lines
of business other than through the Company and its Subsidiaries (an “Other
Business”), (ii) may have or may develop a strategic relationship with
businesses that are and may be competitive or complementary with the Company and
its Subsidiaries, (iii) is not prohibited by virtue of their investment in the
Company or any of its Subsidiaries or, if applicable, their service on the Board
of Directors or the board of directors (or similar governing body) of any of the
Company’s Subsidiaries from pursuing and engaging in any such activities and
(iv) is not obligated to inform the Company or any of its Subsidiaries of any
such opportunity, relationship or investment. Subject to Article XI and any
agreement entered into with any Employee Member, the involvement of any Member
Group Person in any Other Business will not constitute a conflict of interest by
such Persons with respect to the Company or its Members or any of its
Subsidiaries.
(b)Without prejudice to Section 5.08(a), each Director shall, in his or her
capacity as a Director, and not in any other capacity, have the same fiduciary
duties to the Company and the Members as a director of a Delaware corporation;
provided, that, notwithstanding the foregoing:
(i)the Directors shall not have, or be deemed to have, any duties or implied
duties (including fiduciary duties) to the Company or its Subsidiaries, any
Member or any other Person (and each Director may act in and consider the best
interests of the Member who designated such Director and shall not be required
to act in or consider the best interests of the Company and its Subsidiaries or
the other Members) and any duties or implied duties (including fiduciary duties)
of a Director to any other Member or the Company or its Subsidiaries that would
otherwise apply at law or in equity are hereby disclaimed and eliminated to the
fullest extent permitted under the Act and any other applicable law, and each
Member hereby disclaims and waives all rights to, and releases each other Member
and each Director from, any such duties, in each case with respect to or in
connection with any of the following circumstances:
(A)any transaction or arrangement, or any proposed transaction or arrangement,
between the Company or its Subsidiaries, on the one hand, and SoftBank, SVFA or
any SoftBank Party, on the other hand, including the decision to engage, or not
to engage in, such transaction or arrangement; and
(B)any decision to engage or not to engage in any transaction or arrangement, or
any proposed transaction or arrangement contemplated by the Transaction
Documents or the Commercial Agreements (as the same may be amended from time to
time in accordance with the provisions thereof), or which is otherwise on terms
consistent with the Commercial Agreements; and


27



--------------------------------------------------------------------------------




(C)the issuance of Equity Securities to the GM Investor or any of its Affiliates
pursuant to Section 2.06; and
(ii)without limiting the requirements of Section 6.13(b), in connection with any
transaction or arrangement, or any proposed transaction or arrangement, between
the Company or any of its Subsidiaries, on the one hand, and GM or any of its
Affiliates, on the other hand, (A) there will be no requirement for any
non-Independent Director to approve such a transaction or for any independent or
non-Board of Director review process, and (B) such transaction or arrangement
and decision of the Board of Directors in connection therewith shall not be
subject to any heightened standard of review or approval (including any review
under an “entire fairness” standard).
(c)To the maximum extent permitted by law, no Member Group Person (other than
any Director in their capacity as the same to the extent expressly provided in
this Agreement) shall owe any fiduciary or similar duties or obligations to the
Company or its Subsidiaries, the Members or any Person, and any such duties
(fiduciary or otherwise) of such Member Group Person are intended to be modified
and limited to those expressly set forth in this Agreement, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or exist against any such Member Group Person. For
purposes of clarification and the avoidance of doubt and notwithstanding the
foregoing, nothing contained in this Section 5.08 or elsewhere in this Agreement
shall, nor shall it be deemed to, eliminate (i) the obligation of the Members to
act in compliance with the express terms of this Agreement, any Transaction
Document, any Commercial Agreement or any Honda Commercial Agreement, or (ii)
the implied contractual covenant of good faith and fair dealing of the Members.
(d)In performing its, his or her duties, each of the Members, Directors and
Officers shall be entitled to rely in good faith on the provisions of this
Agreement and on information, opinions, reports or statements (including
financial statements and information, opinions, reports or statements as to the
value or amount of the assets, liabilities, profits or losses of the Company and
its Subsidiaries), of the following other Persons or groups: (i) (A) in relation
to such Member, one or more officers or employees of such Member or by the
Company or any of its Subsidiaries, or (B) in relation to an Officer or
Director, one or more Officers or employees of the Company or its Subsidiaries,
(ii) (A) in relation to such Member, any attorney, independent accountant or
other Person employed or engaged by such Member or by the Company or any of its
Subsidiaries, or (B) in relation to an Officer or Director, any attorney,
independent accountant or other Person employed or engaged by the Company or any
of its Subsidiaries, or (iii) any other Person who has been selected with
reasonable care by or on behalf of such Member (in relation to a Member only) or
by or on behalf of the Company or any of its Subsidiaries, in each case, as to
matters which such relying Person reasonably believes to be within such other
Person’s professional or expert competence. The preceding sentence shall in no
way limit any Person’s right to rely on information to the extent provided in
Section 18-406 of the Act.
5.09Limitation of Liability. Except as otherwise required by applicable law or
as expressly set forth in this Agreement, no Member shall have any personal
liability whatsoever in such Member’s capacity as a Member, whether to the
Company, to any of the other Members, to


28



--------------------------------------------------------------------------------




the creditors of the Company or to any other Person for the debts, obligations
and liabilities of the Company, whether arising in contract, tort or otherwise
(including those arising as a Member or an equityholder, an owner or a
shareholder of another Person). Each Member shall be liable only to make such
Member’s Capital Contribution to the Company, if applicable, and the other
payments provided for expressly herein, in each case, in accordance with the
applicable terms of this Agreement and any Transaction Document (and, in the
case of Honda, the Honda Purchase Agreement) to which it is a party.
5.10Authority. Except as otherwise expressly set forth in this Agreement, no
Member, in its capacity as a Member, shall have the power to act for or on
behalf of, or to bind the Company.
5.11Sale of the Company; IPO. Notwithstanding anything to the contrary in this
Agreement, the prior written consent of the GM Investor (acting in its sole
discretion and in its capacity as a Member) will be required prior to entering
into or consummating any Sale of the Company or any IPO.
5.12Honda Minority Consent Right. Without Honda’s prior written consent, for so
long as Honda owns the Honda Floor Amount, the Company shall not make any
alteration or amendment or waiver to this Agreement that would have a material
and disproportionate adverse effect on the terms of the Class E Common Shares;
provided, that this Section 5.12 will not apply to any of the following: (i) the
addition of Members to the Company or the issuance of Shares or other Equity
Securities of the Company (whether of a new or an existing class), in each case,
in accordance with the terms of this Agreement, and any amendment(s) to this
Agreement in connection with implementing such issuance or addition of such
Member(s) (including the updating of the Members Schedule in connection
therewith) or the granting of any rights to one or more Members in connection
with such issuance in accordance with the terms of this Agreement, (ii) any
amendment(s) to this Agreement in connection with the preparation for or
consummation of an IPO that do not have a material and disproportionate effect
on the terms of the Class E Common Shares (except as contemplated by
Section 9.10) or (iii) to correct any typographical or similar ministerial
errors. In determining whether an amendment has a material and disproportionate
adverse effect on the terms of the Class E Common Shares, only the terms related
thereto shall be considered, and any other relationship(s) the Class E Members
may have with the Company, any of its Subsidiaries or the other Members shall
not be considered and no characteristic of the Class E Members other than the
terms of the Class E Common Shares shall be considered.
ARTICLE VI
MANAGEMENT
6.01Management.
(a)Without prejudice to Section 5.12, to the fullest extent permitted by law,
the business and affairs of the Company shall be managed by a board of directors
(the “Board of Directors”), which shall direct, manage and control the business
of the Company. Except as otherwise expressly set forth herein (or if required
by a non-waivable provision of the Act), no Member shall have the right to
manage the Company or to reject, override, overturn, veto or otherwise approve
or pass judgement upon any action taken by the Board of Directors or an


29



--------------------------------------------------------------------------------




authorized Officer of the Company. Except as otherwise expressly set forth
herein, the Board of Directors shall have full and complete authority, power and
discretion to manage and control the business, affairs and properties of the
Company and make any and all decisions and to take any and all actions which the
Board of Directors deems necessary or desirable for that purpose.
(b)Each Director shall constitute a “manager” within the meaning of the Act.
However, no individual Director, in his or her capacity as such, shall have the
authority to bind the Company.
6.02Number of Directors. At the date of this Agreement, the Board of Directors
shall consist of seven (7) Directors. The Board of Directors may, from time to
time following the date of this Agreement, determine the size of the Board of
Directors; provided, however, that the size of the Board of Directors shall not
be decreased to less than six (6) Directors.
6.03Board Designation Rights and Composition; Proxies.
(a)(i) The Class A-2 Preferred Members shall, by vote of a Majority of the
Class A-2 Preferred, have the exclusive right to designate, appoint, remove and
replace all Directors (including any Director vacancies created by virtue of an
increase in the size of the Board of Directors pursuant to Section 6.02) other
than the SoftBank Director (if applicable) and the Common Director (the “A-2
Preferred Directors”); provided, that if there are no Class A-2 Preferred Shares
outstanding, the A-2 Preferred Directors will be appointed by a Majority of the
Class C Common, (ii) the Members holding Common Shares shall, by vote of a
Majority of the Common Shares, have the exclusive right to designate, appoint,
remove and replace one (1) Director (the “Common Director”), and (iii) following
the receipt of SoftBank CFIUS Approval and subject to Section 6.05, SoftBank
shall have the exclusive right (exercisable by written notification to the
Company and the GM Investor), for so long as SoftBank owns the SoftBank Floor
Amount, to designate, appoint, remove and replace one (1) Director (the
“SoftBank Director”). The initial A-2 Preferred Directors are such five (5)
natural Persons as were notified in writing to the Company and SoftBank by GM
and the initial Common Director is such one (1) natural Person as was notified
in writing to the Company and SoftBank by GM. If at any time any Director ceases
to serve on the Board of Directors (whether due to resignation, removal or
otherwise), the Member(s) entitled to designate and appoint such Director
pursuant to this Section 6.03 shall designate and appoint a replacement for such
Director by written notice to the Board of Directors (it being further
understood and agreed that the failure by any party to designate and appoint a
representative to fill a vacant Director position pursuant to this
Section 6.03(a) shall not give rights to, or otherwise entitle, the Board of
Directors or any other Member (other than the Member(s) entitled to designate
and appoint such Director pursuant to this Section 6.03(a), including the
penultimate sentence hereof) to fill such vacant position without the prior
written consent of the Member(s) originally entitled to designate and appoint
such Director pursuant to this Section 6.03(a)). Except as otherwise expressly
stated herein, only the Member(s) entitled to designate and appoint a specific
Director may remove such Director, at any time and from time to time, with or
without cause (subject to applicable law), in such Member(s) sole discretion,
and such Member(s) shall give written notice of such removal to the Board of
Directors. Notwithstanding the foregoing, upon such time as SoftBank owns less
than the SoftBank Floor Amount, the SoftBank Director shall be immediately and
automatically removed,


30



--------------------------------------------------------------------------------




and the right of SoftBank to designate, appoint, remove and replace a Director
shall be null and void and, for clarity, Class A-2 Preferred Members shall, by
vote of a Majority of the Class A-2 Preferred (or a Majority of the Class C
Common, if no Class A-2 Preferred Shares are outstanding), have the exclusive
right to fill such vacant Director position (and, thereafter, designate,
appoint, remove and replace such Director). Except as otherwise expressly stated
herein, this Section 6.03 is the exclusive means by which Directors may be
removed or replaced.
(b)The GM Investor may elect any one (1) of the Directors to be the Chairman of
the Board of Directors (the “Chairman”). The Chairman, if any, may be removed
from his or her position as Chairman at any time by the GM Investor. The
Chairman, in his or her capacity as the Chairman, shall not have any of the
rights or powers of an Officer. The Chairman shall preside at all meetings of
the Board of Directors and at all meetings of the Members at which he or she
shall be present. The Chairman may be the chief executive officer, or have
another officer position, at GM (or any of its Affiliates) or the Company (or
any of its Subsidiaries).
(c)To the extent permitted by law, each Member shall vote all voting securities
of the Company over which such Member has voting control, and shall take all
other necessary or desirable actions within such Member’s control (whether in
such Member’s capacity as a Member, Director, member of a board committee or
Officer of the Company or otherwise, and including attendance at meetings in
person or by proxy for purposes of obtaining a quorum and execution of written
consents in lieu of meetings), and the Company shall take all necessary and
desirable actions within its control (including calling special Board of
Directors or member meetings), so that the provisions of this Section 6.03 are
promptly complied with and that the composition of the Board of Directors is
consistent with the terms and conditions of this Section 6.03.
(d)Any A-2 Preferred Director or Common Director may authorize any other
Director to act for such Director by proxy on any matter brought before the
Board of Directors for a vote, which proxy may be granted orally or in writing
by the applicable Director. Any such proxy shall be revocable at the pleasure of
the Director granting it, provided that such right to revocation shall not
invalidate or otherwise affect actions taken under such proxy prior to such
revocation.
6.04Board Observer. Following the receipt of SoftBank CFIUS Approval and subject
to Section 6.05, SoftBank shall have the exclusive right, for so long as
SoftBank owns the SoftBank Floor Amount, to designate one natural person to
attend all meetings of the Board of Directors in a non-voting observer capacity
(the “SoftBank Board Observer”). Following the receipt of Honda CFIUS Approval
and subject to Section 6.05, Honda shall have the exclusive right, for so long
as Honda owns the Honda Floor Amount, to designate one natural person to attend
all meetings of the Board of Directors in a non-voting observer capacity (the
“Honda Board Observer”, and together with the SoftBank Board Observer, the
“Board Observers”). The following terms and conditions will apply to the Board
Observers:
(a)The Company shall deliver to (i) the SoftBank Board Observer copies of all
reports, notices, minutes, consents, actions taken or proposed to be taken
without a meeting and other materials in each case (and to the extent) that the
Company provides the same to the SoftBank Director, each such delivery to be
made concurrently with the delivery of such materials to the SoftBank Director
and (ii) the Honda Board Observer copies of all reports, notices, minutes,


31



--------------------------------------------------------------------------------




consents, actions taken or proposed to be taken without a meeting and other
materials in each case (and to the extent) that the Company provides the same to
the Board of Directors, subject to the restrictions set forth in Section 6.14,
each such delivery to be made concurrently with the delivery of such materials
to the Board of Directors; provided, that failure to deliver any such notice or
materials to any Board Observer shall not impair the validity of any action
taken by the Board of Directors;
(b)the Board Observers shall be entitled to attend all meetings of the Board of
Directors in person or by telephone, and the Company shall ensure that
appropriate arrangements are made such that the Board Observers will be able to
hear everyone during any meeting of the Board of Directors at which the Board
Observers participate by telephone; provided, that (i) the SoftBank Board
Observer may be excluded from access to any portion of any meeting to the same
extent as the SoftBank Director (or, in the event the SoftBank Director is not
appointed, as if the SoftBank Director were so appointed) would be so excluded
(or recused) pursuant to the terms hereof and (ii) the Honda Board Observer may
be excluded from access to any portion of any meeting to the extent that matters
with respect to which Honda Competitively Sensitive Information is shared,
presented or discussed;
(c)the Board Observers shall be observers only, shall not be actual members of
the Board of Directors and shall not have any of the rights, duties or
obligations of a Director (including that the Board Observers shall not have the
right to vote on any matter that may come before the Board of Directors). The
Board Observers shall not count towards any quorum;
(d)subject to Section 6.04(f), SoftBank has the right to remove and replace or
substitute the SoftBank Board Observer from time to time by providing written
notice to the Company;
(e)subject to Section 6.04(g), Honda has the right to remove and replace or
substitute the Honda Board Observer from time to time by providing written
notice to the Company;
(f)upon such time as SoftBank owns less than the SoftBank Floor Amount, the
SoftBank Board Observer shall be automatically removed and shall cease to have
any of the rights contemplated by this Section 6.04, and the right of SoftBank
to designate, appoint, remove and replace the SoftBank Board Observer shall be
null and void;
(g)upon such time as Honda owns less than the Honda Floor Amount, the Honda
Board Observer shall be automatically removed and shall cease to have any of the
rights contemplated by this Section 6.04, and the right of Honda to designate,
appoint, remove and replace the Honda Board Observer shall be null and void; and
(h)prior to appointment, the Board Observers will each enter into a
confidentiality agreement with the Company, on terms mutually acceptable to the
Board of Directors and the Board Observers.
6.05Director Appointee Screening. Unless otherwise agreed in writing by SoftBank
and the GM Investor in the case of the SoftBank Director and SoftBank Board
Observer, or Honda


32



--------------------------------------------------------------------------------




and the GM Investor in the case of the Honda Board Observer, each Person
selected pursuant to Section 6.03(a) from time to time to serve as the SoftBank
Director or a Board Observer (a) (i) in the case of the Softbank Director or
Softbank Board Observer must be a U.S. citizen and (ii) in the case of the Honda
Board Observer must be a U.S. or Japanese citizen; (b) (i) in the case of the
SoftBank Director or SoftBank Board Observer, must not be (A) an employee,
director (or board observer), manager, officer or consultant of any SoftBank
Restricted Person or (B) a Person who has direct or indirect control, influence
or management oversight of Persons who are employees, directors (or board
observer), managers, officers or consultants of a SoftBank Restricted Person and
(ii) in the case of the Honda Board Observer, must not be (A) an employee of or
a consultant of Honda R&D Co., Ltd. (“Honda R&D Co”) or any successor thereof or
(B) have direct or indirect control, influence or management oversight of
employees, directors, managers, officers or consultants of Honda R&D Co or any
successor thereof; (c) in the case of the SoftBank Director or SoftBank Board
Observer, must not be a member of any investment committee (or similar body) of
any Person whose other members include one or more Persons that are described in
subsection (b)(i); (d) must not (i) be a “bad actor” as defined in Rule
506(d)(1) of the Securities Act or (ii) have been convicted of a felony
(excluding driving under the influence) or any crime involving moral turpitude;
and (e) shall be subject to the prior written approval of the Majority of the
Class A-2 Preferred. If any nominee for the position of SoftBank Director or
either of the Board Observers is rejected by the Majority of the Class A-2
Preferred, such Person shall not be nominated or appointed as a Director or
either Board Observer, as applicable. If, at any time following the appointment
of any SoftBank Director or any Board Observer, the Majority of the Class A-2
Preferred believes that such SoftBank Director or Board Observer no longer
satisfies the applicable criteria described in clauses (a) through (d) above,
the Majority of the Class A-2 Preferred may deliver written notice thereof to
the Majority of the Class A-1 Preferred in the case of the SoftBank Director or
SoftBank Board Observer or Honda, in the case of the Honda Board Observer and
the Board of Directors in any case. If, following reasonable consultation with
SoftBank or Honda, as applicable, the Board of Directors determines that such
criteria are not met, such SoftBank Director or Board Observer (as applicable)
will be deemed automatically removed, without recourse, as a Director or Board
Observer (as applicable) and SoftBank or Honda, as applicable, shall have the
right to fill the resulting vacancy as contemplated by Section 6.03 and
Section 6.04 but subject to this Section 6.05. If no Class A-2 Preferred Shares
are outstanding, references in this Section 6.05 to a Majority of the Class A-2
Preferred will be deemed to be to a Majority of the Class C Common.
6.06Tenure of Directors. Each Director shall hold office until the earliest of
such Person’s death, resignation, removal or replacement (or, in the case of the
SoftBank Director, such time as SoftBank owns less than the SoftBank Floor
Amount).
6.07Committees. The Board of Directors may establish one or more committees,
each committee to consist of one or more of the Directors. Each Director serving
on any such committee shall have one (1) vote. Any such committee, to the extent
provided in the resolution of the Board of Directors, shall have and may
exercise all the power and authority of the Board of Directors. The vote of a
Majority of a Committee is required for any action or decision of a committee
requiring the consent or approval of such committee, unless determined by the
Board of Directors or the applicable committee (by vote of a Majority of a
Committee). The procedures governing the meetings and actions of any committee
shall be the same as those governing the Board of Directors


33



--------------------------------------------------------------------------------




pursuant to this Article VI (including quorum, voting, notice and other similar
requirements), unless otherwise determined by the Board of Directors or the
applicable committee (by a vote of a Majority of a Committee).
6.08Director Compensation. No Director shall be entitled to compensation for
acting as a Director. However, the Company shall reimburse each Director for all
reasonable out-of-pocket expenses which such Director shall incur in connection
with the performance of such Person’s duties as a Director. Notwithstanding the
foregoing, nothing contained in this Agreement shall be construed to preclude
any Director from serving the Company or any of its Subsidiaries in any other
capacity and receiving compensation for such service.
6.09Director Resignation. Any Director may resign at any time by giving written
notice to the Board of Directors and the secretary of the Company. The
resignation of any Director shall take effect upon receipt of notice thereof or
at such later time as shall be specified in such notice and, unless otherwise
specified therein, the acceptance of such resignation shall not be necessary to
make it effective.
6.10Vacancies. When any Director shall resign or otherwise cease to serve as
Director, such vacancy shall be filled in accordance with Section 6.03. Unless
otherwise provided by the Member(s) entitled to designate such replacement
Director, the replacement shall take effect when such resignation or cessation
shall become effective. No vacancy on the Board of Directors shall prevent the
operation and functioning of the Board of Directors subject to the terms and
conditions hereof.
6.11Meetings. The Board of Directors shall meet at such times and at such places
(either within or outside of the State of Delaware) as determined in accordance
with this Section 6.11. Minutes of any formal meeting of the Board of Directors
shall be kept and placed in the Company’s records. Notwithstanding anything to
the contrary in this Agreement, any action which may be taken at a meeting of
the Board of Directors may be taken without a meeting if written consent(s)
setting forth the action so taken shall be signed by a Majority of the Board,
such written consent(s) to be provided as promptly as reasonably practicable by
the Company to the SoftBank Board Observer (only in the event that the SoftBank
Director is not serving on the Board of Directors) and the Honda Board Observer.
Meetings of the Board of Directors shall be held on the call of the Chairman,
the Board of Directors or at the request of either the Majority of the Class A-2
Preferred or a Majority of the Class C Common upon at least three (3) Business
Days written notice to the Directors and the SoftBank Board Observer (only in
the event that the SoftBank Director is not serving on the Board of Directors)
and the Honda Board Observer (or upon such shorter notice as may be approved by
all of the Directors) and such notice shall include the place, day and hour of
such meeting, it being acknowledged and agreed that whether such meeting is to
be held by telephone communications or video conference shall be determined by
the Chairman; provided, that the Board of Directors shall meet (whether in
person or by any other means contemplated by Section 6.12) no less frequently
than four (4) times per Fiscal Year (or less frequently as may be approved by
all of the Directors). Meetings of the Directors or any committee designated by
the Directors may be held without notice at any time that all Directors are
present in person (each such meeting, an “Emergency Meeting”), and presence of
any Director at a meeting constitutes waiver of notice of


34



--------------------------------------------------------------------------------




such meeting except as otherwise provided by law. Any resolutions passed at an
Emergency Meeting shall be provided as promptly as reasonably practicable by the
Company to the SoftBank Board Observer (only in the event that the SoftBank
Director is not serving on the Board of Directors) and the Honda Board Observer.
6.12Meetings by Telephone. Directors may participate in a meeting of the Board
of Directors or a committee thereof by means of conference telephone,
videoconference or similar communications equipment by which all Persons
participating in the meeting can hear each other at the same time. Such
participation shall constitute presence in person at the meeting.
6.13Quorum; Actions of Board of Directors; SoftBank Minority Consent Rights. A
quorum at all meetings of the Directors shall consist of members of the Board of
Directors constituting a Majority of the Board (present in person or by proxy),
but a smaller number may adjourn any such meeting from time to time without
further notice until a quorum is secured. The quorum for the holding of a
meeting of a committee of the Board of Directors shall be a Majority of a
Committee of such committee. Each Director shall have one (1) vote on all
matters submitted to the Board of Directors (whether the consideration of such
matter is taken at a meeting, by written consent or otherwise). The vote of (or
written consent signed by) a Majority of the Board shall be required for any
action, decision or approval by the Board of Directors; provided, that for so
long as SoftBank owns the SoftBank Floor Amount, the Company shall not, and
shall not permit any Subsidiary of the Company to, take any of the following
actions without the approval of a Majority of the Board which majority shall
include the vote in favor of the SoftBank Director, or by written consent signed
by the Majority of the Board which shall also include the signature of the
SoftBank Director:
(a)make any alteration or amendment or waiver to this Agreement or the
organizational documents of any Subsidiary of the Company in a manner that is
adverse to rights of the Class A-1 Preferred Shares; provided, that this
Section 6.13(a) will not apply to any of the following: (i) the addition of
Members to the Company or the issuance of Shares or other Equity Securities of
the Company (whether of a new or an existing class), in each case, in accordance
with the terms of this Agreement, and any amendment(s) to this Agreement in
connection with implementing such issuance or addition of such Member(s)
(including the updating of the Members Schedule in connection therewith) or the
granting of any rights to one or more Members in connection with such issuance
in accordance with the terms of this Agreement, (ii) any amendment(s) to this
Agreement in connection with the preparation for or consummation of an IPO that
do not adversely affect the Class A-1 Preferred Shares in a manner which is
disproportionate to the other Shares (except as contemplated by Section 9.10) or
(iii) to correct any typographical or similar ministerial errors. In determining
whether an amendment adversely affects the rights of the Class A-1 Preferred
Shares, only the rights related thereto shall be considered, and any other
relationship(s) the Class A-1 Preferred Members may have with the Company, any
of its Subsidiaries or the other Members shall not be considered and no
characteristic of the Class A-1 Preferred Members other than the rights relating
to the Class A-1 Preferred Shares shall be considered;
(b)without prejudice to Sections 5.08(b)(i)(B), 5.08(b)(i)(C) and 5.08(b)(ii),
enter into any transaction, arrangement or agreement between the Company or any
of its


35



--------------------------------------------------------------------------------




Subsidiaries, on the one hand, and GM or any of its Affiliates on the other
hand, except in each case for any such transaction, arrangement or agreement,
(i) on terms, as determined by the Board of Directors acting in good faith, that
are no less favorable, in all material respects, than those the Company would
agree to with any Person who is not GM or any of its Affiliates; provided, that
for any such transaction, arrangement or agreement, the Board of Directors may
(but shall not be obligated to) obtain (A) an opinion of an independent auditor
or independent outside counsel that the requirements of subsection (i) have been
satisfied or (B) approval of a majority of the Independent Directors (to the
extent any are appointed), and such opinion or approval shall be conclusive
evidence that the requirements of subsection (i) have been satisfied and shall
be binding on the Members (it being understood that failure to obtain such
opinion or approval shall not, in and of itself, be evidence that the
requirements of subsection (i) have not been satisfied); (ii) contemplated by
the Transaction Documents or the Commercial Agreements (as the same may be
amended from time to time in accordance with the provisions thereof), or which
is otherwise on terms consistent with the Commercial Agreements; or (iii)
providing for the issuance of Equity Securities pursuant to Section 2.06;
(c)issue any Equity Securities that have rights, preferences or privileges with
respect to Distributions, (i) senior to the rights of the Class A-1 Preferred
Shares in Sections 3.01(b)(i) or 3.02(a)(i) or (ii) at any time prior to the
first (1st) anniversary of Commercial Deployment, pari passu with the rights of
the Class A-1 Preferred Shares in Sections 3.01(b)(i) or 3.02(a)(i) (the “Par
Securities”); provided, that this subsection (ii) will not apply to the first
$1,000,000,000 of new Par Securities issued (with such amount being calculated
based on the consideration paid by the recipient(s) of such Par Securities); or
(d)consummate an IPO, prior to the third (3rd) anniversary of the date of this
Agreement, pursuant to which Class A-1 Preferred Members would receive Low-Vote
IPO Shares that, at the time of the IPO, had (i) with respect to Class A-1-A
Preferred Shares a per share market value less than the Class A-1-A Liquidation
Preference Amount or (ii) with respect to Class A-1-B Preferred Shares a per
share market value less than the Class A-1-B Liquidation Preference Amount (such
aggregate shortfall for each Class A-1 Preferred Member, the “IPO Shortfall”);
provided, that this Section 6.13(d) will not apply if:
(i)the Board of Directors, at or prior to the consummation of such an IPO (other
than an IPO with no primary issuance or that constitutes a spin-off), causes the
Company to make an irrevocable written commitment to each Class A-1 Preferred
Member pursuant to which the Company will provide to such Class A-1 Preferred
Member additional Low-Vote IPO Shares and/or cash equal to the aggregate IPO
Shortfall that would be suffered by such Class A-1 Preferred Member; or
(ii)in the case of such an IPO with no primary issuance or that constitutes a
spin-off, at or prior to the consummation of such IPO the IPO’d entity enters
into a binding agreement providing that, if based on the thirty (30)-day
variable weighted average share price of the IPO’d entity immediately following
such IPO there exists an IPO Shortfall, such entity will issue to the former
Class A-1 Preferred Members additional Low-Vote IPO Shares and/or cash equal to
the aggregate IPO Shortfall.


36



--------------------------------------------------------------------------------




Notwithstanding anything to the contrary in this Agreement, if at any time the
SoftBank Director has not been appointed to the Board of Directors or there is
otherwise a vacancy with respect to the SoftBank Director and, in each case,
SoftBank continues to own the SoftBank Floor Amount, none of the foregoing
actions in this Section 6.13 shall be taken without the approval of the Majority
of the Class A-1 Preferred. For clarity, if the rights in this Section 6.13(a)
through (d) are amended or cease to apply pursuant to Sections 2.02(c)(ii) or
2.02(d), such rights will also be amended or cease to apply (as applicable) with
respect to the Majority of the Class A-1 Preferred (to the extent rights were
granted pursuant to the prior sentence).
6.14Competitively Sensitive Information.
(a)Notwithstanding anything to the contrary in this Agreement (and subject
further, and without prejudice, to Section 8.03), in the event that any written
or oral materials that contain SoftBank Competitively Sensitive Information will
be shared with or presented to the Board of Directors, the Company shall
withhold any such materials such that the SoftBank Competitively Sensitive
Information is only shared or discussed with, or presented for review only to,
the A-2 Preferred Directors and the Common Director (and decisions relating
thereto), and each other Director (and the SoftBank Board Observer) shall recuse
himself or herself from the portion(s) of the meeting at which any such matters
are shared, presented or discussed; provided, that the Company will (a) only
redact that portion of any written materials which constitutes SoftBank
Competitively Sensitive Information, provide the redacted document to the
recused Directors and permit the recused Directors to participate in such
portion of any meeting or discussion that relates solely to the unredacted
sections of such materials, and (b) inform each Director that SoftBank
Competitively Sensitive Information will be shared with or presented to the
Board of Directors at least one (1) Business Day in advance of such materials
being shared or presented
(b) Notwithstanding anything to the contrary in this Agreement (and subject
further, and without prejudice, to Section 8.03), in the event that any written
or oral materials that contain Honda Competitively Sensitive Information will be
shared with or presented to the Board of Directors, the Company shall withhold
any such materials such that the Honda Competitively Sensitive Information is
only shared or discussed with, or presented for review only to, the Directors
(and decisions relating thereto) (provided, that, this Section 6.14(b) is
without prejudice to Section 6.14(a)), and the Honda Board Observer shall recuse
himself or herself from the portion(s) of the meeting at which any such matters
are shared, presented or discussed; provided, that the Company will (a) only
redact that portion of any written materials which constitutes Honda
Competitively Sensitive Information, provide the redacted document to the
recused Honda Board Observer and permit the recused Honda Board Observer to
participate in such portion of any meeting or discussion that relates solely to
the unredacted sections of such materials, and (b) inform each Director and the
Honda Board Observer that Honda Competitively Sensitive Information will be
shared with or presented to the Board of Directors at least one (1) Business Day
in advance of such materials being shared or presented.
6.15Officers. The Board of Directors may from time to time appoint individuals
as officers of the Company (“Officers”). The Officers of the Company shall have
such titles, duties,


37



--------------------------------------------------------------------------------




authority and compensation (if any) as shall be fixed by the Board of Directors
from time to time. Any Officer may be removed, with or without cause, at any
time by the Board of Directors.
ARTICLE VII
EXCULPATION AND INDEMNIFICATION
7.01Exculpation. No Officer shall be liable to any other Officer, the Company or
any Member for any loss suffered by the Company or any Member; provided, that
subject to the other limitations contained in this Agreement, this sentence
shall not apply with respect to losses caused by such Person’s fraud, gross
negligence, intentional misconduct or intentional breach of this Agreement or
breach of any duty owed to the Company or to any other Member. Without limiting
the foregoing, the Officers shall not be liable for any acts or omissions that
do not constitute fraud, gross negligence, intentional misconduct or intentional
breach of this Agreement or breach of any duty owed to the Company or to any
other Member. No Director shall be liable to any other Director, the Company or
any Member for any loss suffered by the Company or any Member to the maximum
extent permitted pursuant to the DGCL (as the same exists or may hereafter be
amended (but in the case of any amendment, only to the extent such amendment
permits the Company to provide broader exculpation than the Company was
permitted to provide prior to such amendment)) with respect to directors of
corporations (assuming such corporation had in its certificate of incorporation
a provision eliminating the liabilities of directors and officers to the maximum
extent permitted by Section 102(b)(7) of the DGCL).
7.02Indemnification.
(a)Subject to the limitations and conditions as provided in this Article VII,
each Covered Person who was or is made a party or is threatened to be made a
party to or is involved in any threatened, pending or completed action, suit or
proceeding, claim, dispute, litigation, complaint, charge, claim, grievance,
hearing, audit, arbitration, or mediation, whether civil, criminal,
administrative or arbitrative, at law or at equity, or any appeal therefrom, or
any inquiry, or investigation that could lead to any of the foregoing (each of
the foregoing, a “Proceeding”), by reason of the fact that he, she or it, or a
Person of whom he or she is the legal representative, is or was a Member (in the
case of a Member for all purposes of this Section 7.02, solely by reason of such
Member’s status as a Member and not with respect to any actions taken, or the
failure to take an action, by such Person as a Member) or other Covered Person,
shall be indemnified by the Company to the fullest extent permitted by the Act
or, in the case of Directors, to the fullest extent permitted by the DGCL for a
director of a Delaware corporation (assuming such corporation had in its
certificate of incorporation a provision eliminating the liabilities of
directors and officers to the maximum extent permitted by Section 102(b)(7) of
the DGCL), as (in the case of each of the DGCL and the Act) the same exists or
may hereafter be amended (but, in the case of any such amendment, only to the
extent that such amendment permits the Company to provide broader
indemnification rights than said law permitted the Company to provide prior to
such amendment) against judgments, penalties (including excise and similar taxes
and punitive damages), fines, settlements and reasonable expenses (including
attorneys’ fees) or any other amounts incurred by such Person in connection with
such Proceeding, and indemnification under this Article VII shall continue as to
a Covered Person who has ceased to serve in the capacity which initially
entitled


38



--------------------------------------------------------------------------------




such Person to indemnity hereunder; provided, that except to the extent a Person
is entitled to or receives exculpation pursuant to Section 7.01 or as expressly
provided for in any Commercial Agreement or Transaction Document, no Covered
Person shall be indemnified for any judgments, penalties (including excise and
similar taxes and punitive damages), fines, settlements or reasonable expenses
(including attorneys’ fees) actually incurred by such Covered Person that are
attributable to: (i) Proceedings initiated by such Covered Person or Proceedings
by such Covered Person against the Company, (ii) economic losses or tax
obligations incurred by a Covered Person as a result of owning Shares or (iii)
Proceedings initiated by the Company or any of its Subsidiaries against any such
Covered Person, including Proceedings to enforce any rights against such Covered
Person under any employment, consulting, services or other agreement between
such Person, on the one hand, under the Transaction Documents, Share Grant
Agreement, the Honda Commercial Agreements or the Honda Purchase Agreement.
(b)Expenses (including attorneys’ fees) incurred by a Covered Person in
defending any civil, criminal, administrative or investigative action, suit or
proceeding with respect to a Designated Matter shall be paid by the Company in
advance of the final disposition of such action, suit or proceeding upon receipt
of an undertaking by or on behalf of such Covered Person to repay such amount to
the extent it shall ultimately be determined that such Covered Person is not
entitled to indemnity under this Section 7.02.
(c)Recourse by a Covered Person for indemnity under this Section 7.02 shall be
only against the Company as an entity and no Member shall by reason of being a
Member be liable for the Company’s obligations under this Section 7.02 or
otherwise be required to make additional Capital Contributions to help satisfy
such indemnity obligations of the Company.
(d)The Company may enter into a separate agreement to indemnify any Covered
Person as to any matter (whether or not a Designated Matter) to the extent such
agreement is approved by the Board of Directors. Any such separate agreement
shall be in addition to (and not in limitation of) the rights set forth in this
Section 7.02 or elsewhere in this Agreement and shall not, unless expressly set
forth in such separate agreement, be subject to any limitations or conditions
set forth in this Section 7.02 or elsewhere in this Agreement.
(e)The indemnification and advancement of expenses provided by, or granted
pursuant to, the other provisions of this Section 7.02 shall not be deemed to be
exclusive of any other rights to which those seeking indemnification or
advancement of expenses may be entitled under any agreement, both as to action
in his, her or its official capacity and as to action in another capacity while
holding such position or related to the Company, and shall continue as to any
Person who has ceased to be a Covered Person (or successor or assignee of a
Covered Person) and shall inure to the benefit of the heirs, representatives,
successors and assigns of such Covered Person.
(f)The Company may purchase and maintain insurance for the benefit of any
Covered Person with respect to any Designated Matter, whether or not the Company
must or could indemnify such Covered Person under this Section 7.02.
(g)This Article VII shall inure to the benefit of the Covered Persons and their
heirs, representatives, successors and assigns, and it is the express intention
of the parties hereto


39



--------------------------------------------------------------------------------




that the provisions of this Article VII for the indemnification and exculpation
of the Covered Persons may be relied upon by such Covered Persons and may be
enforced by such Covered Person against the Company pursuant to this Agreement
or to a separate indemnification agreement, as if such Covered Persons were
parties hereto.
7.03No Personal Liability. No individual who is a Director or an Officer, or any
combination of the foregoing, shall be personally liable under any judgment of a
court, or in any other manner, for any debt, obligation or liability of the
Company, whether that liability or obligation arises in contract, tort or
otherwise solely by reason of being a Director or an Officer or any combination
of the foregoing.
ARTICLE VIII
BOOKS AND RECORDS; INFORMATION; RELATED MATTERS; COMPLIANCE
8.01Generally. The Company shall (and shall cause it Subsidiaries to) maintain
books and records of account in which full and correct entries shall be made of
all of their business transactions pursuant to a system of accounting
established and administered in accordance with GAAP. The Company shall (and
shall cause its Subsidiaries to) implement financial controls reasonably
designed to provide adequate assurance that payments will be made by or on
behalf of the Company and its Subsidiaries only in accordance with the
instructions of the Board of Directors or, as applicable, management to whom the
Board of Directors has delegated such authority.
8.02Delivery of Financial Information.
(a)The Company shall deliver to (i) (A) SoftBank, for so long as SoftBank owns
the SoftBank Floor Amount and (B) Honda, for so long as Honda owns the Honda
Floor Amount, and, in each case of clauses (A) and (B), subject to Section 8.03,
and (ii) the GM Investor:
(i)as soon as practicable, but in any event within one hundred twenty (120) days
(or, with respect to the Fiscal Year ending December 31, 2018, one hundred fifty
(150) days), following the end of each Fiscal Year beginning with the Fiscal
Year ending December 31, 2018, audited annual financial statements (including
balance sheet, income statement, statement of cash flow and statement of
members’ equity) and accompanying notes of the Company and its Subsidiaries (on
a consolidated basis), prepared in accordance with GAAP (except as may be
indicated in the notes thereto);
(ii)as soon as practicable, but in any event within forty-five (45) days,
following the end of each of the first three fiscal quarters of each Fiscal Year
of the Company beginning with the fiscal quarter ending September 30, 2018,
unaudited financial statements (including balance sheet, income statement,
statement of cash flow and statement of members’ equity) of the Company and its
Subsidiaries (on a consolidated basis), prepared in accordance with GAAP (except
as may be indicated in the notes thereto and subject to the absence of footnote
disclosures, normal year-end adjustments and such other departures from GAAP as
the Board of Directors may authorize); provided, that quarterly information
provided before delivery of the first annual audited financial statements is
subject to revision as part of the implementation of standalone financial
reporting capabilities;


40



--------------------------------------------------------------------------------




(iii)as soon as practicable, but in any event within thirty (30) days after the
end of each month, unaudited trial balances of the Company and its Subsidiaries
(on a consolidated basis); provided, that such management accounts will only be
required to be delivered to the extent they are otherwise prepared by management
of the Company in the ordinary course of business (and in such case shall only
be required to be in such form as so otherwise prepared) and, for the avoidance
of doubt, any monthly financial information may not include all adjustments
necessary to reflect the Company and its Subsidiaries (on a consolidated basis)
on a standalone basis in accordance with GAAP and any monthly information
provided before the delivery of the first annual audited financial statements is
subject to revision as part of the implementation of standalone financial
reporting capabilities;
(iv)as soon as practicable, but in any event within thirty (30) days after the
end of each fiscal quarter of each Fiscal Year of the Company, the Members
Schedule; and
(v)as soon as reasonably practicable following the end of each Fiscal Year
beginning with the Fiscal Year ending December 31, 2018, a budget and business
plan for the Company for the then current Fiscal Year. Such budget and business
plan will be the same as was shared with the Board of Directors and will include
a level of detail reasonably customary for entities of a size and nature similar
to the Company.
8.03Technical Information. Except to the extent required pursuant to the Honda
Commercial Agreements, but notwithstanding anything else to the contrary in this
Agreement, the Company will not provide (and nothing in this Article VIII or
otherwise in this Agreement will require the Company or any of its Directors or
employees to provide) any Technical Information to any Class A-1 Preferred
Member, Class D Member, Class E Member, the SoftBank Director or either of the
Board Observers.
8.04Applicable ABAC/AML/Trade Laws.
(a)The Company covenants and agrees that the Company, any Subsidiaries it
establishes and any Associated Person of either the Company or any of its
Subsidiaries shall comply with all Applicable ABAC Laws, Applicable AML Laws and
Applicable Trade Laws.
(b)The Company covenants and agrees that the Company, any Subsidiaries it
establishes and any Associated Person of either the Company or any of its
Subsidiaries shall not use any funds received from GM, SVFA, SoftBank or Honda
in violation of Applicable Trade Laws, including, directly or indirectly, for
the benefit of any Blocked Person.
(c)If it has not already done so, the Company shall adopt and implement within
forty-five (45) days of executing this Agreement policies and procedures
designed to prevent the Company and its Affiliates as well as any Associated
Person of either the Company or any of its Affiliates from engaging in any
activity, practice or conduct that would violate any of the Applicable ABAC
Laws, Applicable AML Laws or Applicable Trade Laws.  Such policy and procedures
shall be consistent with the guidance that has been provided by government
authorities in the United Kingdom and United States of America having authority
to administer and prosecute violations of such laws and regulations.


41



--------------------------------------------------------------------------------




(d)The Company shall confirm in writing to SoftBank upon written request (which
such request shall be made no more frequently than once each fiscal year) that
it and any Subsidiaries it establishes have complied with the undertakings in
this Section 8.04.
(e)If the Company or any Subsidiaries it establishes has knowledge or reasonable
cause to believe after reasonable investigation that the Company, any of its
Subsidiaries or any Associated Person of the Company or any of its Subsidiaries
has materially violated any of the Applicable ABAC Laws, Applicable AML Laws
and/or Applicable Trade Laws, it shall notify SoftBank promptly in writing of
its suspicion or belief and keep SoftBank apprised of material developments
concerning such violation; provided further, for the avoidance of doubt, that
neither the Company nor any of the Company’s Subsidiaries shall be obligated to
waive their attorney-client privilege to satisfy the foregoing obligation.
8.05Notice to Honda of an OEM Investment. The Company shall provide the Class E
Member with written notice of an OEM Investment through the Honda Board Observer
prior to the execution of the definitive agreement with respect to the
consummation of such OEM Investment.
ARTICLE IX
TRANSFERS OF COMPANY INTERESTS;
ADMISSION OF NEW MEMBERS; GM CALL
9.01Limitations on Transfer.
(a)

(i)Prior to the SoftBank Trigger Date, (A) no Class A-1 Preferred Shares,
Class D Common Shares or any other Equity Securities held by SoftBank, SVFA or
any of their Affiliates and (B) no Class B Common Shares, may be Transferred or
offered to be Transferred without the prior written approval of each of the GM
Investor and the Board of Directors and any such Transfer or offer to Transfer
such Shares, other Equity Securities or interests therein or rights relating
thereto shall be null and void ab initio and of no effect whatsoever.
(ii)Prior to the Honda Trigger Date, no Class E Common Shares or any other
Equity Securities held by Honda or any of its Affiliates, may be Transferred or
offered to be Transferred without the prior written approval of each of the GM
Investor and the Board of Directors and any such Transfer or offer to Transfer
such Shares, other Equity Securities or interests therein or rights relating
thereto shall be null and void ab initio and of no effect whatsoever.
(iii)Sections 9.01(a)(i) and 9.01(a)(ii) (1) will not apply to any Transfer
pursuant to Sections 2.02(c), 2.10, 9.02, 9.07, 9.08, 9.09, 9.10 or 9.12 (such
Transfer, an “Excluded Transfer”) and (2) will cease to apply upon consummation
of an IPO. For clarity, except as set forth in Section 9.01(b), no Class A-2
Preferred Member or Class C Member is subject to any restrictions on Transfer of
its Class A-2 Preferred Shares or Class C Common Shares.
(iv)From and after the SoftBank Trigger Date, the limitations on Transfer set
forth in Sections 9.01(a)(i) will cease to apply; provided, that following the
SoftBank Trigger


42



--------------------------------------------------------------------------------




Date and prior to the consummation of an IPO no Transfer of Class A-1 Preferred
Shares, Class D Common Shares or any other Equity Securities held by SoftBank,
SVFA or any of their Affiliates will be permitted unless the holder of such
Shares shall have first complied with the provisions of Section 9.01(a)(v). From
and after the Honda Trigger Date, the limitations on Transfer set forth in
Section 9.01(a)(ii) will cease to apply; provided, that following the Honda
Trigger Date, and prior to the consummation of an IPO no Transfer of Class E
Common Shares or any other Equity Securities held by Honda or any of its
Affiliates will be permitted unless the holder of such Shares shall have first
complied with the provisions of Section 9.01(a)(v). Notwithstanding anything to
the contrary in this Agreement (including the expiration of the limitations on
Transfer set forth in Sections 9.01(a)(i) and 9.01(a)(ii) from and after the
SoftBank Trigger Date or the Honda Trigger Date, as applicable, but prior to the
consummation of the IPO), at no time may (a) Class A-1 Preferred Shares, Class D
Common Shares or any other Equity Securities held by SoftBank or any of its
Affiliates, be Transferred to a SoftBank Restricted Person without the prior
written approval of each of the GM Investor and the Board of Directors or (b)
Class E Common Shares or any other Equity Securities held by Honda or any of its
Affiliates, be Transferred to a Honda Restricted Person without the prior
written approval of each of the GM Investor and the Board of Directors.
(v)At least fifteen (15) days (or such shorter period as may be consented to by
the Board of Directors) prior to entering into any definitive agreement (a
“Binding Transaction Agreement”) providing for, or entered into in connection
with, a proposed Transfer (other than an Excluded Transfer) of (A) Class A-1
Preferred Shares, Class D Common Shares or any other Equity Securities held by
SoftBank, SVFA or any of their Affiliates, in each case from and after the
SoftBank Trigger Date or (B) Class E Common Shares or any other Equity
Securities held by Honda or any of their Affiliates from and after the Honda
Trigger Date, such Member proposing to make such a Transfer (the “Transferor”)
shall deliver a written notice (the “ROFR Notice”) to the Board of Directors and
the GM Investor, specifying in reasonable detail the identity of the prospective
transferee(s), the number and class of Shares or other Equity Securities
proposed to be Transferred (the “ROFR Offered Shares”) and the price and other
terms and conditions of the proposed Transfer. No Transferor shall enter into a
Binding Transaction Agreement or consummate such proposed Transfer before the GM
ROFR Date (or such shorter period as consented to by the Board of Directors).
Following receipt of the ROFR Notice, the GM Investor may elect to purchase all
(but not less than all) of the ROFR Offered Shares at the price set forth in the
ROFR Notice and otherwise on Equivalent Terms, by delivering (or one of its
Affiliates delivering) written notice (a “GM ROFR Notice”) of such election to
the relevant Transferor(s) within ten (10) days after delivery of the ROFR
Notice (such 10th day, the “GM ROFR Date”). If the GM Investor (or one of its
Affiliates) does not deliver a GM ROFR Notice electing to purchase all of the
ROFR Offered Shares at the price set forth in the ROFR Notice and otherwise on
Equivalent Terms on or prior to the GM ROFR Date, then the applicable
Transferor(s) may sell all, but not less than all, of the ROFR Offered Shares to
the Person identified in the ROFR Notice for a per Share amount equal to or
greater than, and on other terms no less favorable to Transferor than, the price
and other terms set forth in the ROFR Notice, in each case within one hundred
twenty (120) days following the GM ROFR Date. Any ROFR Offered Shares not
Transferred within such one hundred twenty (120)-day period shall again be
subject to the provisions of this Section 9.01(a)(v) prior to any subsequent
Transfer. If the GM Investor has elected to purchase the ROFR Offered Shares in
accordance with this Section 9.01(a)(v), then such purchase shall be consummated
as soon as practicable after the delivery of the GM


43



--------------------------------------------------------------------------------




ROFR Notice to the Transferor(s), but in any event within one hundred twenty
(120) days after the delivery of such GM ROFR Notice. If the consideration
proposed to be paid for the ROFR Offered Shares in the ROFR Notice is in
property, services or other non-cash consideration, then the fair market value
of such non-cash consideration shall be equal to the Fair Market Value thereof.
The GM Investor shall pay the cash equivalent of such Fair Market Value of any
such property, services or other non-cash consideration proposed to be paid in
the ROFR Notice.
(b)Notwithstanding any other provision in this Agreement to the contrary, no
Transfer of Shares may be made unless, in the opinion of counsel for the
Company, satisfactory in form and substance to the Board of Directors (which
opinion requirement, or one or more components thereof, may be waived, in whole
or in part by the Board of Directors), such Transfer would not result in (i) a
violation of any applicable United States federal or state securities laws, (ii)
unless waived by the Board of Directors, the Company being required to register
as an investment company under the Investment Company Act of 1940 or any other
federal or state securities laws or (iii) other than pursuant to Section 9.10,
the Company being required to register under Section 12(g) of the Securities
Exchange Act of 1934. As a condition to the Company recognizing the
effectiveness of any Transfer of Shares, the Board of Directors may require the
transferor and/or transferee, as the case may be, to execute, acknowledge and
deliver to the Company such instruments of transfer, assignment and assumption
and such other certificates, representations and documents, and to perform all
such other acts, which the Board of Directors may reasonably deem necessary or
desirable to (A) verify the Transfer, (B) confirm that the proposed transferee
has accepted, assumed and agreed to be subject and bound by all of the terms,
obligations and conditions of this Agreement (whether or not such Person is to
be admitted as a new Member) and (C) assure compliance with applicable state and
federal laws, including securities laws and regulations. For the purposes of
this Article IX, any transfer, sale, assignment, pledge, encumbrance or other
direct or indirect disposition of shares or other interests of any Person which
is an entity and a substantial portion of the assets of which are, directly or
indirectly, Shares or other Equity Securities, or which is intentionally
designed to, or has the effect of, circumventing the intention of the Transfer
restrictions in this Agreement, shall be deemed to be a Transfer of Shares or
Equity Securities (as applicable). Each Member as to which the immediately
preceding sentence applies shall cause its direct and indirect interest holders
to comply with the provisions of this Article IX.
(c)No Transfer of Class A-1 Preferred Shares may be consummated (and any process
pursuant to Section 9.01(a)(v) shall be suspended if a Call Notice is delivered
pursuant to Section 9.12) until such time as the Class A-1/D Purchase pursuant
to such Call Notice has been consummated.
(d)Without prejudice to SoftBank’s right to consummate the one-time Transfer as
permitted by Section 9.02(c), until such time as SoftBank has paid, in full, the
Subsequent SoftBank Commitment pursuant to Section 2.02(c), SoftBank (i) shall
not make any Transfer if the effect of such Transfer would be that SoftBank
ceases to be a Member hereunder and (ii) shall ensure that it has uncalled
capital commitments sufficient to pay the Subsequent SoftBank Commitment in
full.


44



--------------------------------------------------------------------------------




9.02Permitted Transfers.
(a)Notwithstanding Section 9.01(a), Class A-1 Preferred Shares, Class D Common
Shares, Class B Common Shares and Class E Common Shares may be Transferred by
the holder thereof without obtaining the approval of the Board of Directors: (i)
in the case of an Employee Member, to a member of the Family Group of the Person
to whom such Shares were originally issued (a Transfer pursuant to this
clause (i), an “Exempt Employee Member Transfer”), (ii) in the case of a
Class A-1 Preferred Member or Class D Member, to an Affiliate (other than
SoftBank Group Corp. or its Subsidiaries) of such Class A-1 Preferred Member or
Class D Member that (A) is owned and controlled, directly or indirectly, by such
Class A-1 Preferred Member or such Class D Member, and (B) is not a SoftBank
Restricted Person (a Transfer pursuant to this clause (ii), an “Exempt SoftBank
Transfer”) or (iii) in the case of a Class E Member, (A) to an Affiliate that is
not a Honda Restricted Person or (B) subject to compliance with Section
9.01(a)(v), following the consummation of an OEM Restricted Investment, to a
Person that is not a Honda Restricted Person (a Transfer pursuant to this
clause (iii), an “Exempt Honda Transfer”); provided, that any Transfer by the
Class E Member must be a Transfer of all of such Class E Member’s equity
interests in the Company and (subject only to Section 9.02(c)) the permitted
exceptions in this Section 9.02(a) will not apply to any Shares held by
SoftBank. If a Permitted Transferee ceases to meet the criteria set forth in
(i), (ii) or (iii) of the preceding sentence (as applicable), such Permitted
Transferee shall re-transfer (within ten (10) Business Days) the Shares
Transferred to such Permitted Transferee to the original transferor (in the case
of an Exempt SoftBank Transfer or an Exempt Honda Transfer) or to another member
of the Family Group of such transferring Person (in the case of an Exempt
Employee Member Transfer) and, pending the completion of such re-transfer, such
Permitted Transferee shall not have any rights under this Agreement in respect
of such Shares held by him, her or it.
(b)As used herein, a “Permitted Transferee” shall constitute any Person, other
than the Company, to whom Shares are Transferred pursuant to this Section 9.02.
(c)Notwithstanding Section 9.01(a), SoftBank may, on or prior to September 10,
2018, Transfer all, but not less than all, of its Shares as well as its
corresponding rights and obligations under this Agreement (including those set
forth in Sections 2.02(c)(i) and 9.01(d)) to SVF or a Sidecar Fund (the “SVF
Transfer”). Any such Transfer consummated pursuant to and in compliance with
this Section 9.02(c) will be deemed to have been approved by the Board of
Directors.
9.03Assignee’s Rights and Obligations.
(a)A Transfer of a Share permitted pursuant to this Agreement shall be effective
as of the date of assignment and compliance with the conditions to such
Transfer, and such Transfer shall be shown on the books and records of the
Company. Prior to the date that the Transfer is consummated and the transferee
becomes a Member hereunder, such proposed transferee shall be referred to herein
as an “Assignee”. Distributions made before the effective date of such Transfer,
shall be paid to the transferor, and Distributions made after such date shall be
paid to the Assignee.


45



--------------------------------------------------------------------------------




(b)Unless and until an Assignee becomes a Member pursuant to this Article IX,
the Assignee shall not be entitled to any of the rights granted to a Member
hereunder or under applicable law, other than the rights granted specifically to
Assignees pursuant to this Agreement and rights granted to Assignees pursuant to
the Act. Further, such Assignee shall be bound by any limitations and
obligations contained herein with respect to Members.
(c)Any Member who shall Transfer any Shares or other interest in the Company
shall cease to be a Member with respect to such Shares or other interest and
shall no longer have any rights or privileges of a Member with respect to such
Shares or other interest, except that, unless and until the Assignee is admitted
as a Substituted Member in accordance with the provisions of Section 9.04 (the
“Admission Date”), (i) such assigning Member shall retain all of the duties,
liabilities and obligations of a Member with respect to such Shares or other
interest and (ii) the Board of Directors may reinstate all or any portion of the
rights and privileges of such Member with respect to such Shares or other
interest for any period of time prior to the Admission Date. Nothing contained
herein shall relieve any Member who Transfers any Shares or other interest in
the Company from any liability of such Member to the Company or the other
Members with respect to such Shares or other interest that may exist on the
Admission Date or that is otherwise specified in the Act and incorporated into
this Agreement or for any liability to the Company or any other Person for any
breaches of any representations, warranties or covenants by such Member (in its
capacity as such) contained herein or in the other agreements with the Company.
(d)For clarity (and notwithstanding anything to the contrary herein), the
respective rights of SoftBank and Honda hereunder are personal to SoftBank and
Honda, as applicable, (for so long as SoftBank or Honda, as applicable, is a
Member), do not attach to the Class A-1 Preferred Shares or Class E Common
Shares, or any other class of Shares or Equity Interests, and cannot be assigned
by SoftBank or Honda to any other Person, except in connection with an Exempt
SoftBank Transfer, an Exempt Honda Transfer pursuant to Section 9.02(a)(iii)(A)
(but not, for clarity, Section 9.02(a)(iii)(B)) or, in the case of SoftBank,
connection with a Transfer made pursuant to, and in compliance with,
Section 9.02(c).
9.04Admission of Members.
(a)In connection with the Transfer of a Share of a Member permitted under the
terms of this Agreement, the transferee shall not become a Member (a
“Substituted Member”) until the later of (i) the effective date of such Transfer
and (ii) the date on which the Board of Directors approves such transferee as a
Substituted Member (such approval not to be unreasonably withheld, conditioned
or delayed), and such admission shall be shown on the books and records of the
Company
(b)Notwithstanding anything to the contrary that may be expressed or implied in
this Agreement, a Person may be admitted to the Company as a Member by the Board
of Directors (an “Additional Member”). Such admission shall become effective on
the date on which such admission is shown on the books and records of the
Company.
9.05Certain Requirements of Prospective Members. As a condition to admission to
the Company as a Member, each Assignee and Additional Member shall execute and
deliver a


46



--------------------------------------------------------------------------------




joinder to this Agreement in the form attached hereto as Exhibit I or otherwise
acceptable to the Board of Directors.
9.06Status of Transferred Shares. Shares that are Transferred shall thereafter
continue to be subject to all restrictions and obligations imposed by this
Agreement with respect to Shares and Transfers thereof.
9.07Tag-Along Rights.
(a)If any Class A-2 Member or Class C Member (the “Transferring Holder”)
proposes to Transfer Class A-2 Preferred Shares or Class C Common Shares (or any
other Equity Securities held by such Member) to an Independent Third Party prior
to an IPO (other than any Transfer (i) as provided in Section 9.08, (ii) as
provided in Section 9.09, (iii) in connection with Section 9.10 or (iv) as
provided in Section 9.12), then the Transferring Holder(s) shall deliver a
written notice (such notice, the “Tag Notice”) to the Company, each Class D
Member, each Class A-1 Preferred Member and each Class E Member (the
“Participation Members”) at least thirty (30) days prior to making such
Transfer, specifying in reasonable detail the identity of the prospective
transferee(s), the number of Class A-2 Preferred Shares or Class C Common Shares
(or any other Equity Securities held by such Members) to be Transferred and the
price and other terms and conditions of the Transfer. Each Participation Member
may elect to participate in the contemplated Transfer in the manner set forth in
this Section 9.07 by delivering an irrevocable written notice to the
Transferring Holder(s) within fifteen (15) days after delivery of the Tag
Notice, which notice shall specify the number of Class A-1 Preferred Shares,
Class D Common Shares and Class E Common Shares (or any other Equity Securities
held by such Members) that such Participation Member desires to include in such
proposed Transfer. If none of the Participation Members gives such notice prior
to the expiration of the fifteen (15) day period for giving such notice, then
the Transferring Holder(s) may Transfer such Class A-2 Preferred Shares or
Class C Common Shares (or any other Equity Securities held by such Members) to
any Person at the same price and on other terms and conditions that are no more
favorable, in the aggregate, to the Transferring Holder(s) than those set forth
in the Tag Notice. If any Participation Members have irrevocably elected to
participate in such Transfer prior to the expiration of the fifteen (15) day
period for giving notice, each Participation Member shall be entitled to sell in
the contemplated Transfer a total number of Class A-1 Preferred Shares with
respect to Class A-1 Preferred Members or Class E Common Shares with respect to
Class E Members (the “Tagged Shares”) to be sold in the Transfer, to be
calculated according to the following methodology:
(i)First, all Junior Interests owned by the Transferring Holder are deemed
converted (on a Fully Diluted Basis) to Class D Common Shares on a 1:1 basis (as
adjusted, as necessary, to reflect appropriate and proportional adjustments to
take into account any subdivision, reorganization, reclassification,
recapitalization, stock split, reverse stock split, combination of shares or
similar event) and all Class A-1 Preferred Shares held by all Participation
Member(s) are deemed converted to Class D Common Shares pursuant to
Section 2.10(b) (collectively the number of Class D Common Shares resulting from
the deemed conversion, plus the number of Class D Common Shares held by the
Participating Members prior to such deemed conversion, the “Total Conversion
Shares”). For clarity, such “deemed” conversion pursuant to this Section 9.07(a)
shall


47



--------------------------------------------------------------------------------




solely be for the purposes of calculating the Tagged Shares, and no actual
conversion shall occur pursuant to this Section 9.07(a).
(ii)Second, the total number of Shares that are subject to Transfer is
determined (the “Total Tagged Shares”).
(iii)Third, the Tagged Shares will be:
(A)a number of Class A-1-A Preferred Shares equal to: (1) Total Tagged Shares
multiplied by a fraction, (x) the numerator of which is the number of Class D
Common Shares into which the Class A-1-A Preferred Shares of such Participation
Member were deemed converted pursuant to subsection (i) above, and (y) the
denominator of which is the Total Conversion Shares divided by, (2) the A-1-A
Preferred Share Conversion Ratio;
(B)a number of Class A-1-B Preferred Shares equal to: (1) Total Tagged Shares
multiplied by a fraction, (x) the numerator of which is the number of Class D
Common Shares into which the Class A-1-B Preferred Shares of such Participation
Member were deemed converted pursuant to subsection (i) above, and (y) the
denominator of which is the Total Conversion Shares divided by, (2) A-1-B
Preferred Share Conversion Ratio; and
(C)a number of Class D Common Shares equal to: Total Tagged Shares multiplied by
a fraction, (1) the numerator of which is the number of Class D Common Shares
held by the Participating Member prior to the deemed conversion pursuant to
subsection (i) above, and (2) the denominator of which is the Total Conversion
Shares.
(D)a number of Class E Common Shares equal to: Total Tagged Shares multiplied by
a fraction, (1) the numerator of which is the number of Class E Common Shares
held by the Participating Member prior to the deemed conversion pursuant to
subsection (i) above, and (2) the denominator of which is the Total Conversion
Shares.
(b)Immediately prior to the consummation of the Transfer to the Independent
Third Party, the Tagged Shares (other than Class E Common Shares) will be
automatically, and without any further action, be actually converted into
Class D Common Shares pursuant to Section 2.10(b). The Transferring Holder(s)
and each participating Participation Member shall receive the same form of
consideration and the aggregate net consideration (after such aggregate net
consideration is adjusted for Company expenses, purchase price adjustments,
escrow amounts, purchase price holdbacks, indemnity obligations and other
similar items) shall be divided ratably among the Transferring Holder and each
participating Participation Member based upon their respective numbers of Shares
included in the Transfer.
(c)Notwithstanding anything to the contrary in this Section 9.07, the
Transferring Holder(s) shall not consummate the Transfer contemplated by the Tag
Notice at a higher price or on other terms and conditions more favorable to
them, in the aggregate, than the terms set forth in the Tag Notice (including as
to price per Class A-1 Preferred Share or form of consideration to be received)
unless the Transferring Holder(s) shall first have delivered a second notice
setting forth such more favorable terms (the “Amended Tag Notice”) to each
Participation


48



--------------------------------------------------------------------------------




Member who had not elected to participate in the contemplated Transfer. Each
Participation Member receiving an Amended Tag Notice may elect to participate in
the contemplated Transfer on such amended terms by delivering written notice to
the Transferring Holder(s) not later than ten (10) Business Days after delivery
of the Amended Tag Notice.
(d)Each Participation Member shall pay his, her or its own costs of any sale and
a pro rata share (based upon the reduction in proceeds that would have been
allocated to such Member if the amount of such expense were not included in the
aggregate consideration) of the expenses incurred by the Members (to the extent
such costs are incurred for the benefit of all of such Members and are not
otherwise paid by the Transferee) and the Company in connection with such
Transfer and shall be obligated to provide the same customary representations,
warranties, covenants, agreements, indemnities and other obligations that the
Transferring Holder(s) agrees to provide in connection with such Transfer;
provided, that in no event will a Participation Member be required to enter into
a non-competition agreement or be subject to any similar covenant or provision.
Except as contemplated by the preceding sentence, each Participation Member
shall execute and deliver all documents required to be executed in connection
with such tag-along sale transaction.
(e)Without limiting the generality of the other provisions of this Section 9.07,
the Transferring Holder(s) shall decide whether or not to pursue, consummate,
postpone or abandon any Transfer and, subject to the limitations set forth in
this Section 9.07, the terms and conditions thereof.  None of the Transferring
Holder(s) nor any of their respective Affiliates shall have any liability to any
Member arising from, relating to or in connection with the pursuit,
consummation, postponement, abandonment or terms and conditions of any such
Transfer except to the extent the Transferring Holder(s) shall have failed to
comply with any of the other provisions of this Section 9.07.
9.08Sale of the Company.
(a)Provided that a Drag-Along Notice has not been delivered and the procedures
in Section 9.09 are not then currently in effect, notwithstanding anything to
the contrary in this Agreement, the Board of Directors may (subject to
Section 5.11) elect to cause a Sale of the Company at any time. The Board of
Directors shall direct and control all decisions in connection with a Sale of
the Company (including the hiring or termination of any investment bank or
professional adviser and making all decisions regarding valuation and
consideration and the percentage of the Equity Securities in the Company to be
sold) and, subject to Section 9.08(b) and Section 9.08(d), and without prejudice
to Section 5.11, each Member shall vote for, consent to and not object to such
Sale of the Company or the sale process associated therewith. If such Sale of
the Company is structured as a sale of assets, merger or consolidation, then
each Member shall, to the extent applicable to such transaction, vote for or
consent to, and waive any dissenter’s rights, appraisal rights or similar rights
in connection with, such sale, merger or consolidation. If such Sale of the
Company is structured as a Transfer of Shares, and the Sale of the Company
involves less than all of the Shares in the Company, then each Member shall
Transfer the same percentage of each class or series of Shares (or rights to
acquire Shares of any class or series) that it holds. Each Member and the
Company shall take all reasonable and necessary actions in connection with the


49



--------------------------------------------------------------------------------




consummation of such Sale of the Company as may be requested by the Board of
Directors, including (i) in the case of the Company only, engaging one or more
investment banks and legal counsel selected by the Board of Directors to
establish procedures acceptable to the Board of Directors to effect and to
otherwise assist in connection with a Sale of the Company, (ii) taking such
commercially reasonable actions and providing such commercially reasonable
cooperation and assistance as may be necessary to consummate the Sale of the
Company in an expeditious and efficient manner and not taking any action or
engaging in any activity designed to hinder, prevent or delay the consummation
of the Sale of the Company, (iii) in the case of the Company only, facilitating
the due diligence process in respect of any such Sale of the Company, including
establishing, populating and maintaining an online “data room”, (iv) in the case
of the Company only, providing any financial or other information or audit
required by the proposed buyer’s financing sources and (v) the execution of such
agreements and such instruments and other actions reasonably necessary in
connection with the Sale of the Company, including to provide customary
representations, warranties, indemnities and escrow arrangements relating
thereto, in each case in accordance with and subject to the limitations set
forth in Section 9.08(d).
(b)The obligations of the Members with respect to a Sale of the Company are
subject to the satisfaction of the following conditions: (i) upon the
consummation of such Sale of the Company, each holder of Shares, to the extent
such holder is receiving any consideration, shall receive the same form(s) of
consideration as each other holder of Shares receives (or the option to receive
the same form of consideration), and (ii) the Sale of the Company will be a
Deemed Liquidation Event and the aggregate consideration payable upon
consummation of such Sale of the Company to all holders of Shares in respect of
their Shares shall be apportioned and distributed (after such aggregate
consideration is adjusted for Company expenses, purchase price adjustments,
escrow amounts, purchase price holdbacks, indemnity obligations and other
similar items) as between the classes of Shares in accordance with the relevant
provisions of Section 3.02 (assuming that, if such Sale of the Company is
structured as a Transfer of Shares and less than all of the Shares are being
Transferred, the Shares included in the Transfer are all of the Shares
outstanding). For clarity, the application of Section 3.02 may result in some
Shares included in the Transfer not receiving any consideration with respect to
such Sale of the Company.
(c)If the Company, or if the holders of any Shares, enter into any negotiation
or transaction for which Rule 506 (or any similar rule then in effect)
promulgated by the SEC may be available with respect to such negotiation or
transaction (including a merger, consolidation, or other reorganization), each
holder of Equity Securities will, at the request of the Company, appoint either
a purchaser representative (as such term is defined in Rule 501) designated by
the Company, in which event the Company will pay the fees of such purchaser
representative, or another purchaser representative (reasonably acceptable to
the Company), in which event such holder will be responsible for the fees of the
purchaser representative so appointed. Notwithstanding anything to the contrary,
in connection with any Sale of the Company where the consideration in such Sale
of the Company consists of or includes securities, if the issuance of such
securities to the Member would require either a registration statement under the
Securities Act, or preparation of a disclosure statement pursuant to Regulation
D (or any successor regulation) under the Securities Act, or preparation of a
disclosure document under a similar provision of any state securities law, and
such registration statement or disclosure statement or other disclosure document
is not otherwise being


50



--------------------------------------------------------------------------------




prepared in connection with the Sale of the Company, then, at the option of the
Board of Directors, the Member may receive, in lieu of such securities, the Fair
Market Value of such securities in cash.
(d)In connection with any Sale of the Company, each Member shall (i) make such
customary representations and warranties, including, as applicable, as to due
organization and good standing, power and authority, due approval, no conflicts
and ownership and title of Shares (including the absence of liens with respect
to such Shares) and no litigation pending or threatened against or affecting
such Member relating to its ownership of Shares, agree to such covenants and
enter into such definitive agreements, in each case as are customary for
transactions of the nature of the Sale of the Company; provided, that no Member
shall be required to make any representation or warranty or agree to any
covenant that is more extensive or burdensome than those made by the other
Members (provided, that (A) in no event will the GM Investor or any of its
Affiliates, SoftBank or any of its Affiliates or Honda or any of its Affiliates
be required to enter into a non-competition agreement or be subject to any
similar covenant or provision and (B) the Employee Members may be required to
enter into certain covenants, including non-compete and non-solicit obligations)
and (ii) be obligated to join on a several, and not joint, basis (determined in
accordance with such Member’s proportionate share of the proceeds from the Sale
of the Company) in any indemnification or other obligations that are part of the
terms and conditions of the Sale of the Company (other than to the extent of any
escrows or holdbacks established in connection with such Sale of the Company);
provided, that no Member shall be obligated (A) to provide indemnification with
respect to the representations, warranties, covenants or agreements of any other
Member (other than to the extent of any escrows or holdbacks established in
connection with such Sale of the Company), or (B) to incur liability to any
Person in connection with such Sale of the Company, including under any
indemnity, in excess of the consideration received by such Person in the Sale of
the Company (other than for fraud or breach of a covenant).
(e)Each Member will bear his, her or its proportionate share of the costs
incurred in connection with a Sale of the Company to the extent such costs are
incurred for the benefit of all such holders of Shares and are not otherwise
paid by the Company or the acquiring party. Costs incurred by the holders of
Shares on their own behalf will not be considered costs of the Sale of the
Company.
(f)Any contingent consideration (whether as a result of a release of an escrow
or the payment of an “earn out” or otherwise) to be paid in connection with a
Sale of the Company shall be allocated among the Members such that each Member
receives the amount which such Member would have received if such consideration
had been received by the Company and distributed as the next incremental dollars
following the Distribution of any amounts previously paid under this Agreement
or paid in connection with such Sale of the Company (assuming for such purposes
that the Shares Transferred constitute all of the Shares). In the event any
Member is liable in such Sale of the Company for amounts in excess of any escrow
or holdback (other than any such obligations that relate specifically to a
particular Member, such as indemnification with respect to representations and
warranties given by a Member regarding such Person’s title to and ownership of
Shares), such amounts shall be treated as a deduction to the consideration
payable in such Sale of the Company and the aggregate consideration shall be
re-allocated among the Members in accordance with Section 9.08(b). The Members
agree that to the extent, as a result of such re-


51



--------------------------------------------------------------------------------




allocation, a Member has received more than its share of the consideration
pursuant to such re-allocation, such Member shall deliver such excess to the
appropriate Member(s) in order for each Member to receive its appropriate share
of the consideration.
(g)Without limiting the generality of the other provisions of this Section 9.08
but subject to Section 5.11, the Board of Directors shall determine whether or
not to pursue, consummate, postpone or abandon any Sale of the Company and,
subject to the limitations expressly set forth in this Section 9.08, the terms
and conditions thereof.
(h)The provisions of this Section 9.08 shall not apply to any transaction
pursuant to Sections 9.10 or 9.12.
9.09Drag-Along.
(a)If the GM Investor proposes to Transfer more than fifty percent (50%) of the
issued and outstanding Equity Securities to an Independent Third Party prior to
an IPO (other than any Transfer (i) as provided in Section 9.08, (ii) in
connection with Section 9.10, or (iii) pursuant to Section 9.12), the GM
Investor shall have the right (but not the obligation) to deliver a written
notice (such notice, the “Drag-Along Notice”) of its intention to do so to each
other Member (the “Dragees”). The Drag-Along Notice shall set forth the
aggregate consideration to be paid by the Independent Third Party and the other
material terms and conditions of such transaction (a “Drag-Along Sale
Transaction”), which shall be the same (in all but de minimis and immaterial
respects) for the GM Investor and the other Members except as otherwise
contemplated by this Agreement. Upon receipt of the Drag-Along Notice, each
Dragee shall be required to participate in the proposed Transfer in accordance
with the terms and conditions of this Section 9.09; provided, that if such
Drag-Along Sale Transaction involves less than one hundred percent (100%) of the
Shares held by the GM Investor, then each Dragee will only be required to
participate in the proposed Transfer to the Independent Third Party with respect
to such percentage of each class of its Shares as equals the percentage of the
GM Investor’s total Shares being sold in such Drag-Along Sale Transaction (the
“Drag Percentage”). If the GM Investor is given an option as to the form and
amount of consideration to be received under this Section 9.09, all Dragees
shall be given the same option and, otherwise, the ratio of both (i) any cash to
any non-cash consideration and (ii) among any type of non-cash property or asset
consideration to any other type of non-cash property or asset consideration
shall be equal (to the extent reasonably practicable) for each of the GM
Investor and the Dragees. Within ten (10) Business Days following receipt of the
Drag-Along Notice, each Dragee shall deliver to a representative of the Company
or the GM Member designated in the Drag-Along Notice such certificates (if
certificated) representing all Shares (or the Drag Percentage of each class of
its Shares, as applicable) held by such Dragee or in other cases mutually
acceptable instruments of transfer duly endorsed, together with a limited
power-of-attorney authorizing the Company and the GM Investor to sell or
otherwise dispose of such Shares pursuant to the proposed Transfer to the
Independent Third Party, as well as any other documents required to be executed
in connection with such transaction. In the event that any Dragee should fail to
deliver such certificates (if certificated) or other documentation to the
Company or the GM Investor’s representative, the Company shall cause the books
and records of the Company to show that the Shares of such Dragee


52



--------------------------------------------------------------------------------




are bound by the provisions of this Section 9.09 and that such Shares may be
Transferred only to the Independent Third Party.
(b)The Company and the GM Investor shall have ninety (90) days following
delivery of the Drag-Along Notice to complete the Transfer of the Shares in
accordance with this Section 9.09; provided, that if such Transfer would require
the GM Investor, any Dragee, the Independent Third Party, the Company or an
Affiliate of any of the foregoing to obtain any regulatory approval prior to
consummating such sale, such ninety (90) day period shall be extended to the
date that is five (5) Business Days after such regulatory approval has been
obtained or finally denied. If, within such ninety (90) day period (as it may be
extended) after the Company or the GM Investor has given the Drag-Along Notice,
it shall not have completed the Transfer of all the Shares of the GM Investor
and the Dragees in accordance with this Section 9.09 the Company or the GM
Investor shall return to each of the Dragees all certificates (if certificated)
representing Shares, or in other cases, mutually acceptable instruments of
transfer, that the Dragees delivered for Transfer pursuant hereto and that were
not purchased in accordance with this Section 9.09; provided, that (i) if any
one or more of the Dragees defaults, the Company or the GM Investor shall be
permitted, but not obligated, to complete the sale by all non-defaulting
Dragees, and (ii) the completion of the sale by the Company or the GM Investor
and such non-defaulting Dragees shall not relieve a defaulting Dragee of
liability for its breach. All reasonable out-of-pocket costs and expenses
incurred by the Company, the GM Investor and the Dragees in connection with the
Transfers set forth in this Section 9.09 shall be paid by the Company.
(c)A Drag-Along Sale Transaction will be a Deemed Liquidation Event and the
aggregate consideration payable upon consummation of such Drag-Along Sale
Transaction to all holders of Shares in respect of their Shares included in such
Drag-Along Sale Transaction shall be apportioned and distributed (after such
aggregate consideration is adjusted for Company expenses, purchase price
adjustments, escrow amounts, purchase price holdbacks, indemnity obligations and
other similar items) as between the classes of Shares included in such
Drag-Along Sale Transaction in accordance with the relevant provisions of
Section 3.02 (it being understood that, if less than all of the Shares are being
Transferred, for purposes of such calculations, it shall be assumed that the
Shares included in such Drag-Along Sale Transaction constitute all of the Shares
outstanding). For clarity, the application of Section 3.02 may result in some
Shares included in the Drag-Along Sale Transaction not receiving any
consideration with respect to such Drag-Along Sale Transaction.
(d)The provisions of this Section 9.09 shall not apply to any Transfer to a
Permitted Transferee in accordance with Section 9.02.
9.10Public Offering.
(a)If the Board of Directors authorizes (subject to Section 5.11 and
Section 6.13(d)) the Company to undertake an IPO (which may be abandoned at any
time prior to its consummation by the Board of Directors), or the GM Investor
notifies the Company that it wishes to consummate an IPO that takes the form of
distribution of IPO Shares to the stockholders of GM Parent pursuant to a
Form 10 (or any successor form), then each of the Company, the Members and any
holder of Equity Securities agrees to, and agrees to cause its Affiliates to,
take such commercially reasonable actions and provide such commercially
reasonable cooperation and assistance as may


53



--------------------------------------------------------------------------------




be necessary to consummate the IPO in an expeditious and efficient manner and
not to take any action or engage in any activity designed to hinder, prevent or
delay the consummation of the IPO. Subject to Section 9.10(b), in connection
with the IPO, each Share will be exchanged on an as-converted basis as if all
Junior Interests are converted on a 1:1 basis (as adjusted, as necessary, to
reflect appropriate and proportional adjustments to take into account any
subdivision, reorganization, reclassification, recapitalization, stock split,
reverse stock split, combination of shares or similar event) and all Class A-1
Preferred Shares are converted in accordance with Section 2.10(b), for one share
or unit (as applicable) of the single type of equity security of the Company
that is listed and admitted for trading on the New York Stock Exchange, the
NASDAQ Stock Market or other nationally recognized exchange (the “IPO Shares”).
For purposes of this Section 9.10 and Section 9.11, all references to “Company”
shall also refer to (i) any corporate successor to the Company or (ii) any
parent or Subsidiary of the Company, in each case which effects the IPO.
(b)The IPO Shares issued to (i) each Class A-1 Preferred Member with respect to
each Class A-1 Preferred Share, each Class B Member with respect to each Class B
Common Share, each Class D Member with respect to each Class D Common Share and
each Class E Member with respect to each Class E Common Share and (ii) any other
Investor in respect of Equity Securities issued pursuant to Section 2.06 (if
such Equity Securities are designated as low-vote Equity Securities by the Board
of Directors at the time of issuance or at any time thereafter) (collectively,
the “Low-Vote IPO Shares”) will be of a different class to each other IPO Share.
The Low-Vote IPO Shares will be identical to each other IPO Share, except that
they will be entitled only to the number of votes (including a fraction of a
vote) per Low-Vote IPO Share on all matters on which stockholders of the Company
may vote (including the election of directors) as will be reasonably determined
by the GM Investor to enable the GM Investor to establish or maintain “control”
(within the meaning of Section 368(c) of the Code) of the Company at the time of
the consummation of the IPO (in the case of an IPO effected by a “spin-off” or
“split-off” transaction), or immediately after the consummation of the IPO (in
the case of any other IPO), in each case taking into account any other planned
issuances or transfers of IPO Shares. Each Member, including each Class A-1
Preferred Member, will take all reasonable action requested by the Company to
give effect to this Section 9.10(b) and to cause GM to have “control” within the
meaning of Section 368(c) of the Code immediately prior to any “spin-off” or
“split-off” transaction.
(c)Without limiting (and without prejudice to) the other subsections of this
Section 9.10, if immediately prior to an IPO the Board of Directors determines
that it is in the best interests of the Company and its Members (taken as a
whole) to engage in a reorganization pursuant to which a new corporation,
limited liability company, partnership or other entity (the “Entity”) is formed
and the Equity Securities of the company are recapitalized or reorganized into
classes of Equity Securities of the Entity, then each Member will (i) consent
(and, to the extent required, vote in favor of) such recapitalization,
reorganization or exchange of the existing Equity Securities of the Company into
the Equity Securities of the Entity, and (ii) take all such reasonable actions
that are necessary in connection with the consummation of the recapitalization,
reorganization or exchange, including entering into a new stockholders’
agreement, members’ agreement, limited liability company agreement, employee
equity arrangements and/or other agreements and arrangements in respect of the
Equity Securities of the Entity, in each case, on terms and conditions


54



--------------------------------------------------------------------------------




substantially similar to such agreements and arrangements in respect of the
Equity Securities of the Company that are in effect immediately prior to such
recapitalization or reorganization; provided, that the Board of Directors shall
not be permitted to approve, the Company shall not be permitted to engage in,
and no Member shall be required to provide any consent to or to take any action
in connection with, any such formation, recapitalization or reorganization, in
each case if (A) such formation, recapitalization or reorganization was
undertaken in bad faith, (B) the intent or direct result of such formation,
recapitalization or reorganization is or would be to impair, in any material
respect, the express rights of any Member hereunder or (C) such formation,
recapitalization or reorganization adversely affects any Member in a manner
which is disproportionate to the other Members (except as contemplated by this
Section 9.10). For the avoidance of doubt, any reorganization or
recapitalization undertaken pursuant to this Section 9.10(c) shall include
provision for an Equity Security analogous to the Low-Vote IPO Shares described
in Section 9.10(b) above.
9.11Registration Rights; “Market Stand-Off” Agreement; Volume Restrictions.
(a)After the consummation of an IPO pursuant to Section 9.10, the Company shall
grant to (i) the GM Investor an unlimited number of demand registration rights
(including underwritten offerings), (ii) each Class A-1 Preferred Member that,
together with its Affiliates, beneficially owns more than ten percent (10%) of
the Equity Securities in the Company, demand registration rights (including
underwritten offerings) and (iii) all Members that, together with its
Affiliates, beneficially own more than five percent (5%) of the Equity
Securities in the Company, piggyback registration rights and shelf registration
rights, in each case, subject to customary terms and conditions as at the time
of the IPO; provided, that the Class A-1 Preferred Members may collectively
exercise up to three (3) demands, the Company shall not be required to
consummate more than one (1) demand registration (including underwritten
offering) per ninety (90) day period, the Company shall not be required to
consummate any demand registration (including underwritten offering) expected to
realize less than $100,000,000 of gross proceeds (before deduction of any
underwriting discount, fees or expenses) and the Company may suspend
registration rights for up to one hundred twenty (120) days in any calendar year
if the filing or maintenance of a registration statement would, if not so
suspended, adversely affect a proposed corporate transaction or adversely affect
the Company by requiring premature disclosure of confidential information.
(b)Each Member hereby agrees that (i) during the period of duration (up to, but
not exceeding, one hundred eighty (180) days) specified by the Company and an
underwriter of Equity Securities of the Company or its successor, following the
date of the final prospectus distributed in connection with the IPO, it shall
not, to the extent requested by the Company and such underwriter, directly or
indirectly sell, offer to sell, contract to sell (including any short sale or
other hedging transaction), grant any option to purchase or otherwise Transfer
or dispose of (other than to donees who agree to be similarly bound) any Equity
Securities held by it at any time during such period except for such Equity
Securities as shall be included in such registration and (ii) it shall, if
requested by the managing underwriter or underwriters in connection with the
IPO, execute a customary “lockup” agreement in the form requested by the
managing underwriter or underwriters with a duration not to exceed one hundred
eighty (180) days.


55



--------------------------------------------------------------------------------




(c)Each Member hereby agrees that (i) during the period of duration (up to, but
not exceeding, ninety (90) days) specified by the Company and an underwriter of
Equity Securities of the Company or its successor, following the date of the
final prospectus distributed in connection with an underwritten public follow-on
offering, it shall not, to the extent requested by the Company and such
underwriter, directly or indirectly sell, offer to sell, contract to sell
(including any short sale or other hedging transaction), grant any option to
purchase or otherwise Transfer or dispose of (other than to donees who agree to
be similarly bound) any Equity Securities held by it at any time during such
period except for such Equity Securities as shall be included in such
registration and (ii) it shall, if requested by the managing underwriter or
underwriters in connection with an underwritten public follow-on offering,
execute a customary “lockup” agreement in the form requested by the managing
underwriter or underwriters with a duration not to exceed ninety (90) days.
(d)All Members shall be treated similarly with respect to any release prior to
the termination of the time periods for the transfer restrictions contemplated
by Section 9.11(b) and Section 9.11(c) (including any extension thereof) such
that if any such persons are released, then all Members shall also be released
to the same extent on a pro rata basis. In order to enforce the foregoing
covenant in connection with the IPO or an underwritten public follow-on
offering, the Company may impose stop-transfer instructions with respect to the
Equity Securities of each Member and its Affiliates (and the Equity Securities
of every other Person subject to the foregoing restriction) until the end of
such period, and each Member agrees that, if so requested, such Member will
execute, and will cause its Affiliates to execute, an agreement in the form
provided by the underwriter containing terms which are essentially consistent
with the provisions of Section 9.11(a), Section 9.11(b) and Section 9.11(c).
Notwithstanding the foregoing, the obligations described in Section 9.11(a),
Section 9.11(b) and Section 9.11(c) shall not apply to a registration relating
solely to employee benefit plans on Form S-1 or Form S-8 or similar forms which
may be promulgated in the future, or a registration relating solely to an SEC
Rule 145 transaction on Form S-4 or similar forms which may be promulgated in
the future.
9.12GM Call Right.
(a)At any time after the SoftBank Trigger Date the Company will have the right,
by providing written notice to each Class A-1 Preferred Member, each Class D
Member and the Board of Directors (a “SoftBank Call Notice”), to purchase from
each Class A-1 Preferred Member and each Class D Member all (but not less than
all) of the Class A-1 Preferred Shares and Class D Common Shares then owned by
such Members (and any other Equity Securities held by such Members) in exchange
for a cash purchase price (i) per Class A-1 Preferred Share equal to the greater
of (A) the applicable Class A-1 Liquidation Preference Amount, and (B) the Per
Class A-1 Preferred Share FMV, and (ii) per Class D Common Share (or any other
Equity Securities held by such Members) equal to the Per Class A-1 Preferred
Share FMV (collectively, the “Class A-1/D Purchase”). If an Optional SoftBank
Conversion Notice has been delivered pursuant to Section 9.13 and, subsequent to
the delivery of such Optional SoftBank Conversion Notice, a SoftBank Call Notice
is delivered to a Class A-1 Preferred Member or Class D Member, then the process
contemplated by Section 9.13 shall be suspended (it being understood that if the
Class A-1/D Purchase is subsequently terminated or otherwise fails to be
consummated, the process contemplated


56



--------------------------------------------------------------------------------




by Section 9.13 shall resume); provided, that if, at the time the SoftBank Call
Notice is delivered to a Class A-1 Preferred Member or Class D Member, the
calculation of Call Notice/Optional SoftBank Conversion Notice Fair Market Value
is ongoing pursuant to Section 9.13 (but has not yet been finalized), such
calculation shall continue and shall be utilized to calculate the Per Class A-1
Preferred Share FMV required by this Section 9.12.
(b)At any time after the Honda Call Trigger Date, the Company will have the
right, by providing written notice to each Class E Member and the Board of
Directors (a “Honda Call Notice” and, together with the SoftBank Call Notice, a
“Call Notice”), to purchase from each Class E Member all (but not less than all)
of the Class E Common Shares then owned by such Members (and any other Equity
Securities held by such Members) in exchange for a cash purchase price per
Class E Common Share (or any other Equity Securities held by such Members) equal
to the Per Class E FMV (the “Class E Purchase”).
Delivery of a Call Notice with respect to the Class A-1 Preferred Shares, Class
D Common Shares or Class E Common Shares will commence the process set forth on
Exhibit II (provided, that in the event of a Honda Call Notice, (1) references
to “SoftBank” and the “Majority of the Class A-1 Preferred” on Exhibit II shall
be replaced with “Honda” and (2) the Qualified Appraisers will only calculate
the Standardized FMV and not the IP Upsized FMV).
(c)The Company and each Class A-1 Preferred Member, Class D Member and Class E
Member will consummate the Class A-1/D Purchase or the Class E Purchase, as
applicable, as soon as reasonably practicable and, in any event, within thirty
(30) days following the date of determination of the Per Class A-1 Preferred
Share FMV or Per Class E FMV (as applicable). The Class A-1/D Purchase or the
Class E Purchase, as applicable, shall be memorialized in a written agreement
containing customary terms for a transaction of this type; provided, that no
Class A-1 Preferred Member, Class D Member or Class E Member shall be required
to make any representations or warranties other than representations and
warranties as to due organization and good standing, power and authority, due
approval, no conflicts and ownership and title of Shares (including the absence
of liens with respect to such Shares), no brokers and no litigation pending or
threatened against or affecting such Member relating to its ownership of Shares.
(d)Each Class A-1 Preferred Member, Class D Member and Class E Member, as
applicable, shall take all commercially reasonable actions and provide such
other commercially reasonable cooperation and assistance as may be necessary to
consummate the Class A-1/D Purchase or Class E Purchase, as applicable, in an
expeditious and efficient manner and will not take any action or engage in any
activity designed to hinder, prevent or delay the consummation of the
Class A-1/D Purchase or Class E Purchase, as applicable.
(e)At any time after the SoftBank Trigger Date or the Honda Call Trigger Date,
as applicable, the GM Investor (or one of its Affiliates) may issue a Call
Notice in lieu of the Company, in which event all references to the Company in
this Section 9.12 (other than this Section 9.12(e)) shall be deemed to be
references to the GM Investor.


57



--------------------------------------------------------------------------------




9.13Optional SoftBank Conversion.
(a)If an IPO, Sale of the Company or dissolution (pursuant to Article X) has not
been consummated prior to the SoftBank Trigger Date then, at any time after the
SoftBank Trigger Date and subject to Section 9.12(a), SoftBank or its Permitted
Transferee shall be entitled to deliver to the Board of Directors an irrevocable
written notice (the “Optional SoftBank Conversion Notice”) requiring the Company
to, at the election of the GM Investor (i) use its reasonable best efforts to
redeem all, but not less than all, of SoftBank’s Class A-1 Preferred Shares and
Class D Shares for common stock of GM Parent, or (ii) redeem all, but not less
than all of SoftBank’s Class A-1 Preferred Shares and Class D Shares for cash,
in each case on the terms set forth herein and, in the case of sub-section (i),
on the terms set forth in the Exchange Agreement. Delivery of the Optional
SoftBank Conversion Notice will commence the process set forth on Exhibit II.
(b)Within ten (10) Business Days of the date of determination of the final Call
Notice/Optional SoftBank Conversion Notice Fair Market Value pursuant to Exhibit
II, the Company will deliver written notice to SoftBank, informing SoftBank of
the Call Notice/Optional SoftBank Conversion Notice Fair Market Value and
whether the GM Investor has elected to have the Company redeem SoftBank’s
Class A-1 Preferred Shares and Class D Shares (i) for cash, at a per Share value
equal to the applicable Optional SoftBank Conversion Share Price (the “Cash
Election”), or (ii) in exchange for common stock of GM Parent on the terms and
subject to the conditions set forth in the Exchange Agreement in which case GM
Parent and SoftBank or its Permitted Transferee will enter into the Exchange
Agreement (the “Stock Election”). If, upon consummation of the Sale of GM
Parent, GM Parent (it being understood that if GM has merged or consolidated
into any other Person or sold all or substantially all of its assets in any one
or a series of related to transactions to such other Person, GM Parent shall
include such successor or other Person) is not listed or traded on the New York
Stock Exchange or the NASDAQ Stock Market or any successor exchange or market
thereof, any national securities exchange (registered with the SEC under
Section 6 of the Securities Exchange Act of 1934, as amended) or any other
established non-U.S. exchange, then the GM Acquirer shall be required to settle
any Stock Election pursuant to this Section 9.13 in cash.
(c)If the Cash Election is made, the Company and SoftBank or its Permitted
Transferee will consummate the redemption by the Company of the Class A-1
Preferred Shares and Class D Shares (the “Optional SoftBank Conversion
Purchase”) as soon as reasonably practicable and in any event within thirty (30)
days of the Cash Election. The place for closing shall be the principal office
of the Company or at such other place as the Company may reasonably determine.
In the event of a Cash Election, at the closing thereof SoftBank shall deliver
to the Company certificates (if certificated) for its Class A-1 Preferred Shares
and Class D Shares or, in other cases, mutually acceptable instruments of
transfer, in exchange for payment (per Class A-1 Preferred Share and Class D
Share held by SoftBank) of the relevant Optional SoftBank Conversion Share
Price. The Optional SoftBank Conversion Purchase shall be memorialized in a
written agreement containing representations and warranties as to due
organization and good standing, power and authority, due approval, no conflicts
and ownership and title of Shares (including the absence of liens with respect
to such Shares), no brokers and no litigation pending or threatened against or
affecting SoftBank relating to its ownership of Shares. Each of the Company and
SoftBank or its


58



--------------------------------------------------------------------------------




Permitted Transferee shall bear its own costs and expense incurred in connection
with the Optional SoftBank Conversion Purchase.
(d)If the Stock Election is made, SoftBank or its Permitted Transferee will (and
the Company and the GM Investor will cause GM Parent to) promptly (and in any
event within five (5) days) enter into the Exchange Agreement.
(e)If the Company, acting reasonably and in good faith, determines that a
filing, notice, approval, consent, registration, permit, authorization or
confirmation from any Governmental Authority may be required to consummate the
transactions set forth in the Exchange Agreement, then the Company and SoftBank
or its Permitted Transferee shall (and SoftBank shall cause its Affiliates to)
reasonably cooperate in good faith during the pendency of the calculation of the
Call Notice/Optional SoftBank Conversion Notice Fair Market Value to seek to
obtain such approvals as promptly as practicable such that in the event a Stock
Election is made the period between signing the Exchange Agreement and closing
the transaction thereunder would be reduced. For clarity, nothing in this
Section 9.13(e) will require the Company to make a Stock Election (as opposed to
a Cash Election) and the intention of this Section 9.13(e) is solely to take
such actions as may reduce (in the event a Stock Election is made) the period
between the execution of the Exchange Agreement and the consummation of the
transactions contemplated thereby.
(f)In lieu of a redemption of the Class A-1 Preferred Shares and Class D Shares
by the Company pursuant to this Section 9.13, the GM Investor will have the
right to have such Class A-1 Preferred Shares and Class D Shares transferred to
the GM Investor (or its Affiliates) and, if a Cash Election has been made, to
have the GM Investor (or its Affiliates) make the applicable cash payments.
(g)If an Optional SoftBank Conversion Notice has been delivered and an IPO or a
Sale of the Company is pending, but has not yet been consummated, SoftBank will,
and will cause its Affiliates to, reasonably cooperate with the Company and each
other Member to ensure that the IPO or Sale of the Company, as applicable, is
carried out in an expeditious manner and minimizing the effect (economically or
otherwise) on such IPO or Sale of the Company of this Section 9.13.
ARTICLE X
DISSOLUTION
10.01Events of Dissolution. The Company shall be dissolved upon the occurrence
of any of the following events and its business and affairs shall thereafter be
liquidated and wound up pursuant to the Act:
(a)upon the approval of the Board of Directors or a Majority of the Members;
(b)upon the issuance of a final and nonappealable judicial decree of
dissolution; or


59



--------------------------------------------------------------------------------




(c)as otherwise required by the Act, except that the death, retirement,
resignation, expulsion, bankruptcy or dissolution of a Member shall not result
in dissolution of the Company.
10.02Liquidation and Termination. On dissolution of the Company, the Board of
Directors shall act as the liquidator or may appoint one or more Members as
liquidator. The liquidator shall proceed diligently to wind up the affairs of
the Company and make final distributions as provided herein and in the Act. The
costs of liquidation shall be borne as a Company expense. Until final
distribution, the liquidator shall continue to operate the Company properties
with all of the power and authority of the Board of Directors. The steps to be
accomplished by the liquidator are as follows:
(a)as promptly as possible after dissolution and again after final liquidation,
the liquidator shall cause a proper accounting to be made by a recognized firm
of certified public accountants of the Company’s assets, liabilities and
operations through the last day of the calendar month in which the dissolution
occurs or the final liquidation is completed, as applicable;
(b)the liquidator shall cause the notice described in the Act to be mailed to
each known creditor of and claimant against the Company in the manner described
thereunder;
(c)the liquidator shall pay, satisfy or discharge from Company funds all of the
debts, liabilities and obligations of the Company (including all expenses
incurred in liquidation) or otherwise make adequate provision for payment and
discharge thereof;
(d)the liquidator shall make reasonable provision to pay all contingent,
conditional or unmatured contractual claims known to the Company;
(e)the liquidator shall make such provision as will be reasonably likely to be
sufficient to provide compensation for any claim against the Company which is
the subject of a pending action, suit or proceeding to which the Company is a
party;
(f)the liquidator shall make such provision as will be reasonably likely to be
sufficient for claims that have not been made known to the Company or that have
not arisen but that, based on facts known to the Company, are likely to arise or
to become known to the Company after the date of dissolution;
(g)the liquidator shall distribute all remaining assets of the Company by the
end of the taxable year of the Company during which the liquidation of the
Company occurs (or, if later, 90 days after the date of the liquidation) in
accordance with Section 3.02 (but subject to the other applicable provisions in
this Agreement); and
(h)all distributions in kind to the Members shall be made subject to the
liability of each distributee for costs, expenses and liabilities theretofore
incurred or for which the Company has committed prior to the date of
termination, and those costs, expenses and liabilities shall be allocated to the
distributees pursuant to this Section 10.02. The distribution of cash and/or
property to a Member in accordance with the provisions of this Section 10.02
constitutes a complete return


60



--------------------------------------------------------------------------------




to the Member of its Capital Contributions and a complete distribution to the
Member of its interest in the Company and all of the Company’s property and
constitutes a compromise to which all Members have consented within the meaning
of the Act. To the extent that a Member returns funds to the Company, it has no
claim against any other Member for those funds.
10.03Cancellation of Certificate. On completion of the distribution of Company
assets as provided herein, the Company shall be terminated, and the Board of
Directors (or such other Person or Persons as the Act may require or permit)
shall file a certificate of cancellation with the Secretary of State of
Delaware, and take such other actions as may be necessary to terminate the
Company.
ARTICLE XI
EXCLUSIVITY; NON-COMPETE
11.01Exclusivity. During the Control Period, other than pursuant to the
Commercial Agreements (or any other agreement entered into between GM or its
Affiliates, on the one hand, and the Company or its Subsidiaries, on the other
hand, in each case in accordance with the terms of this Agreement) and
activities in furtherance of their obligations thereunder:
(a)the GM Investor and its Subsidiaries (excluding the following international
joint ventures: SAIC General Motors Corp., Ltd. (“SGM”), Pan Asia Technical
Automotive Center Co. Ltd. (“PATAC”), and FAW-GM Light Duty Commercial Vehicle
Co., Ltd. (“FAW-GM”)) shall conduct the AVCo Business exclusively through the
Company. Notwithstanding the foregoing, nothing in this Section 11.01 will
prohibit or otherwise restrict the GM Investor or its Subsidiaries from engaging
in the GM Business in any manner whatsoever;
(b)without the prior written consent of the GM Investor, the Company and its
Subsidiaries shall not, directly or indirectly, engage in the GM Business;
provided, that nothing in this Section 11.01(b) will prevent the Company and its
Subsidiaries from engaging in the AVCo Business in any manner whatsoever; and
(c)the Company and its Subsidiaries shall exclusively (i) obtain, purchase,
source, license, lease, or otherwise acquire assets, services or rights that are
of the type contemplated by the Commercial Agreements, the IPMA, the EDSA or the
AGSA (including autonomous vehicles and other related products and services)
from the GM Investor and its Affiliates, and (ii) provide AV technology and
network services to GM and its Affiliates.
11.02Non-Compete.
(a)During the three (3) year period immediately following the end of the Control
Period (the “Non-Compete Period”), other than pursuant to the terms and
conditions of any agreement entered into between the Company (or its
Affiliates), on the one hand, and the GM Investor (or its Affiliates) on the
other hand (in each case in accordance with the terms of this Agreement, as
applicable, and to the extent such agreement by its terms remains effective
subsequent to the end of the Control Period) and subject to the exceptions set
forth in Section 11.02(b), (i) the GM Investor and its Subsidiaries (excluding
SGM, PATAC and FAW-GM) shall not, directly or


61



--------------------------------------------------------------------------------




indirectly, and (ii) the Company and its Subsidiaries shall not, directly or
indirectly, in each case whether alone or in conjunction with any Person or as a
holder of an equity or debt interest of any Person or as a principal, agent or
otherwise (and, in each case, without the prior written consent of the Other
Party), engage in, carry on, participate in or have any interest in the
applicable Restricted Business.
(b)Notwithstanding anything herein to the contrary, during the Non-Compete
Period, nothing in Section 11.02(a) shall restrict:
(i)the GM Investor’s or any of its Subsidiaries’ ability to engage in, carry on
or participate in the GM Business;
(ii)the Company’s or any of its Subsidiaries’ ability to engage in, carry on or
participate in the AVCo Business;
(iii)the GM Investor and its Subsidiaries or the Company and its Subsidiaries
from operating its business as conducted at any time prior to the end of the
Control Period (to the extent that such prior operation or conduct did not
violate Section 11.01);
(iv)the GM Investor or any of its Subsidiaries from consummating an OEM
Acquisition;
(v)the GM Investor or any of its Subsidiaries (collectively), or the Company or
any of its Subsidiaries (collectively), from consummating a Change of Control
transaction involving a Target (the “Acquired Person”); provided, that, in the
event such Acquired Person either (each tested at the time of consummation of
the Change of Control) (A) derived more than twenty percent (20%) of its
consolidated net revenue (calculated on a trailing twelve month basis) from the
conduct of the Restricted Business or (B) had meaningful research and
development costs and expenses for activities relating to the Restricted
Business, the GM Investor or any of its Subsidiaries (collectively), or the
Company or any of its Subsidiaries (collectively), as applicable, on or prior to
the twelve (12) month anniversary of the date of consummation of such Change of
Control transaction, shall either (1) dispose of the Restricted Business (or the
assets used in connection therewith) of such Acquired Person or (2) cause such
Acquired Person to cease to engaging in the Restricted Business;
(vi)the GM Investor or any of its Subsidiaries (collectively), or the Company or
any of its Subsidiaries (collectively) from acquiring, owning or holding ten
percent (10%) or less of the outstanding shares of capital stock, which capital
stock is regularly traded on a recognized domestic or foreign securities
exchange, of any Person engaged in the Restricted Business, so long as the GM
Investor and its Subsidiaries (collectively) or the Company and its Subsidiaries
(collectively), as applicable, is a passive investor and does not exercise any
influence over or participate in the management or operation of such Person
(and, for clarity, exercising rights as a stockholder or member will not
constitute influence or participation);
(vii)the GM Investor or any of its Subsidiaries from engaging in or consummating
any transaction that would constitute a Change of Control;


62



--------------------------------------------------------------------------------




(viii)General Motors Ventures LLC (and not the GM Investor or any of its
Subsidiaries) from acquiring capital stock or other ownership interests, or
owning or holding capital stock or other ownership interests, in the normal
course of its business and investing activities, in any Person engaged in the
Restricted Business;
(ix)the GM Investor or any of its Subsidiaries from owning or holding capital
stock or other ownership interests in the entity (and its Subsidiaries or any
successor entity) previously identified to SVF by the GM Investor; or
(x)the GM Investor or its Subsidiaries from engaging in internal activities
relating to the AVCo Business, including business planning and research,
development, design and testing activities (provided, that neither GM nor its
Subsidiaries may commercialize or otherwise monetize such activities, or any
results therefrom, prior to the end of the Non-Compete Period).
(c)Immediately prior to the end of the Control Period, GM and the Company will
enter into and deliver a standalone agreement memorializing (and containing
terms consistent with) this Section 11.02, the intention being to enable the
terms and conditions of this Section 11.02 to survive if this Agreement is
terminated or materially amended at such time or any time thereafter.
(d)For the purposes of this Article XI, the Company and its Subsidiaries are not
Subsidiaries of the GM Investor.
ARTICLE XII
GENERAL PROVISIONS
12.01Expenses. Each Member and its Affiliates will be responsible for its own
expenses in connection with the preparation and negotiation of this Agreement.
12.02No Third-Party Rights. Except as otherwise expressly set forth herein
(including Sections 4.03 and 7.02), nothing in this Agreement shall be construed
to grant rights to any Person who is not a party to this Agreement.
12.03Legend on Certificates for Certificated Shares. If Certificated Shares are
issued, such Certificated Shares will bear the following legend:
“THE SHARES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON
_______________, _____, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR APPLICABLE STATE SECURITIES LAWS (“STATE ACTS”)
AND MAY NOT BE SOLD, ASSIGNED, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR STATE ACTS
OR AN EXEMPTION FROM REGISTRATION THEREUNDER.


63



--------------------------------------------------------------------------------




THE TRANSFER OF THE SHARES REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO THE
CONDITIONS SPECIFIED IN A SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT, DATED AS OF OCTOBER 3, 2018, AS AMENDED AND MODIFIED FROM TIME TO
TIME, GOVERNING THE ISSUER (THE “COMPANY”), AND BY AND AMONG ITS MEMBERS (THE
“LLC AGREEMENT”). THE SHARES REPRESENTED BY THIS CERTIFICATE MAY ALSO BE SUBJECT
TO ADDITIONAL TRANSFER RESTRICTIONS, CERTAIN VESTING PROVISIONS, REPURCHASE
OPTIONS, OFFSET RIGHTS AND FORFEITURE PROVISIONS SET FORTH IN THE LLC AGREEMENT
AND/OR A SHARE GRANT AGREEMENT WITH THE INITIAL HOLDER. A COPY OF SUCH
CONDITIONS, REPURCHASE OPTIONS AND FORFEITURE PROVISIONS SHALL BE FURNISHED BY
THE COMPANY TO THE HOLDER HEREOF UPON WRITTEN REQUEST AND WITHOUT CHARGE.”
If a Member holding Certificated Shares delivers to the Company an opinion of
counsel, satisfactory in form and substance to the Board of Directors (which
opinion may be waived by the Board of Directors), that no subsequent Transfer of
such Shares will require registration under the Securities Act, the Company will
promptly upon such contemplated Transfer deliver new Certificated Shares which
do not bear the portion of the restrictive legend relating to the Securities Act
set forth in this Section 12.03.
12.04Confidentiality.
(a)Each Member expressly agrees to maintain, and to cause its Director and Board
Observer nominees (as applicable) to maintain, the confidentiality of, and not
to disclose to any Person other than (i) the Company (and any successor of the
Company or any Person acquiring all or a material portion of the assets or
Equity Securities of the Company or any of its Subsidiaries), (ii) another
Member, (iii) such Member’s or, in the case of SoftBank any of its or its
Affiliate’s, financial planners, accountants, attorneys or other advisors or
employees or representatives that need to know such information in connection
with the monitoring of the Company, the Member or his, her or its Affiliates or
in the normal course of operations of such Member or (iv) in the case of,
following the Transfer made pursuant to, and in compliance with,
Section 9.02(c), SVFA or any of its Affiliates, disclosure of information (or
any information derived from or based upon such information) of the type
specified to SVF prior to the execution of the SoftBank Purchase Agreement to
its current or prospective investors in the ordinary course of business
(provided that, in the case of clauses (iii) and (iv), the Member advises any
such Person of the confidential nature of such information and such Person is
directed to keep such information confidential, it being understood and agreed
that such Member shall be responsible for any breach by any such Person of this
Section 12.04), any information relating to the business, financial structure,
intellectual property, assets, liabilities, data, financial position or
financial results, borrowers, contract counterparties, clients or affairs of the
Company or any of its Subsidiaries that shall not be generally known to the
public, except as otherwise required by applicable law, stock exchange
requirements or required or requested by any Governmental Authority having
jurisdiction, in which case (except with respect to disclosure that is required
in connection with the filing of federal, state and local tax returns or


64



--------------------------------------------------------------------------------




to the extent that the receiving party agrees to keep any such information
confidential) prior to making such disclosure such Member shall, to the extent
permitted by applicable law or by such Governmental Authority, give written
notice to the Company, permit the Company to review and comment upon the form
and substance of such disclosure and allow the Company to seek confidential
treatment therefor, and in the case of any Member who is employed by the Company
or any of its Subsidiaries, in the ordinary course of his or her duties to the
Company or any of its Subsidiaries. This Section 12.04 will not apply to the GM
Investor, any A-2 Preferred Director or the Common Director.
(b)The terms of this Section 12.04 shall apply to a Member during the time that
such Person is a Member and for a period of two (2) years after such Person
ceases to be a Member.
12.05Power of Attorney. Each of the Members does hereby constitute and appoint
the Board of Directors and the liquidator with full power to act without the
others, as such Member’s true and lawful representative and attorney in-fact, in
such Member’s name, place and stead, solely for the purpose of making,
executing, signing, acknowledging and delivering or filing in such form and
substance as is approved by the Board of Directors or the liquidator (as the
case may be): (a) all instruments, documents and certificates which may from
time to time be required by any law to effectuate, implement and continue the
valid and subsisting existence of the Company, or to qualify or continue the
qualification of the Company in the State of Delaware and in all jurisdictions
in which the Company may conduct business or own property, and any amendment to,
modification to, restatement of or cancellation of any such instrument, document
or certificate, and (b) all conveyances and other instruments, documents and
certificates which may be required to effectuate the dissolution and termination
of the Company approved in accordance with the terms of this Agreement. The
powers of attorney granted herein shall be deemed to be coupled with an
interest, shall be irrevocable, and shall survive the death, disability,
incompetency, bankruptcy, insolvency or termination of any Member and the
Transfer of all or any portion of such Member’s Shares, and shall extend to such
Member’s heirs, successors, assigns, and personal representatives.
12.06Notices. Notices shall be addressed and delivered:
(a)If to the Company, to:
GM Cruise Holdings LLC
1201 Bryant Street
San Francisco, CA 94103
Attention: Matt Gipple
Ann Cathcart Chaplin
Email:    mgipple@getcruise.com
ann.cathcartchaplin@gm.com
with copies to:
General Motors Holdings LLC
300 GM Renaissance Center
Mail Code: 482-C22-A68


65



--------------------------------------------------------------------------------




Detroit, Michigan, 48265
Attention: Deputy General Counsel, Commercial, TaaS, Regulation &
Litigation
Email:     ann.cathcartchaplin@gm.com    


and


Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10016
Facsimile: (212) 446-4900
Attention:    Peter Martelli
Jonathan L. Davis

Email:    Peter.Martelli@kirkland.com
Jonathan.Davis@kirkland.com
(b)If to a Member, to such Member or his personal representative at his or their
last address known to the Company as disclosed on the records of the Company.
Notices shall be in writing and shall be sent by facsimile or pdf e-mail (if
promptly confirmed by personal delivery, telephone call or mail), by mailed
postage prepaid, registered or certified, by United States mail, return receipt
requested, by nationally recognized private courier or by personal delivery.
Notices shall be effective, (i) if sent by facsimile or pdf e-mail, on the day
sent, if sent before 5:00 p.m. New York, New York time, or on the next Business
Day, if sent after 5:00 p.m. New York, New York time, in each case, subject to
acknowledgement of receipt (not to be unreasonably withheld, conditioned or
delayed), (ii) if sent by nationally recognized private courier, on the next
Business Day, (iii) if mailed, three (3) Business Days after mailing or (iv) if
personally delivered, when delivered.
12.07Facsimile and E-Mail. This Agreement, the agreements referred to herein,
and each other agreement or instrument entered into in connection herewith or
therewith or contemplated hereby or thereby, and any amendments hereto or
thereto, to the extent signed and delivered by means of a facsimile machine or
electronic transmission in portable document format (“pdf”), shall be treated in
all manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the request of any party hereto
or to any such agreement or instrument, each other party hereto or thereto shall
re-execute original forms thereof and deliver them to all other parties hereto.
No party hereto or to any such agreement or instrument shall raise the use of a
facsimile machine or electronic transmission in pdf to deliver a signature or
the fact that any signature or agreement or instrument was transmitted or
communicated through the use of a facsimile machine or electronic transmission
in pdf as a defense to the formation or enforceability of a contract and each
such party forever waives any such defense. The words “writing”, “written” and
comparable terms contained in this Agreement refer to printing, typing and other
means of reproducing words (including electronic media or transmission) in
visible form.


66



--------------------------------------------------------------------------------




12.08Amendment. Subject to Sections 5.12 and 6.13(a), this Agreement may be
amended, modified, or waived only by the approval of both a Majority of the
Members and the Board of Directors.
12.09Tax and Other Advice. Each Member has had the opportunity to consult with
such Member’s own tax and other advisors with respect to the consequences to
such Member of the purchase, receipt or ownership of the Shares, including the
tax consequences under federal, state, local, and other income tax laws of the
United States or any other country and the possible effects of changes in such
tax laws. Such Member acknowledges that none of the Company, its Subsidiaries,
Affiliates, successors, beneficiaries, heirs and assigns and its and their past
and present directors, officers, employees, and agents (including their
attorneys) makes or has made any representations or warranties to such Member
regarding the consequences to such Member of the purchase, receipt or ownership
of the Shares, including the tax consequences under federal, state, local and
other tax laws of the United States or any other country and the possible
effects of changes in such tax laws.
12.10Acknowledgments. Upon execution and delivery of a counterpart to this
Agreement or a joinder to this Agreement, each Member (including any of its
successors or assigns, each Assignee and each Additional Member) shall be deemed
to acknowledge to the Company as follows: (i) the determination of such Member
to acquire Shares pursuant to this Agreement or any other agreement has been
made by such Member independent of any other Member and independent of any
statements or opinions as to the advisability of such purchase or as to the
properties, business, prospects or condition (financial or otherwise) of the
Company and its Subsidiaries which may have been made or given by any other
Member or by any agent or employee of any other Member, (ii) no other Member has
acted as an agent of such Member in connection with making its investment
hereunder and that no other Member shall be acting as an agent of such Member in
connection with monitoring its investment hereunder, (iii) each of the GM
Investor and GM Parent has retained Kirkland & Ellis LLP in connection with the
transactions contemplated hereby and expect to retain Kirkland & Ellis LLP as
legal counsel in connection with the management and operation of the investment
in the Company and its Subsidiaries, (iv) Kirkland & Ellis LLP is not
representing and will not represent any other Member in connection with the
transactions contemplated hereby or any dispute which may arise between the GM
Investor, on the one hand, and any other Member, on the other hand, (v) such
Member will, if it wishes counsel on the transactions contemplated hereby,
retain its own independent counsel, (vi) Kirkland & Ellis LLP may represent the
GM Investor, GM Parent and/or the Company in connection with any and all matters
contemplated hereby (including any dispute between the GM Investor, GM Parent
and/or the Company, on the one hand, and any other Member, on the other hand)
and (vii) Kirkland & Ellis LLP has represented and may represent the Company on
matters affecting the Company and its Subsidiaries, and such Member waives any
conflict of interest in connection with all such representations by Kirkland &
Ellis LLP.
12.11Miscellaneous.
(a)Descriptive Headings. The article or section titles or captions contained in
this Agreement are for convenience only and shall not be deemed a part of this
Agreement.
(b)Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law and
references to any


67



--------------------------------------------------------------------------------




law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such law, but if any
provision of this Agreement shall be unenforceable or invalid under applicable
law in any jurisdiction or with respect to any Member, such provision shall be
ineffective only to the extent of such unenforceability or invalidity and shall
not affect the enforceability of any other provision in such jurisdiction or the
enforcement of the entirety of this Agreement in any other jurisdiction or with
respect to any other Member, but this Agreement will be reformed, construed and
enforced in such jurisdiction and with respect to the applicable Member as if
such invalid or unenforceable provision had never been contained herein.
Notwithstanding the foregoing, if any court determines that any of the covenants
or agreements set forth in this Agreement are overbroad under applicable law in
time, geographical scope or otherwise, the Members specifically agree and
authorize such court to rewrite this Agreement to reflect the maximum time,
geographical and/or other restrictions permitted under applicable law to be
reasonable and enforceable.
(c)Waiver. The failure of any Person to insist in one or more instances on
performance by another Person of any obligation, condition or other term of this
Agreement in strict accordance with the provisions hereof shall not be construed
as a waiver of any right granted hereunder or of the future performance of any
obligation, condition or other term of this Agreement in strict accordance with
the provisions hereof, and no waiver with respect thereto shall be effective
unless contained in a writing signed by or on behalf of the waiving party. The
remedies in this Agreement shall be cumulative and are not exclusive of any
other remedies provided by law.
(d)Successors and Assigns. This Agreement shall be binding upon, and inure to
the benefit of, the parties hereto and their respective heirs, representatives,
successors and permitted assigns. Notwithstanding the foregoing or anything in
this Agreement to the contrary, none of the Members may, without the prior
written approval of the Board of Directors, assign or delegate any of his, her
or its rights or obligations under this Agreement to any Person other than a
Permitted Transferee (provided that, for clarity, SoftBank may not assign its
obligations in Section 2.02(c)(i) other than pursuant to Section 9.02(c));
provided, however that the foregoing shall not prohibit or otherwise affect the
ability of a Member to effect a Transfer of Shares in accordance with this
Agreement.
(e)Entire Agreement. This Agreement (including the appendices, exhibits and
schedules attached hereto, which are hereby incorporated herein by reference)
and the other agreements referred to in or contemplated by this Agreement
constitute the entire agreement of the parties hereto with respect to the
subject matter hereof and thereof and supersedes all prior agreements,
negotiations or representations with respect to the subject matter hereof and
thereof.
(f)Governing Law. This Agreement shall be governed by the laws of the State of
Delaware, including the Act, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.
(g)Construction. The parties hereto acknowledge and agree that each has
negotiated and reviewed the terms of this Agreement, assisted by such legal and
tax counsel as they desired, and has contributed to its revisions. The parties
hereto further agree that the rule of


68



--------------------------------------------------------------------------------




construction that any ambiguities are resolved against the drafting party will
be subordinated to the principle that the terms and provisions of this Agreement
will be construed fairly as to all parties hereto and not in favor of or against
any party. The word “including” and other words of similar import means
“including, without limitation” and where specific language is used to clarify
by example a general statement contained herein, such specific language shall
not be deemed to modify, limit or restrict in any manner the construction of the
general statement to which it relates. All pronouns shall be deemed to refer to
the masculine, feminine, neuter, singular or plural, as the identity of the
Person may require in the context thereof. The words “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Agreement as a
whole, and not to any particular section, subsection, paragraph, subparagraph or
clause contained in this Agreement. Any law, statute, rule or regulation defined
or referred to herein means such law, statute, rule or regulation as from time
to time amended, modified or supplemented. The terms “$” and “dollars” means
United States Dollars. A reference herein to this Agreement refers to this
Agreement as it may hereafter be amended, modified, extended, restated or
replaced from time to time in accordance with the provisions hereof and a
reference to any other agreement refers to such other agreement as it may
hereafter be amended, modified, extended, restated or replaced from time to time
in accordance with the provisions thereof and the applicable limitations (if
any) set forth in this Agreement. With respect to any matter requiring the
approval, decision, determination or consent of any Person(s) hereunder
(including the Members and the Board of Directors), if no other standard for
granting, denying or making such approval, decision, determination or consent is
provided in this Agreement, such approval, decision, determination or consent
shall be made by such Person(s) in their sole discretion.
(h)Venue; Waiver of Jury Trial. This Agreement has been executed and delivered
in and shall be deemed to have been made in Delaware. Each Member agrees to the
exclusive jurisdiction of any state or federal court within Delaware, with
respect to any claim or cause of action arising under or relating to this
Agreement (provided that any order from any such court may be enforced in any
other jurisdiction), and waives personal service of any and all process upon it,
and consents that all services of process be made by registered mail, directed
to it at its address as set forth in Section 12.06, and service so made shall be
deemed to be completed when received. Each Member waives any objection based on
forum non conveniens and waives any objection to venue of any action instituted
hereunder. Nothing in this paragraph shall affect the right to serve legal
process in any other manner permitted by law. EACH OF THE PARTIES HERETO
(INCLUDING EACH MEMBER) IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY
SUIT, ACTION OR OTHER PROCEEDING INSTITUTED BY OR AGAINST SUCH PARTY IN RESPECT
OF ITS, HIS OR HER OBLIGATIONS HEREUNDER.
(i)Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original and all of which together shall constitute
one instrument.
(j)Third Parties. The agreements, covenants and representations contained herein
are for the benefit of the Company and the Members and are not for the benefit
of any third parties, including any creditors of the Company, except to the
extent that any other Person is expressly granted any rights under this
Agreement.


69



--------------------------------------------------------------------------------




12.12Title to Company Assets. Company assets shall be deemed to be owned by the
Company as an entity, and no Member, individually or collectively, shall have
any ownership interest in such Company assets or any portion thereof. Legal
title to any or all Company assets may be held in the name of the Company or one
or more nominees, as the Board of Directors may determine. The Board of
Directors hereby declares and warrants that any Company assets for which legal
title is held in the name of any nominee shall be held in trust by such nominee
for the use and benefit of the Company in accordance with the provisions of this
Agreement. All Company assets shall be recorded as the property of the Company
on its books and records, irrespective of the name in which legal title to such
Company assets is held.
12.13Creditors. None of the provisions of this Agreement shall be for the
benefit of or enforceable by any non-Member creditors of the Company or any of
its Affiliates, and no non-Member creditor who makes a loan to the Company or
any of its Affiliates may have or acquire (except pursuant to the terms of a
separate agreement executed by the Company in favor of such creditor) at any
time as a result of making the loan any direct or indirect interest in
Distributions, capital or property or the rights of the Board of Directors to
require Capital Contributions other than as a secured creditor. Notwithstanding
anything to the contrary in this Agreement, any Member who is, or whose
Affiliates are, a creditor or lender of the Company or its Subsidiaries
(including a trade creditor pursuant to any Commercial Agreement) shall be
entitled to exercise all of its rights as a creditor of lender of the Company or
its Subsidiaries, as set forth in the applicable credit document or other
agreement between such Member (or its Affiliates) and the Company or its
Subsidiaries, or otherwise available to such Member (or its Affiliates) in such
capacity. Without limiting the generality of the foregoing, any such Member (or
its Affiliates), in exercising its rights as a creditor or lender, will have no
duty to consider (i) its or its Affiliates’ status as a direct or indirect
equity owner of the Company or its Subsidiaries, (ii) the interests of the
Company or its Subsidiaries, or (iii) any duty it or any of its Affiliates may
have hereunder or otherwise to any other Member, except as may be required under
the applicable credit or other documents or by commercial law applicable to
creditors generally.
12.14Remedies. The Company and the Members shall be entitled to enforce their
respective rights under this Agreement specifically, to recover damages by
reason of any breach of any provision of this Agreement (including costs of
enforcement) and to exercise any and all other rights at law or at equity
existing in their respective favor. The Company and each Assignee and Member
further agrees and acknowledges that money damages shall not be an adequate
remedy for any breach of the provisions of this Agreement (and thus waive as
defense that there is an adequate remedy at law), and that, accordingly, the
Company or any Member shall, in the event of any breach or threatened breach of
this Agreement, be entitled (without posting a bond or other security) to seek
an injunction or injunctions to prevent or restrain threatened breaches of, and
to specifically enforce the terms and provisions of this Agreement to prevent
breaches or threatened breaches of, or to enforce compliance with, the covenants
and obligations under this Agreement. The Company and each Member and Assignee
hereby waives any right to claim that specific performance should not be ordered
to prevent or remedy a breach or threatened breach of this Agreement, and agrees
not to raise any objections on the basis that a remedy at laws would be adequate
or on any other basis, (a) to the availability or appropriateness of the
equitable remedy of specific performance, or (b) to the rights of the Company
and the Members to specifically enforce


70



--------------------------------------------------------------------------------




the terms and provisions of this Agreement to prevent breaches or threatened
breaches of, or to enforce compliance with, the covenants and obligations of
this Agreement. The remedies in this Agreement shall be cumulative and are not
exclusive of any other remedies provided by law.
12.15Time is of the Essence; Computation of Time. Time is of the essence for
each and every provision of this Agreement. Whenever the last day for the
exercise of any privilege or the discharge of any duty hereunder shall fall upon
a day other than a Business Day, the party having such privilege or duty may
exercise such privilege or discharge such duty on the next succeeding day which
is a Business Day.
12.16Notice to Members of Provisions. By executing this Agreement, each Member
acknowledges that it has actual notice of (i) all of the provisions hereof
(including the restrictions on transfer set forth in Article IX) and (ii) all of
the provisions of the Certificate of Formation.
12.17Further Assurances. In connection with this Agreement and the transactions
contemplated hereby, each Member shall execute and deliver any additional
documents and instruments and perform any additional acts that may be necessary
to effectuate and perform the provisions of this Agreement and those
transactions.
12.18Termination. Upon consummation of an IPO or a Sale of the Company, this
Agreement will be terminated (and replaced, in the case of an IPO, by a suitable
replacement stockholders’ agreement as reasonably determined by the Board of
Directors immediately prior to the IPO) and each of the Members will be fully,
finally and forever discharged and released from any and all agreements, terms,
covenants, conditions, representations, warranties and other obligations arising
under this Agreement and all rights and benefits of the Members arising under
this Agreement shall be fully, finally and forever terminated and extinguished;
provided, that Article VII, Article XI and this Article XII (and, solely in the
case of a Sale of the Company, Section 9.08 to the extent any obligations
thereunder have not been fully performed) shall survive and continue to apply in
accordance with the their terms.


[signature page follows]


71



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
COMPANY:
GM CRUISE HOLDINGS LLC
By: /s/ Geoffrey Richardson            
Name: Geoffrey Richardson
Title: Chief Financial Officer


[Signature Page to Second A&R LLC Agreement]





--------------------------------------------------------------------------------






MEMBER:
GENERAL MOTORS HOLDINGS LLC
By: /s/ Daniel L. Ammann            
Name: Daniel L. Ammann
Title: President


[Signature Page to Second A&R LLC Agreement]





--------------------------------------------------------------------------------






MEMBER:
SB INVESTMENT HOLDINGS (UK) LIMITED
By: /s/ Alok Sama            
Name: Alok Sama
Title: Director


[Signature Page to Second A&R LLC Agreement]





--------------------------------------------------------------------------------






MEMBER:
HONDA MOTOR CO., LTD.
By: /s/ Seiji Kuraishi    
Name: Seiji Kuraishi
Title: Executive Vice President and
Representative Director




[Signature Page to Second A&R LLC Agreement]





--------------------------------------------------------------------------------





Appendix I
For the purposes of this Agreement:
(a)“2018/2019 Incentive Plan” shall mean that employee incentive plan as
established in accordance with the terms and conditions of the plan set forth on
Section 5.2 of the Disclosure Letter to the SoftBank Purchase Agreement, as the
same may be amended from time to time.
(b)“A-1-A Preferred Share Conversion Ratio” shall mean a multiple (which, for
the avoidance of doubt, unless, and solely to the extent, Section 2.02(d)(ii)
applies, may not be less than one (1)) equal to (i) the sum of the Class A-1-A
Preferred Unpaid Return and the Class A-1-A Preferred Capital Value divided by
(ii) $1,000 (as adjusted, as necessary, to reflect appropriate and proportional
adjustments to take into account any subdivision, reorganization,
reclassification, recapitalization, stock split, reverse stock split,
combination of shares or similar event).
(c)“A-1-B Preferred Share Conversion Ratio” shall mean a multiple (which, for
the avoidance of doubt, may not be less than one (1)) equal to (i) the sum of
the Class A-1-B Preferred Unpaid Return and the Class A-1-B Preferred Capital
Value divided by (ii) $1,515.15 (as adjusted, as necessary, to reflect
appropriate and proportional adjustments to take into account any subdivision,
reorganization, reclassification, recapitalization, stock split, reverse stock
split, combination of shares or similar event).
(d)“Affiliate” shall mean, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Person, and the term
“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through
voting securities, by contract or otherwise. Notwithstanding the foregoing or
anything in this Agreement to the contrary, (i) none of the Members shall be
deemed to be an “Affiliate” of any other Member solely by virtue of owning
Shares, (ii) none of the Members shall be deemed to be an “Affiliate” of the
Company and (iii) neither the Company nor any of its Subsidiaries shall be
deemed to be an “Affiliate” of any of the Members or any of their Affiliates.
(e)“Agreement” shall mean this Second Amended and Restated Limited Liability
Company Agreement, including all appendices, exhibits and schedules hereto, as
it may be amended, supplemented or otherwise modified from time to time.
(f)“AGSA” shall mean the Administrative and General Services Agreement entered
into between GM and the Company dated as of June 28, 2018.
(g)“Applicable ABAC Laws” means all laws and regulations applying to the
Company, any of its Subsidiaries or an Associated Person of either the Company
or any of its Subsidiaries prohibiting bribery or some other form of corruption,
including fraud and tax evasion.
(h)“Applicable AML Laws” means all laws and regulations applying to the Company,
any of its Subsidiaries or an Associated Person of either the Company or any of
its Subsidiaries


App. I-1



--------------------------------------------------------------------------------




prohibiting money laundering, including attempting to conceal or disguise the
identity of illegally obtained proceeds.
(i)“Applicable Trade Laws” means all import and export laws and regulations,
including economic and financial sanctions, export controls, anti-boycott and
customs laws and regulations applying to the Company, any of its Subsidiaries or
an Associated Person of either the Company or any of its Subsidiaries.
(j)“Associated Person” means, in relation to a company or other entity, an
individual or entity (including a director, officer, employee, consultant, agent
or other representative) who or that has acted or performed services for or on
behalf of that company or other entity but only with respect to actions or the
performance of services for or on behalf of that company or other entity.
(k)“AVCo Business” shall have the meaning given to it in the IPMA.
(l)“Blocked Person” means any of the following: (a) a Person included in a
restricted or prohibited list pursuant to one or more of the Applicable Trade
Laws, including any Sanctioned Person; (b) an entity in which one or more
Sanctioned Persons has in the aggregate, whether directly or indirectly, a fifty
percent (50%) or greater equity interest; or (c) an entity that is controlled by
a Sanctioned Person such that the entity, itself, would be considered a
Sanctioned Person.
(m)“Business Day” shall mean a day other than a Saturday, a Sunday, or any day
on which commercial banks New York City, New York, Detroit, Michigan or Tokyo,
Japan are permitted to be closed.
(n)“Call Notice/Optional SoftBank Conversion Notice Fair Market Value” has the
meaning given to it in Exhibit II.
(o)“Capital Contribution” shall mean a transfer of money or property by a Member
to the Company, either as consideration for Shares or as additional capital
without a requirement for the issuance of additional Shares.
(p)“Cause” shall mean, with respect to an Employee Member, the definition of
“Cause” set forth in such Employee Member’s Share Grant Agreement, but will also
include a breach of this Agreement by such Employee Member.
(q)“CFIUS” means the Committee on Foreign Investment in the United States.
(r)“Change of Control” means (i) any “person” or “group” (within the meaning of
Sections 13(d) and 14(d) of the Exchange Act) becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of more
than fifty percent (50%) of the outstanding voting securities of a Person (the
“Target”), (ii) any reorganization, merger or consolidation of a Person, other
than a transaction or series of related transactions in which the holders of the
voting securities of such Person outstanding immediately prior to such
transaction or series of related transactions retain, immediately after such
transaction or series of related transactions, at least a majority of the total
voting power represented by the outstanding voting


App. I-2



--------------------------------------------------------------------------------




securities of such Person or such other surviving or resulting entity, or (iii)
a sale, lease or other disposition of a majority of the assets of the Target and
its Subsidiaries.
(s)“Class A-1 Liquidation Preference Amount” shall mean, as applicable, (i) the
sum of the Class A-1-A Preferred Unpaid Return and the Class A-1-A Preferred
Capital Value applicable to a Class A-1-A Preferred Share (the “Class A-1-A
Liquidation Preference Amount”), and (ii) the sum of the Class A-1-B Preferred
Unpaid Return and the Class A-1-B Preferred Capital Value applicable to a
Class A-1-B Preferred Share (the “Class A-1-B Liquidation Preference Amount”).
(t)“Class A-1 Preferred Capital” shall mean the Class A-1-A Preferred Capital
Value and the Class A-1-B Preferred Capital Value (as applicable).
(u)“Class A-1 Preferred Capital Value” shall mean the weighted average of the
Class A-1-A Liquidation Preference Amount and the Class A-1-B Liquidation
Preference Amount, based on the relative numbers of Class A-1-A Preferred Shares
and Class A-1-B Preferred Shares.
(v)“Class A-1 Preferred Member” shall mean each Person admitted to the Company
as a Member and who holds Class A-1-A Preferred Shares and/or Class A-1-B
Preferred Shares.
(w)“Class A-1 Preferred Return” shall mean, with respect to each Class A-1
Preferred Share, the amount accruing for a particular Quarter on such Class A-1
Preferred Share at the rate of seven percent (7%) per annum, compounded on the
last day of such Quarter, on (i) the Class A-1 Preferred Capital of such
Class A-1 Preferred Share plus (ii) as the case may be, the Class A-1 Preferred
Unpaid Return thereon. In calculating the amount of any Distribution to be made
during a period, the portion of the Class A-1 Preferred Return with respect to
such Class A-1 Preferred Share for the portion of the Quarterly period elapsing
before such Distribution is made shall be taken into account in determining the
amount of such Distribution.
(x)“Class A-1 Preferred Unpaid Return” shall mean the Class A-1-A Preferred
Unpaid Return and the Class A-1-B Preferred Unpaid Return (as applicable).
(y)“Class A-1-A Preferred Capital Value” shall mean $1,000 for each Class A-1-A
Preferred Share issued with respect to the SoftBank Commitment, subject to
appropriate and proportional adjustments to take into account any subdivision,
reorganization, reclassification, recapitalization, stock split, reverse stock
split, combination of shares or similar event.
(z)“Class A-1-A Preferred Member” shall mean each Person admitted to the Company
as a Member and who holds Class A-1-A Preferred Shares.
(aa)     “Class A-1-A Preferred Unpaid Return” shall mean, with respect to any
Class A-1-A Preferred Share as of any determination date, an amount not less
than zero equal to (i) the aggregate Class A-1 Preferred Return for all prior
Quarterly periods on such Class A-1-A Preferred Share as of such date, less (ii)
the aggregate amount of cash Distributions made in respect of such Class A-1-A
Preferred Share pursuant to Section 3.01(b)(i) and Section 3.01(b)(iii).


App. I-3



--------------------------------------------------------------------------------




(bb)    “Class A-1-B Preferred Capital Value” shall mean $1,515.15 for each
Class A-1-B Preferred Share issued with respect to the Subsequent SoftBank
Commitment, subject to appropriate and proportional adjustments to take into
account any subdivision, reorganization, reclassification, recapitalization,
stock split, reverse stock split, combination of shares or similar event.
(cc)    “Class A-1-B Preferred Member” shall mean each Person admitted to the
Company as a Member and who holds Class A-1-B Preferred Shares.
(dd)     “Class A-1-B Preferred Unpaid Return” shall mean, with respect to any
Class A-1-B Preferred Share as of any determination date, an amount not less
than zero equal to (i) the aggregate Class A-1 Preferred Return for all prior
Quarterly periods on such Class A-1-B Preferred Share as of such date, less (ii)
the aggregate amount of cash Distributions made in respect of such Class A-1-B
Preferred Share pursuant to Section 3.01(b)(i) and Section 3.01(b)(iii).
(ee)    “Class A-2 Liquidation Preference Amount” shall mean the Class A-2
Preferred Capital Value applicable to such Class A-2 Preferred Share.
(ff)    “Class A-2 Preferred Capital Value” shall mean $1,000 for each Class A-2
Preferred Share issued with respect to the GM Commitment, subject to appropriate
and proportional adjustments to take into account any subdivision,
reorganization, reclassification, recapitalization, stock split, reverse stock
split, combination of shares or similar event.
(gg)    “Class A-2 Preferred Member” shall mean each Person admitted to the
Company as a Member and who holds Class A-2 Preferred Shares.
(hh)     “Class B Floor Amount” means, with respect to any Class B Common Share,
an aggregate amount determined by the Board of Directors in its sole discretion
and set forth in the applicable Share Grant Agreement (which such amount may be
zero).
(ii)    “Class B Member” shall mean each Person admitted to the Company as a
Member and who holds Class B Common Shares.
(jj)     “Class C Member” shall mean each Person admitted to the Company as a
Member and who holds Class C Common Shares.
(kk)    “Class D Member” shall mean each Person admitted to the Company as a
Member and who holds Class D Common Shares.
(ll)    “Class E Member” shall mean each Person admitted to the Company as a
Member and who holds Class E Common Shares.
(mm)    “Code” shall mean the Internal Revenue Code of 1986, as amended.
(nn)    “Commercial Agreements” shall have the meaning given to “Commercial
Agreements” in the SoftBank Purchase Agreement.


App. I-4



--------------------------------------------------------------------------------




(oo)    “Commitments” shall mean, collectively, the GM Commitment, the SoftBank
Commitment, the Subsequent SoftBank Commitment, the Honda Commitment and any
additional commitment from an existing or new Investor (which, in each case,
represents (or in the case of any additional commitments, will represent) the
aggregate amount of Capital Contributions that such Investor has committed (or
in the case of any additional commitments, will commit) to make to the Company
in exchange for the issuance of Shares and subject in all respects to the terms
and conditions set forth in this Agreement and the SoftBank Purchase Agreement
or Honda Purchase Agreement, as applicable).
(pp)    “Common Shares” shall mean, collectively, the Class B Common Shares,
Class C Common Shares, Class D Common Shares and Class E Common Shares.
(qq)    “Control Period” shall mean the period from the date of this Agreement
until the earlier of (i) the consummation of an IPO, and (ii) the date on which
the GM Investor holds less than fifty percent (50%) of the total number of
Shares (on an as-converted basis as if all Junior Interests are deemed converted
(on a Fully Diluted Basis) to Class D Common Shares on a 1:1 basis (as adjusted,
as necessary, to reflect appropriate and proportional adjustments to take into
account any subdivision, reorganization, reclassification, recapitalization,
stock split, reverse stock split, combination of shares or similar event) and
all Class A-1 Preferred Shares are deemed converted to Class D Common Shares
pursuant to Section 2.10(b)).
(rr)    “Covered Person” shall mean a Person who is or was (i) a Member or a
Director, Officer, director, shareholder, partner, member, trustee, fiduciary or
beneficiary of the Company or any Subsidiary of the Company or of a Member, or
(ii) a director, officer, shareholder, partner, trustee, fiduciary or
beneficiary of another Person serving as such at the request of the Company or
any Subsidiary of the Company, for the Company’s or any of its Subsidiary’s
benefit.
(ss)    “Designated Matter” with respect to a Covered Person shall mean a matter
that is or is claimed to be a matter related to his or her duties to the
Company, any of its Subsidiaries or any related entity or the performance of (or
failure to perform) duties for the Company or any of its Subsidiaries.
(tt)    “DGCL” shall mean the State of Delaware General Corporation Law, as
amended from time to time.
(uu)    “Director” shall mean a Person designated to the Board of Directors
pursuant to Section 6.03.
(vv)    “Distribution” shall mean each distribution made by the Company to a
Member with respect to such Person’s Shares, whether in cash, property or
securities of the Company and whether by dividend, redemption, repurchase or
otherwise; provided, that none of the following shall be deemed a Distribution:
(i) any redemption or repurchase by the Company of any securities of the Company
in connection with the termination of employment of an employee of the Company
or any of its Subsidiaries or otherwise pursuant to a Share Grant Agreement and
(ii) any recapitalization, exchange or conversion of Shares, and any subdivision
(by share split or otherwise) or any combination (by reverse share split or
otherwise) of any outstanding Shares.


App. I-5



--------------------------------------------------------------------------------




(ww)    “EDSA” shall mean the Engineering and Design Services Agreement entered
into between GM Global Technology Operations LLC and the Company dated as of
June 28, 2018.
(xx)    “Employee Member” shall mean a Member who is or was an employee,
officer, director, manager or other service provider of the Company or one of
its Subsidiaries or who is wholly owned by or is a Family Trust or other similar
entity of one or more of the current or former employees, officers, directors,
managers or other services providers of the Company or one of its Subsidiaries.
Any reference in this Agreement to an Employee Member shall mean, in the case of
a Member who is wholly owned by or is a member of the Family Group of one or
more of the current or former employees, officers, directors, managers or other
service providers of the Company or one of its Subsidiaries, the current or
former employee, officer, director, manager or other service provider of the
Company or one of its Subsidiaries, or such Member that is wholly owned or is a
member of the Family Group or other similar entity of such Person (regardless of
whether such current or former employee, officer, director, manager or other
service provider or such wholly owned entity, member of the Family Group or
other similar entity is a Member), as the context so requires.
(yy)    “Equity Securities” shall mean all forms of equity securities in the
Company, its Subsidiaries or their successors (including Shares), all securities
convertible into or exchangeable for equity securities in the Company, its
Subsidiaries or their successors, and all options, warrants, and other rights to
purchase or otherwise acquire equity securities, or securities convertible into
or exchangeable for equity securities, from the Company, its Subsidiaries or
their successors.
(zz)    “Equivalent Terms” shall mean a proposal on terms, including all legal,
financial, regulatory and other aspects of such proposal, including termination
fee and/or expense reimbursement provisions, conditionality, financing,
antitrust, timing, indemnification and post-closing limitations of liability and
such other factors, events or circumstances as the Board of Directors considers
in good faith to be appropriate, that is (i) reasonably likely to be consummated
in accordance with its terms and (ii) at least as favorable to the Transferor(s)
pursuant to Section 9.01(a)(v) as the terms set forth in the ROFR Sale Notice.
(aaa)    “Exchange Agreement” shall mean the Exchange Agreement in the form
agreed to by the then existing Members and the Company on the date of the
SoftBank Purchase Agreement.
(bbb)    “Fair Market Value” with respect to securities traded on a stock
exchange or over-the-counter market as of any date shall be the mean between the
highest and lowest quoted selling prices, or if none, the mean between the bona
fide bid and asked prices, on the valuation date, or if the foregoing is not
applicable, otherwise determined in a manner not inconsistent with Treasury
Regulation §20.2031-2. Fair Market Value of any other assets shall be their fair
market value as determined in good faith by the Board of Directors.
(ccc)    “Family Group” shall mean, for any individual, such individual’s
current or former spouse, their respective parents, descendants of such parents
(whether natural or adopted) and the spouses of such descendants, and any trust,
limited partnership, corporation or limited liability company established solely
for the benefit of such individual or such individual’s current or former


App. I-6



--------------------------------------------------------------------------------




spouse, their respective parents, descendants of such parents (whether natural
or adopted) or the spouses of such descendants.
(ddd)    “Fiscal Year” shall mean the calendar year.
(eee)    “Fully Diluted Basis” shall mean the number of Shares which would be
outstanding, as of the date of computation, if all convertible obligations,
options, RSUs, warrants and like rights, and other instruments to acquire Shares
had been converted or exercised (or, if not then granted and reserved for grant
or issuance, all such obligations, options, RSUs, warrants and other instruments
which are so reserved for grant or issuance, calculated in accordance with the
treasury method).
(fff)    “GAAP” shall mean generally accepted accounting principles applied in
the United States.
(ggg)    “GM Affiliated Group” means the affiliated group of corporations of
which GM Parent is the “common parent,” within the meaning of Section 1504 of
the Code.
(hhh)    “GM Business” shall have the meaning given to it in the IPMA.
(iii)    “GM Consolidated Return” means the consolidated U.S. federal income tax
return of GM Parent filed pursuant to Section 1501 of the Code.
(jjj)    “GM Investor” shall mean (i) GM, (ii) to the extent they are Members,
any of Affiliate of GM, and (iii) any other Person not an Affiliate of GM to
whom GM or any of its Affiliates have transferred Shares and who has been
admitted as a Member of the Company.
(kkk)    “GM Parent” means General Motors Company or, if General Motors Company
has merged or consolidated into any other Person (or sold all or substantially
all of its assets in any one or a series of related to transactions to such
other Person), then the parent company of such other Person.
(lll)    “Governmental Authority” shall mean any government or governmental or
regulatory body thereof, or political subdivision thereof, whether foreign,
federal, state, or local or any agency, instrumentality or authority thereof or
any court.
(mmm) “Honda Call Trigger Date” means the date on which (i) Honda terminates all
of the Honda Commercial Agreements, excluding the Marketing and Network Access
Fee Agreement, to which the Company is a party or (ii) the Company and/or GM
terminate all of the Honda Commercial Agreements, excluding the Marketing and
Network Access Fee Agreement, to which the Company is a party pursuant to the
terms and conditions thereof due to a breach of such agreements by Honda.
(nnn)    “Honda CFIUS Approval” means any of the following: (i) CFIUS shall have
concluded that the relevant transaction does not constitute a “covered
transaction” and are not subject to review under Section 721 of the U.S. Defense
Production Act of 1950; (ii) CFIUS shall have issued a written notification that
it has concluded its review (and, if applicable, any investigation) of the
notice filed with it in connection with the relevant transaction and determined
that there are


App. I-7



--------------------------------------------------------------------------------




no unresolved national security concerns with respect to such transactions;
(iii) if CFIUS has sent a report to the President of the United States
requesting the President’s decision with respect to the relevant transaction and
either (A) the period under Section 721 of the Defense Production Act of 1950
during which the President may announce his decision to take action to suspend
or prohibit the relevant transaction shall have expired without any such action
being announced or taken, or (B) the President shall have announced a decision
not to take any action to suspend or prohibit the relevant transaction; or (iv)
Honda and GM, following consultation with CFIUS, shall have agreed to proceed
without filing a formal notice to CFIUS. For the purpose of this definition,
“relevant transaction” shall mean the grant to Honda of the rights and
obligations granted to its hereunder for which CFIUS Approval is required.
(ooo)    “Honda Commercial Agreements” means, collectively, (i) that certain
Shared Autonomous Vehicle Development Agreement, dated the date of this
Agreement, by and among the Company, GM, GM Global Technology Operations LLC,
Honda and Honda R&D Co, (ii) that certain ZEV Credit Agreement, dated the date
of this Agreement, by and between General Motors LLC and American Honda Motor
Co., Inc., (iii) the Marketing and Network Access Fee Agreement and (iv) any
other agreement that the Company and Honda agree will be a Honda Commercial
Agreement.
(ppp) “Honda Competitively Sensitive Information” shall mean any information
that is determined by the chief executive officer or the chief legal officer of
the Company or the Board of Directors (in each case as determined in his, her or
its reasonable judgment) to be competitively sensitive with respect to the AVCo
Business (which shall include any information of the type identified to Honda
prior to the execution of the Honda Purchase Agreement).
(qqq)    “Honda Floor Amount” shall mean 495,000 Class E Common Shares (as
adjusted, as necessary, to reflect appropriate and proportional adjustments to
take into account any subdivision, reorganization, reclassification,
recapitalization, stock split, reverse stock split, combination of shares or
similar event).
(rrr)    “Honda Trigger Date” shall mean the later of (i) October 3, 2025 and
(ii) the termination (or expiration, pursuant to their terms) of all of the
Honda Commercial Agreements to which the Company is a party; provided that if
any Honda Commercial Agreement was terminated by the Company or GM pursuant to
the terms and conditions thereof due to breach by Honda of its obligations
thereunder, the Honda Trigger Date will be October 3, 2025.
(sss)    “Honda Restricted Person” shall mean any Person who, either directly or
indirectly or through an Affiliate, is a competitor of either (i) the Company or
any of its Subsidiaries as reasonably determined by the Board of Directors, or
(ii) the GM Investor (or its Affiliates) as reasonably determined by the GM
Investor in good faith; provided, however, that a Person shall not be deemed a
Honda Restricted Person solely as a result of owning, directly or indirectly,
less than five percent (5%) of the outstanding capital stock of a publicly
traded company that is a competitor of the Company or the GM Investor (or its
Affiliates). Honda Restricted Person shall include: (A) those Persons on the
list provided to Honda prior to the execution of the Honda Purchase Agreement
and (B) any Person that is developing or commercializing or selling autonomous
vehicles for any use.


App. I-8



--------------------------------------------------------------------------------




(ttt)    “Indemnity Agreement” shall mean the Indemnity Agreement entered into
between GM and the Company dated the date as of June 28, 2018.
(uuu)    “Independent Director” shall mean a Director who is not an executive
officer or employee of the Company and its Subsidiaries or the GM Investor and
who has no relationship which would interfere with the exercise of independent
judgment in carrying out the responsibilities of a director.
(vvv)    “Independent Third Party” shall mean any Person who, immediately before
the contemplated transaction, (i) is not a Member (ii) is not an Affiliate of
any Member, (iii) is not the spouse or descendent (by birth or adoption) or the
spouse of a descendant of any Member, and (iv) is not a trust for the benefit of
any Member and/or such other Persons.
(www)    “Investors” shall mean, collectively, the GM Investor, SoftBank, Honda
and any other Person that makes an Additional Commitment or acquires Shares in
exchange for a Capital Contribution.
(xxx)    “IPMA” shall mean the Intellectual Property Matters Agreement entered
into between GM and the Company dated June 28, 2018.
(yyy)    “IPO” shall mean (i) an initial public offering of the Company’s, or
any parent’s or successor entity’s, securities of any class (other than debt
securities containing no equity features and not convertible into equity
securities) in accordance with the provisions of the Securities Act, other than
pursuant to a registration statement on Form S-4 or Form S-8 or any similar or
successor form, (ii) a distribution of IPO Shares to the stockholders of GM’s
ultimate parent company pursuant to a Form 10 (or successor form), or (iii) the
registration of the resale of IPO Shares by certain Members of the Company
pursuant to a Form S-1 (or successor form) filed by the Company.
(zzz)    “Junior Interests” shall mean the Class A-2 Preferred Shares, the
Class B Common Shares, the Class C Common Shares, the Class D Common Shares, the
Class E Common Shares and any other Equity Interests designated as Junior
Interests by the Board of Directors.
(aaaa)    “Junior Members” shall mean the Class A-2 Preferred Members, the
Class B Members, the Class C Members, the Class D Members and the Class E
Members and any other Members designated as Junior Members by the Board of
Directors.
(bbbb)    “Majority of a Committee” shall mean, with respect to any committee of
the Board of Directors, as of any given time, the members of such committee
having a majority of the votes of such committee.
(cccc)    “Majority of the Board” shall mean as of any given time, the Directors
having the right to cast a majority of the votes of the Board of Directors.
(dddd)    “Majority of the Class A-1 Preferred” shall mean, as of any given
time, the Class A-1 Preferred Members holding a majority of the then outstanding
Class A-1 Preferred Shares.


App. I-9



--------------------------------------------------------------------------------




For clarity, a written consent, signed by Class A-1 Preferred Members holding a
majority of the then outstanding Class A-1 Preferred Shares, shall constitute a
Majority of the Class A-1 Preferred.
(eeee)    “Majority of the Class A-2 Preferred” shall mean, as of any given
time, the Class A-2 Preferred Members holding a majority of the then outstanding
Class A-2 Preferred Shares. For clarity, a written consent, signed by Class A-2
Preferred Members holding a majority of the then outstanding Class A-2 Preferred
Shares, shall constitute a Majority of the Class A-2 Preferred.
(ffff)    “Majority of the Class C Common” shall mean, as of any given time, the
Members holding a majority of the then outstanding Class C Common Shares.
(gggg)    “Majority of the Common Shares” shall mean, as of any given time, the
Members holding a majority of the votes of the then outstanding Class E Common
Shares, Class D Common Shares, Class C Common Shares and Class B Common Shares.
For clarity, (i) a written consent, signed by Members holding a majority of the
votes of the then outstanding Class E Common Shares, Class D Common Shares,
Class C Common Shares and Class B Common Shares, shall constitute a Majority of
the Common Shares, and (ii) pursuant to Section 5.01, in determining the
Majority of the Common Shares each Class B Common Share, each Class D Common
Share and each Class E Common Share will carry one (1) vote per Share and each
Class C Common Share will carry ten (10) votes per Share.
(hhhh)    “Majority of the Members” shall mean, as of any given time, the
Members holding the majority of the voting rights with respect to then
outstanding Shares, as such voting rights are allocated pursuant to
Section 5.01.
(iiii)    “Marketing and Network Access Fee Agreement” means that certain
Marketing and Network Access Fee Agreement, dated the date of this Agreement, by
and between the Company and Honda.
(jjjj)    “Member” shall mean the GM Investor, SoftBank, Honda and any other
Person that is a Member as of the date hereof and each other Person admitted as
a Substituted Member or Additional Member in accordance with this Agreement, but
in each case only so long as such Person continually holds any Shares.
(kkkk)    “OEM Acquisition” shall mean (i) the GM Investor, together with its
Subsidiaries, becoming the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of more than fifty percent (50%) of
the outstanding voting securities of an automotive OEM having the right to vote
for the election of members of the board of directors (or equivalent body) of
the automotive OEM or (ii) a sale, lease or other disposition to the GM Investor
and its Subsidiaries (collectively) of all or substantially all of the assets of
an automotive OEM.
(llll)    “OEM Investment” shall mean the acquisition of a material percentage
of the outstanding Shares of the Company by any automotive OEM.
(mmmm)     “OEM Restricted Investment” shall mean the acquisition of a number of
Shares of the Company greater than or equal to the lesser of (i) Honda’s fully
diluted ownership,


App. I-10



--------------------------------------------------------------------------------




as of the date of the signing of the definitive agreement for such acquisition,
and (ii) 5% of the Shares of the Company (on a Fully Diluted Basis), in each
case by any automotive OEM previously identified to Honda prior to the execution
of the Honda Purchase Agreement.
(nnnn)     “Optional SoftBank Conversion Share Price” shall mean the value, per
Class A-1 Preferred Share or Class D Share (as applicable), calculated as
follows:
(i)First, all Junior Interests shall be deemed converted (on a Fully Diluted
Basis) to Class D Common Shares on a 1:1 basis (as adjusted, as necessary, to
reflect appropriate and proportional adjustments to take into account any
subdivision, reorganization, reclassification, recapitalization, stock split,
reverse stock split, combination of shares or similar event) and all Class A-1
Preferred Shares are deemed converted to Class D Common Shares pursuant to
Section 2.10(b) (collectively the number of Class D Shares resulting from the
deemed conversion, the “Total Optional Conversion Shares”). For clarity, such
“deemed” conversion pursuant to this definition shall solely be for the purposes
of calculating the Optional SoftBank Conversion Share Price, and no actual
conversion shall occur pursuant to this definition.
(ii)Second, the Optional SoftBank Conversion Share Price shall be: (A) for each
Class A-1-A Preferred Share, the Call Notice/Optional SoftBank Conversion Notice
Fair Market Value, multiplied by a fraction (1) the numerator of which is the
number of Class D Common Shares into which each Class A-1-A Preferred Share of
such Class A-1 Preferred Member was deemed converted pursuant to subsection (i)
above, and (2) the denominator of which is the Total Optional Conversion Shares;
(B) for each Class A-1-B Preferred Share, the Call Notice/Optional SoftBank
Conversion Notice Fair Market Value, multiplied by a fraction (1) the numerator
of which is the number of Class D Common Shares into which each Class A-1-B
Preferred Share of such Class A-1 Preferred Member was deemed converted pursuant
to subsection (i) above, and (2) the denominator of which is the Total Optional
Conversion Shares; and (C) for each Class D Common Share, the Call
Notice/Optional SoftBank Conversion Notice Fair Market Value multiplied by a
fraction (1) the numerator of which is such number of Class D Common Shares and
(2) the denominator of which is the Total Optional Conversion Shares.
(oooo)    “Other Party” shall mean (i) with respect to the Company or any of its
Subsidiaries, the GM Investor and (ii) with respect to the GM Investor, the
Company.
(pppp)    “Per Class A-1 Preferred Share FMV” shall mean the Standardized FMV
(as defined in, and determined in accordance with, Exhibit II) divided by the
total outstanding Shares as of the time of the determination of the Call
Notice/Optional SoftBank Conversion Notice Fair Market Value as if each Share
(on a Fully Diluted Basis) was converted into a Class D Common Share (with
Junior Interests being converted on a 1:1 basis (as adjusted, as necessary, to
reflect appropriate and proportional adjustments to take into account any
subdivision, reorganization, reclassification, recapitalization, stock split,
reverse stock split, combination of shares or similar event) and Class A-1
Preferred Shares being converted pursuant to Section 2.10(b)).
(qqqq)    “Per Class E FMV” shall mean the Standardized FMV (as defined in, and
determined in accordance with, Exhibit II) divided by the total outstanding
Shares as of the time of the determination of the Call Notice/Optional SoftBank
Conversion Notice Fair Market Value


App. I-11



--------------------------------------------------------------------------------




as if each Share (on a Fully Diluted Basis) was converted into a Class D Common
Share (with Junior Interests being converted on a 1:1 basis (as adjusted, as
necessary, to reflect appropriate and proportional adjustments to take into
account any subdivision, reorganization, reclassification, recapitalization,
stock split, reverse stock split, combination of shares or similar event) and
Class A-1 Preferred Shares being converted pursuant to Section 2.10(b)).
(rrrr)    “Person” shall mean an individual, a partnership, a corporation, a
limited liability company or limited partnership, an association, a joint stock
company, a trust, a joint venture, an unincorporated organization, or the United
States of America or any other nation, any state or other political subdivision
thereof, or any entity exercising executive, legislative, judicial, regulatory
or administrative functions of government.
(ssss)    “Preemptive Proportion” shall mean, with respect to a holder of
Preemptive Shares as of any given time, an amount, expressed as a decimal, equal
to (i) the number of Class D Common Shares held by such Member as if all Junior
Interests owned by such holder of Preemptive Shares are deemed converted (on a
Fully Diluted Basis) to Class D Common Shares on a 1:1 basis (as adjusted, as
necessary, to reflect appropriate and proportional adjustments to take into
account any subdivision, reorganization, reclassification, recapitalization,
stock split, reverse stock split, combination of shares or similar event) and
all Class A-1 Preferred Shares held by such holder of Preemptive Shares are
converted to Class D Common Shares pursuant to Section 2.10(b), divided by (ii)
the Total Conversion Shares (excluding, for the purpose of calculating the Total
Conversion Shares, any Class B Common Share, including any Vested Class B Common
Share).
(tttt)    “Preemptive Shares” shall mean each class of Shares other than the
Class B Common Shares.
(uuuu)    “Prime Rate” shall mean the prime rate in effect at the time at the
New York City offices of Citibank, N.A.
(vvvv)    “Qualified Appraiser” shall mean a globally recognized investment
banking firm; provided, however, if such firm is the third “Qualified Appraiser”
referred to in Exhibit II, then it shall not have (i) been engaged for any M&A
advisory or other similar services or (ii) served as a lead or co-lead
“bookrunner” for a debt or equity issuance in excess of $500,000,000 by or for
the GM Investor, SVF, SVFA, SoftBank or any Affiliate of the foregoing during
the three (3) year period preceding such firm’s appointment.
(wwww)“Quarter” shall mean each calendar quarter.
(xxxx)     “Registrable Equity Securities” shall mean, at any time, any Equity
Securities of the Company, or any corporate successor to the Company by way of
conversion, or any of their respective Subsidiaries which effects the IPO held
by any Member until (i) a registration statement covering such Equity Securities
has been declared effective by the SEC and such Equity Securities have been
disposed of pursuant to such effective registration statement, (ii) such Equity
Securities are sold under Rule 144 under the Securities Act or (iii) such Equity
Securities are otherwise Transferred, the Company has delivered a new
certificate or other evidence of ownership for such


App. I-12



--------------------------------------------------------------------------------




Equity Securities not bearing the legend required pursuant to this Agreement and
such Equity Securities may be resold without subsequent registration under the
Securities Act.
(yyyy)    “Restricted Business” shall mean, (i) with respect to the Company or
any of its Subsidiaries, the GM Business and (ii) with respect to the GM
Investor or any of its Subsidiaries, the AVCo Business.
(zzzz)    “Sale of GM Parent” shall mean a transaction with an Independent Third
Party or group of Independent Third Parties acting in concert, pursuant to which
such Person or Persons acquire (the “GM Acquirer”), in any single transaction or
series of related transactions, (i) more than fifty percent (50%) of the issued
and outstanding voting securities of GM Parent (or any surviving or resulting
company) or (ii) all or substantially all of the GM Parent’s assets determined
on a consolidated basis (in either case, whether by merger, consolidation, sale,
exchange, issuance, Transfer or redemption of GM Parent’s equity securities, by
sale, exchange or Transfer of the GM Parent’s consolidated assets or otherwise).
(aaaaa)     “Sale of the Company” shall mean any transaction or series of
related transactions with an Independent Third Party or group of Independent
Third Parties acting in concert, pursuant to which such Person or Persons
acquire (i) more than fifty percent (50%) of the issued and outstanding Equity
Securities or (ii) all or substantially all of the Company’s assets determined
on a consolidated basis (in either case, whether by merger, consolidation, sale,
exchange, issuance, Transfer or redemption of the Company’s Equity Securities,
by sale, exchange or Transfer of the Company’s consolidated assets or
otherwise). For clarity, an IPO will not be a Sale of the Company.
(bbbbb) “Sanctioned Person” shall mean (i) (A) any Persons identified in the
List of Specially Designated Nationals and Blocked Persons, the Foreign
Sanctions Evaders List, the E.O. 13599 List, or the Sectoral Sanctions
Identifications List, in each case administered by OFAC, and any other sanctions
or similar lists administered by any agency of the U.S. Government, including
the U.S. Department of State and the U.S. Department of Commerce and (B) any
Persons owned or controlled, directly or indirectly, by such Person or Persons;
(ii) any Persons identified on any sanctions lists of the European Union, the
United Kingdom or any other jurisdiction; (iii) Persons identified on any list
of sanctioned parties identified in a resolution of the United Nations Security
Council; and (iv) any Persons located, organized or a resident in a Sanctioned
Territory.
(ccccc) “Sanctioned Territory” shall mean, at any time, a country or geographic
region that is itself the subject or target of any comprehensive Sanctions
within the past five years, which includes: Crimea, Cuba, Iran, North Korea,
Sudan, and Syria.
(ddddd) “Sanctions” shall mean (i) the economic sanctions and trade embargo
Laws, rules, regulations, and executive orders of the United States, including
those administered or enforced from time to time by OFAC or the U.S. Department
of State, the International Emergency Economic Powers Act (50 U.S.C. §§1701 et
seq.), and the Trading with the Enemy Act (50 App. U.S.C. §§1 et seq.); and (ii)
any other similar and applicable economic sanctions and trade embargo Laws,
rules, or regulations of any foreign Governmental Authority, including but not
limited to, the European Union, the United Kingdom, and the United Nations
Security Council.


App. I-13



--------------------------------------------------------------------------------




(eeeee) “SEC” shall mean the United States Securities and Exchange Commission.
(fffff) “Second Tranche Conditions” shall mean the following conditions: (i) the
CFIUS Condition, and (ii) there shall not, at the time of consummation of the
transactions contemplated by Section 2.02(c)(i), be in effect and Law or Order
(each as defined in the Purchase Agreement) enacted or entered by a Governmental
Authority of competent jurisdiction restraining, enjoining or otherwise
prohibiting the consummation of the transactions contemplated by
Section 2.02(c)(i).
(ggggg) “Securities Act” shall mean the Securities Act of 1933, as amended.
(hhhhh) “Share Grant Agreements” shall mean any written agreement entered into
between the Company and any Person issued Class B Common Shares, evidencing the
terms and conditions of an individual grant of Class B Common Shares.
(iiiii) “Sidecar Fund” shall mean a fund which both (i) has the same investment
manager (which, as at the date of this Agreement, is SB Investment Advisers (UK)
Limited) as SVF, and (ii) does not have any limited partners that are not also
limited partners in SVF.
(jjjjj) “SoftBank CFIUS Approval” means any of the following: (i) CFIUS shall
have concluded that the relevant transaction does not constitute a “covered
transaction” and are not subject to review under Section 721 of the U.S. Defense
Production Act of 1950; (ii) CFIUS shall have issued a written notification that
it has concluded its review (and, if applicable, any investigation) of the
notice filed with it in connection with the relevant transaction and determined
that there are no unresolved national security concerns with respect to such
transactions; or (iii) if CFIUS has sent a report to the President of the United
States requesting the President’s decision with respect to the relevant
transaction and either (A) the period under Section 721 of the Defense
Production Act of 1950 during which the President may announce his decision to
take action to suspend or prohibit the relevant transaction shall have expired
without any such action being announced or taken, or (B) the President shall
have announced a decision not to take any action to suspend or prohibit the
relevant transaction. For the purpose of this definition, “relevant transaction”
shall mean (i) the grant to SoftBank (and its Affiliates) of the rights and
obligations granted to them hereunder for which CFIUS Approval is required, and
(ii) the consummation of the transactions contemplated by Section 2.02(c)(i).
(kkkkk) “SoftBank CFIUS Condition” shall mean: (i) SoftBank CFIUS Approval has
been received and (ii) unless waived by SoftBank, CFIUS shall not have required
or imposed any Burdensome Conditions (as defined in the SoftBank Purchase
Agreement).
(lllll) “SoftBank Competitively Sensitive Information” shall mean any
information that is determined by the chief executive officer or the chief legal
officer of the Company or the Board of Directors (in each case as determined in
his, her or its reasonable judgment) to be competitively sensitive with respect
to the AVCo Business (which shall include any information of the type identified
to SVF prior to the execution of the SoftBank Purchase Agreement).
(mmmmm) “SoftBank Floor Amount” shall mean five percent (5%) of the total
outstanding Shares in the Company as if each Share (on a Fully Diluted Basis)
was converted into


App. I-14



--------------------------------------------------------------------------------




a Class D Common Share (with Junior Interests being converted on a 1:1 basis (as
adjusted, as necessary, to reflect appropriate and proportional adjustments to
take into account any subdivision, reorganization, reclassification,
recapitalization, stock split, reverse stock split, combination of shares or
similar event) and Class A-1 Preferred Shares being converted pursuant to
Section 2.10).
(nnnnn) “SoftBank Group Corp.” shall mean SoftBank Group Corp., a corporation
incorporated under the laws of Japan.
(ooooo) “SoftBank Party” shall mean (i) any investment fund, investment vehicle
or other account that is, directly or indirectly, managed or advised by SVF or
any of its Affiliates, and shall include SoftBank Vision Fund (AIV M2) L.P., a
Delaware limited partnership, and SoftBank Vision Fund (AIV S1) L.P., a Delaware
limited partnership (each, a “SoftBank Fund”), (ii) each Affiliate of each
SoftBank Fund, (iii) SVF, SVFA, SoftBank Group Corp. and each Affiliate of SVF,
SVFA or SoftBank Group Corp., (iv) each portfolio company of any SoftBank Fund,
SVF, SVFA, SoftBank Group Corp. or any of their Affiliates and (v) any Person in
which any SoftBank Fund, SVF, SVFA, SoftBank Group Corp. or any of their
Affiliates holds a non-controlling and minority position.
(ppppp) “SoftBank Purchase Agreement” shall mean that certain Purchase
Agreement, dated as of May 31, 2018, by and among the Company, GM and SVF.
(qqqqq) “SoftBank Restricted Person” shall mean any Person who, either directly
or indirectly or through an Affiliate, is a competitor of either (i) the Company
or any of its Subsidiaries as reasonably determined by the Board of Directors,
or (ii) the GM Investor (or its Affiliates) as reasonably determined by the GM
Investor in good faith; provided, however, that a Person shall not be deemed a
SoftBank Restricted Person solely as a result of owning, directly or indirectly,
less than five percent (5%) of the outstanding capital stock of a publicly
traded company that is a competitor of the Company or the GM Investor (or its
Affiliates). SoftBank Restricted Person shall include: (A) those Persons on the
list provided to SVF prior to the execution of the SoftBank Purchase Agreement
and (B) any Person that is developing or commercializing or selling autonomous
vehicles for any use.
(rrrrr) “SoftBank Trigger Date” shall mean June 28, 2025.
(sssss) “Subsidiary” shall mean with respect to any Person, any corporation,
partnership, limited liability company, association or other business entity of
which (i) if a corporation, a majority of the total voting power of shares of
stock entitled (without regard to the occurrence of any contingency) to vote in
the election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof or (ii) if a partnership,
limited liability company, association or other business entity, a majority of
the partnership or other similar ownership interest thereof is at the time owned
or controlled, directly or indirectly, by any Person or one or more Subsidiaries
of that Person or a combination thereof. For the purposes hereof, a Person or
Persons shall be deemed to have a majority ownership interest in a partnership,
limited liability company, association or other business entity if such Person
or Persons shall be allocated a majority of partnership, limited liability
company, association or other business entity gains or losses or shall be or
control or have


App. I-15



--------------------------------------------------------------------------------




the right to appoint, as the case may be, the managing director, manager, board
of advisors, a company or other governing body of such partnership, limited
liability company, association or other business entity by means of ownership
interest, agreement or otherwise.
(ttttt) “SVF” shall mean SoftBank Vision Fund (AIV M1) L.P., a Delaware limited
partnership.
(uuuuu) “SVFA” shall mean either (i) SVF, if SoftBank has Transferred its shares
to SVF pursuant to Section 9.02(c), or (ii) the Sidecar Fund.
(vvvvv) “Technical Information” shall mean all information of the Company or any
of its Subsidiaries that is related to the technology, intellectual property,
data, know-how, software, trade secrets, hardware, algorithms, technical
processes, source code, and any other information that could reasonably enable a
third party to reverse engineer any of the foregoing; provided, that Technical
Information shall not include information pertaining to the performance and
general characteristics of the technology, software, and hardware of the Company
or any of its Subsidiaries.
(wwwww) “Transaction Documents” shall mean this Agreement, the SoftBank Purchase
Agreement, the IPMA, the EDSA, the AGSA, the Indemnity Agreement and the Share
Grant Agreements entered into in connection with the First A&R Agreement.
(xxxxx) “Transfer” shall mean any transfer, sale, assignment, pledge,
encumbrance or other disposition, directly or indirectly (including by merger or
sale of equity in any direct or indirect holding company (including a
corporation) or otherwise), irrespective of whether any of the foregoing are
effected voluntarily or involuntarily, by operation of law or otherwise, or
whether inter vivos or upon death.
(yyyyy) “Treasury Regulations” shall mean the income tax regulations promulgated
under the Code and effective as of the date hereof.
(zzzzz) “Unvested Class B Common Share” shall mean any such Class B Common Share
that, under the provisions of the Share Grant Agreement applicable to such
Class B Common Share, is not a Vested Class B Common Share.
(aaaaaa) “Vested Class B Common Share” shall mean, as of any time of
determination, any Class B Common Share that is vested pursuant to the terms of
the Share Grant Agreement applicable to such Class B Common Share and this
Agreement.
Other defined terms are contained in the following sections of this Agreement:
Defined Term
Section Where Found
A-1-B Antitrust Approvals
Section 2.02(b)(i)
A-2 Preferred Directors
Section 6.03(a)
Acceptance Period
Section 2.07(a)
Accounting Firm
Section 4.03(f)
Acquired Person
Section 11.02(b)(v)



App. I-16



--------------------------------------------------------------------------------




Defined Term
Section Where Found
Act
Section 1.02
Additional Member
Section 9.04(b)
Admission Date
Section 9.03(c)
Advance Notice
Section 2.02(c)(i)
Aggregate Company Hypothetical Pre-Deconsolidation Tax Amount
Section 4.03(n)(i)
Amended Tag Notice
Section 9.07(c)
Applicable FMV Parties
Exhibit II
Assignee
Section 9.03(a)
Binding Transaction Agreement
Section 9.01(a)(v)
Board Observers
Section 6.04
Board of Directors
Section 6.01(a)
Call Notice
Section 9.12(b)
Cash Election
Section 9.13(b)
CD Notice
Section 2.02(c)(i)
Certificated Shares
Section 2.08
Chairman
Section 6.03(b)
Class A-1 Preferred Shares
Section 2.01(a)
Class A-1/D Purchase
Section 9.12(a)
Class A-1-A Liquidation Preference Amount
Appendix I
Class A-1-A Preferred Shares
Section 2.01(a)
Class A-1-B Liquidation Preference Amount
Appendix I
Class A-1-B Preferred Shares
Section 2.01(a)
Class A-2 Preferred Shares
Section 2.01(a)
Class B Common Shares
Section 2.01(a)
Class C Common Shares
Section 2.01(a)
Class D Common Shares
Section 2.01(a)
Class E Common Shares
Section 2.01(a)
Class E Purchase
Section 9.12(b)
Commercial Deployment
Section 2.02(b)(i)
Common Director
Section 6.03(a)
Company
Preamble; Section 12.03
Company Hypothetical Pre-Deconsolidation Tax Amount
Section 4.03(n)(ii)
Company’s Notice of Intention to Sell
Section 2.07(a)
Cure Period
Section 2.02(c)(ii)
Deconsolidation
Section 4.03(n)(iii)
Deemed Liquidation Event
Section 3.02(b)
Drag Percentage
Section 9.09(a)
Drag-Along Notice
Section 9.09(a)
Drag-Along Sale Transaction
Section 9.09(a)
Dragees
Section 9.09(a)
Entity
Section 9.10(c)
Equity Awards
Section 2.03(a)
Excess New Securities
Section 2.07(a)
Excess NOL Tax Increase
Section 4.03(n)(iv)
Excluded Transfer
Section 9.01(a)(iii)



App. I-17



--------------------------------------------------------------------------------




Defined Term
Section Where Found
Exempt Employee Member Transfer
Section 9.02(a)
Exempt Honda Transfer
Section 9.02(a)
Exempt SoftBank Transfer
Section 9.02(a)
FAW-GM
Section 11.01(a)
First A&R Agreement
Recitals
GM
Preamble
GM Acquirer
Appendix I
GM Commitment
Section 2.02(e)
GM Consolidated Group
Section 4.03(n)(v)
GM ROFR Date
Section 9.01(a)(v)
GM ROFR Notice
Section 9.01(a)(v)
Honda
Preamble
Honda Board Observer
Section 6.04
Honda Call Notice
Section 9.12(b)
Honda Commitment
Section 2.04
Honda Purchase Agreement
Recitals
Honda R&D Co
Section 6.05
Hypothetical Deconsolidated Company NOL Amount
Section 4.03(n)(vii)
Incremental GM Tax Amount
Section 4.03(n)(viii)
IP Upsized FMV
Exhibit II
IP Upsizing
Exhibit II
IPO Shares
Section 9.10(a)
IPO Shortfall
Section 6.13(d)
IRS
Section 4.02
LLC Agreement
Section 12.03
Low-Vote IPO Shares
Section 9.10(b)
Member Group Persons
Section 5.08(a)
Members Schedule
Section 2.01(b)
New Securities
Section 2.07(a)
NOL Deficit Amount
Section 4.03(n)(ix)
Non-Compete Period
Section 11.02(a)
Officers
Section 6.15
Optional SoftBank Conversion Notice
Section 9.13(a)
Optional SoftBank Conversion Purchase
Section 9.13(c)
Options
Section 2.03(a)
Original Agreement
Recitals
Original Closing Date
Recitals
Other Business
Section 5.08(a)
Other Tax Credits
Section 4.03(n)(x)
Par Securities
Section 6.13(c)
Participation Members
Section 9.07(a)
PATAC
Section 11.01(a)
Payment Period
Section 2.02(c)(i)
Permitted Transferee
Section 9.02(b)
Proceeding
Section 7.02(a)



App. I-18



--------------------------------------------------------------------------------




Defined Term
Section Where Found
R&D Tax Credits
Section 4.03(n)(xi)
ROFR Notice
Section 9.01(a)(v)
ROFR Offered Shares
Section 9.01(a)(v)
RSUs
Section 2.03(a)
Section 59(e) Benefit Amount
Section 4.03(n)(xii)
Section 59(e) Detriment Amount
Section 4.03(n)(xiii)
Section 59(e) Election
Section 4.03(d)
Senior Securities
Section 2.02(d)(iv)
SGM
Section 11.01(a)
Shares
Section 2.01(a)
Share Awards
Section 2.03(a)
Standardized FMV
Exhibit II
State Acts
Section 12.03
Stock Election
Section 9.13(b)
Subsequent SoftBank Commitment
Section 2.02(c)(i)
Substituted Member
Section 9.04(a)
SoftBank
Preamble
SoftBank Board Observer
Section 6.04
SoftBank Call Notice
Section 9.12(a)
SoftBank Commitment
Section 2.02(a)
SoftBank Director
Section 6.03(a)
SoftBank Fund
Appendix I
Supplemental Notice of Intention to Sell
Section 2.07(a)
SVF Transfer
Section 9.02(c)
Tag Notice
Section 9.07(a)
Tagged Shares
Section 9.07(a)
Target
Appendix I
Tax Materials
Section 4.03(m)
Tax Period
Section 4.03(n)(xiv)
Total Conversion Shares
Section 9.07(a)(i)
Total Tagged Shares
Section 9.07(a)(ii)
Total Optional Conversion Shares
Appendix I
Transferor
Section 9.01(a)(v)
Transferring Holder
Section 9.07(a)





App. I-19



--------------------------------------------------------------------------------





EXHIBIT I
JOINDER TO THE SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF GM CRUISE HOLDINGS LLC
THIS JOINDER (this “Joinder”) to that certain Second Amended and Restated
Limited Liability Company Agreement, dated as of [•], 2018 by and among GM
Cruise Holdings LLC, a Delaware limited liability company (the “Company”), and
certain Members of the Company (the “Limited Liability Company Agreement”), is
made and entered into as of [•], by and between the Company and [•] (“Holder”).
Capitalized terms used but not otherwise defined herein shall have the meanings
set forth in the Limited Liability Company Agreement.
WHEREAS, Holder has acquired certain [class] Shares of the Company (“Holder
Shares”) and Holder is required, as a holder of the Holder Shares, to become a
party to the Limited Liability Company Agreement, and Holder agrees to do so in
accordance with the terms hereof.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Joinder hereby agree as follows:
1.Agreement to be Bound. Holder hereby agrees that upon execution of this
Joinder, it shall become a party to the Limited Liability Company Agreement as a
[class] Member, and shall be fully bound by, and subject to, all of the
covenants, terms and conditions of the Limited Liability Company Agreement as
though an original party thereto and shall be deemed a holder of Shares of
[class] and a Member for all purposes thereof.
2.Successors and Assigns. This Joinder shall bind and inure to the benefit of
and be enforceable by the Company and its successors and assigns and Holder and
any subsequent holders of Shares and the respective successors and assigns of
each of them, so long as they hold any Shares.
3.Counterparts. This Joinder may be executed in any number of counterparts
(including by facsimile or electronic copy), each of which shall be an original
and all of which together shall constitute one and the same agreement.
4.Notices. For purposes of Section 12.06 of the Limited Liability Company
Agreement, all notices, demands or other communications to the Holder shall be
directed to the address set forth on the signature page hereto for such Holder.
5.Governing Law. All issues and questions concerning the construction, validity,
enforcement and interpretation of the Limited Liability Company Agreement,
including this Joinder, shall be governed by, and construed in accordance with,
the laws of the State of Delaware, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware. Any dispute relating hereto shall
be heard in the state or federal courts of Delaware, and the parties agree to
jurisdiction and venue therein.


Exh. I-1



--------------------------------------------------------------------------------




6.Descriptive Headings. The descriptive headings of this Joinder are inserted
for convenience only and do not constitute a part of this Joinder.
IN WITNESS WHEREOF, the parties hereto have executed this Joinder as of the date
first above written.










Exh. I-2



--------------------------------------------------------------------------------





EXHIBIT II
Call Notice/Optional SoftBank Conversion Notice Fair Market Value of the Company
The Call Notice/Optional SoftBank Conversion Notice Fair Market Value of the
Company will be the total value, in dollars, of the consideration that would be
received by the Members in a sale of one hundred percent (100%) of the Shares
(on a Fully Diluted Basis), calculated in accordance with the process, and
consistent with the methodologies, set forth below. The calculation of Call
Notice/Optional SoftBank Conversion Notice Fair Market Value will consist of two
independent valuations, the Standardized FMV and the IP Upsized FMV each
calculated, contemporaneously (using the same Qualified Appraisers), in
accordance with the process below.
Process
(a)One Qualified Appraiser shall be selected by the GM Investor and the other
Qualified Appraiser shall be selected by the Majority of the Class A-1 Preferred
(such Members, the “Applicable FMV Parties”).
(b)Each of the Qualified Appraisers so selected by the Applicable FMV Parties
must be engaged by the Applicable FMV Parties within fifteen (15) days of the
delivery of the Call Notice or Optional SoftBank Conversion Notice (as
applicable) and the Board of Directors shall, within one (1) Business Day of
delivery of the Call Notice or Optional SoftBank Conversion Notice (as
applicable), notify each of the Applicable FMV Parties of such event.
(c)Each Qualified Appraiser shall be (i) required to determine the Call
Notice/Optional SoftBank Conversion Notice Fair Market Value within forty-five
(45) days after being notified of its selection, (ii) provided with the same
access to the management of the Company and its Subsidiaries and the same source
documents, books and records (including financial and operating data) and
information regarding the Company and its Subsidiaries and (iii) required to
determine a single point estimate of Call Notice/Optional SoftBank Conversion
Notice Fair Market Value and not a range of values.
(d)Following each Qualified Appraiser’s determination of Call Notice/Optional
SoftBank Conversion Notice Fair Market Value (which determination shall be
provided to each Applicable FMV Party together with a customary valuation report
setting forth in reasonable detail such Qualified Appraiser’s calculation of
Call Notice/Optional SoftBank Conversion Notice Fair Market Value prepared
consistently with the methodologies set forth below), (i) if the lower of the
two determinations by the two Qualified Appraisers is within ten percent (10%)
of the higher of the determinations, then the Call Notice/Optional SoftBank
Conversion Notice Fair Market Value shall be the average of the two
determinations, and will be final and binding on the relevant parties or (ii) if
the lower of the two determinations is not within ten percent (10%) of the
higher of the determinations, then (A) the Applicable FMV Parties shall
negotiate in good faith for a period of thirty (30) days (or such longer period
as to which the Applicable FMV Parties may mutually agree) to agree upon the
Call Notice/Optional SoftBank Conversion Notice Fair Market Value, any such
agreement to be made by each Applicable FMV Party and to be set forth in writing
signed by each of the Applicable FMV Parties (and any such agreement will be
final and binding on the relevant


Exh. II-1



--------------------------------------------------------------------------------




parties), and (B) if no such agreement is reached by the Applicable FMV Parties
within such thirty (30)-day time period, then a third Qualified Appraiser
(acting as expert and not arbitrator) that is selected (within fifteen (15) days
following the expiration of the thirty (30)-day time period for good faith
negotiations) by mutual agreement of the original two Qualified Appraisers will
determine its own valuation of the Call Notice/Optional SoftBank Conversion
Notice Fair Market Value in accordance with the methodologies set forth below
within forty-five (45) days following its appointment and the Call
Notice/Optional SoftBank Conversion Notice Fair Market Value will be the average
of (1) such third Qualified Appraiser’s determination of the Call
Notice/Optional SoftBank Conversion Notice Fair Market Value and (2) the
valuation of the original Qualified Appraiser that is numerically closest to the
third Qualified Appraiser’s valuation.
(e)The third Qualified Appraiser shall have the same access to the Company, its
Subsidiaries, their employees and officers and the source documents, books and
records (including financial and operating data) and information as the original
Qualified Appraisers.
(f)Each Applicable FMV Party will bear the cost of the Qualified Appraiser
selected by it and one-half of the cost of any third Qualified Appraiser that
may be required in accordance with the preceding sentence (and, if an Applicable
FMV Party consists of more than one Member, then such costs will be shared
equally by such Members).
Methodologies
In calculating Call Notice/Optional SoftBank Conversion Notice Fair Market
Value, each Qualified Appraiser will utilize customary valuation methodologies
in their respective professional judgments, subject to such instructions
mutually agreed by the Applicable FMV Parties within ten (10) days following the
selection of the initial Qualified Appraisers, which shall include at a minimum
the following:
(a)The Qualified Appraisers shall take into consideration the Company’s and its
Subsidiaries’ historic financial and operating results, current balance sheet,
future business prospects and projected financial and operating results, public
market and industry conditions, prior financing transactions and the valuation
of the Company as of such transaction (if the same is considered relevant, and
requested, by the Qualified Appraisers), the valuation and performance of
comparable companies and such other factors as they may determine relevant to
such determination, in each case as existing as of the date the appraisal
process was initiated;
(b)The future business prospects and projected financial and operating results
of the Company and its Subsidiaries provided to the Qualified Appraisers shall
(i) be prepared by the Company’s management in good faith based on assumptions
consistent with those used in the Company’s ordinary course forecasting, (ii) if
the projected financial and operating results of the Company and its
Subsidiaries provided to the Qualified Appraisers cover a period of ten (10)
years or less, and the Qualified Appraisers so request, be extended (in the case
of the projected financial and operating results) for reasonable period
exceeding ten (10) years, and (iii) take into account, consistent with the
Company’s ordinary course forecasting and subject to the restrictions in
Article XI (except as otherwise expressly stated in this Exhibit II in
connection with the IP Upsizing), the scope of the intellectual property
portfolio of the Company and its Subsidiaries. SoftBank will


Exh. II-2



--------------------------------------------------------------------------------




have opportunity to review the future business prospects and projected financial
and operating results for a reasonable period of time (not to exceed ten (10)
days) before such projections are submitted to the Qualified Appraisers and to
discuss such projections with the Company.
(c)The Qualified Appraisers shall value the Company as a going concern,
including taking into consideration the remainder of the term, if any, of the
Commercial Agreements and any agreements that the Commercial Agreements require
to be put into place upon termination or amendment of the Commercial Agreements;
(d)The Qualified Appraisers shall assume an arms-length sale between a willing
buyer and a willing seller;
(e)Except as otherwise contemplated by section (a) under “Methodologies,” the
Qualified Appraisers shall disregard any prior appraisals or valuations of the
Company or its Subsidiaries, including any such appraisals or valuations
conducted for the purpose of valuing any rights associated with or tied or
indexed to the value of the Shares of the Company or its Subsidiaries;
(f)The Qualified Appraisers shall value the Company as at the date of delivery
of the Call Notice or Optional SoftBank Conversion Notice (as applicable); and
(g)The Qualified Appraisers shall take into account only such tax depreciation
and amortization as would be allowable to the Company in respect of the
Company’s assets immediately prior to such deemed sale.
The Qualified Appraisers shall contemporaneously calculate two valuations: (A) a
valuation based on the Commercial Agreements as in force at the time (the
“Standardized FMV”), and (B) a valuation (the “IP Upsized FMV”) as if the
Transferred Assets (as defined in the IPMA) had been assigned, transferred,
conveyed, and delivered to the Company (pursuant to Section 2.2 of the IPMA)
immediately prior to the calculation of Call Notice/Optional SoftBank Conversion
Notice Fair Market Value and Section 11.01 does not apply (the “IP Upsizing”).
The Standardized FMV and the IP Upsized FMV shall be identical other than the
value attributable to the IP Upsizing.
For purposes of the definition of Optional SoftBank Conversion Share Price, if
the Standardized FMV is less than the Class A-1 Liquidation Preference Amount,
then the Call Notice/Optional SoftBank Conversion Notice Fair Market Value will
equal the IP Upsized FMV; provided, that, following the application of the IP
Upsized FMV, in no event will, with respect to each Class A-1-A Preferred Share
and Class A-1-B Preferred Share, the Optional SoftBank Conversion Share Price be
greater than the applicable Class A-1 Liquidation Preference Amount.




Exh. II-3

